                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document     Page 1 of 127


                      1   FAEGRE DRINKER BIDDLE & REATH LLP
                          JEREMY M. PELPHREY (CA Bar # 249862)
                      2   Jeremy.Pelphrey@faegredrinker.com
                          RYAN M. SALZMAN (CA Bar #299923)
                      3   Ryan.Salzman@faegredrinker.com
                          1800 Century Park East, Suite 1500
                      4   Los Angeles, CA 90067
                          Telephone:    (310) 203-4000
                      5   Facsimile:    (310) 229-1285
                          Proposed Counsel for the Debtors and Debtors in Possession
                      6
                                               UNITED STATES BANKRUPTCY COURT
                      7                CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
                      8    In re:                                               Lead Case No. 9:20-bk-10554-DS

                      9    Community Provider of Enrichment Services,           Chapter 11 Cases
                           Inc. d/b/a CPES Inc., et al.,
                     10                                                         GLOBAL NOTES AND STATEMENT
                                     Debtors.                                   OF LIMITATIONS, METHODOLOGY
                     11                                                         AND DISCLAIMER REGARDING THE
                           [•] Affects All Debtors                              DEBTORS’ SCHEDULES OF ASSETS
                     12                                                         AND LIABILITIES AND STATEMENTS
                           [ ] Community Provider of Enrichment Services,       OF FINANCIAL AFFAIRS
                     13    Inc. d/b/a CPES Inc.
                           [ ] Novelles Developmental Services, Inc.
                     14
                           Debtors and Debtors in Possession
                     15

                     16      GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY AND
                              DISCLAIMER REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
                     17             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS
                     18             The above-captioned debtors and debtors in possession (each, a “Debtor,” and
                     19   collectively, the “Debtors”) are filing their respective Schedules of Assets and Liabilities
                     20   (collectively, the “Schedules”) and Statements of Financial Affairs (collectively, the
                     21   “Statements,” and together with the Schedules, collectively, the “Schedules and Statements”) in
                     22   the United States Bankruptcy Court for the Central District of California, Northern Division (the
                     23   “Court”). The Debtors, which were assisted by their professional advisors, prepared the
                     24   Schedules and Statements in accordance with section 521 of title 11 of the United States Code, 11
                     25   U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 1007 of the Federal Rules of
                     26   Bankruptcy Procedure (the “Bankruptcy Rules”).
                     27             These Global Notes and Statement of Limitations, Methodology and Disclaimer regarding
                     28   the Schedules and Statements (collectively, the “Global Notes”) pertain to, are incorporated by
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                   Desc
                                                 Main Document     Page 2 of 127


                      1   reference in, and comprise an integral part of, all of the Schedules and Statements. These Global
                      2   Notes should be referred to as part of, and reviewed in connection with, any review of the
                      3   Schedules and Statements.
                      4          On April 24, 2020 (the “Petition Date”), each of the Debtors filed a voluntary petition for
                      5   relief with the Court under chapter 11 of the Bankruptcy Code. The Debtors are operating their
                      6   business and managing their properties as debtors in possession pursuant to sections 1107(a) and
                      7   1108 of the Bankruptcy Code. On April 28, 2020, the Court entered an order [Docket No. 33]
                      8   jointly administering the Debtors’ chapter 11 cases pursuant to Bankruptcy Rule 1015(b).
                      9          The Schedules and Statements do not purport to represent financial statements prepared in
                     10   accordance with Generally Accepted Accounting Principles (“GAAP”), nor are they intended to
                     11   fully reconcile to any financial statements prepared by the Debtors. Therefore, combining the
                     12   assets and liabilities set forth in the Schedules and Statements could result in amounts that could
                     13   be substantially different from any financial information regarding the Debtors prepared on a
                     14   consolidated basis under GAAP.
                     15          The Debtors and their officers, employees, agents, and attorneys do not guarantee or
                     16   warrant the accuracy, completeness, or currentness of the data that is provided herein and shall
                     17   not be liable for any loss or injury arising out of or caused in whole or in part by the acts, errors,
                     18   or omissions, whether negligent or otherwise, in procuring, compiling, collecting, interpreting,
                     19   reporting, communicating or delivering the information contained herein. While commercially
                     20   reasonable efforts have been made to provide accurate and complete information herein,
                     21   inadvertent errors or omissions may exist. The Debtors and their officers, employees, agents, and
                     22   attorneys expressly do not undertake any obligation to update, modify, revise, or recategorize the
                     23   information provided herein, or to notify any third party should the information be updated,
                     24   modified, revised, or recategorized. In no event shall the Debtors or its officers, employees,
                     25   agents, and attorneys be liable to any third party for any direct, indirect, incidental, consequential,
                     26   or special damages (including, but not limited to, damages arising from the disallowance of a
                     27   potential claim against the Debtors or damages to business reputation, lost business, or lost

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                           -2-
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document     Page 3 of 127


                      1   profits), whether foreseeable or not and however caused, even if the Debtors or their officers,
                      2   employees, agents, and attorneys are advised of the possibility of such damages.
                      3          Mark G. Monson, the President and Chief Executive Officer of each of the Debtors, has
                      4   signed the Schedules and Statements. Mr. Monson is an authorized signatory for each of the
                      5   Debtors. In reviewing and signing the Schedules and Statements, Mr. Monson necessarily has
                      6   relied upon the efforts, statements, and representations of various personnel employed by the
                      7   Debtors and their advisors. Mr. Monson has not and could not have personally verified the
                      8   accuracy of each statement and representation contained in the Schedules and Statements,
                      9   including statements and representations concerning amounts owed to creditors, classification of
                     10   such amounts, and creditor addresses.
                     11                                           GENERAL NOTES
                     12          1.      Reservation of Rights. The Schedules and Statements have been prepared based
                     13   on information provided by the Debtors’ management and are unaudited and subject to potential
                     14   adjustment. In preparing the Schedules and Statements, the Debtors relied on financial data
                     15   derived from their books and records that was available at the time of preparation. The Debtors
                     16   have used commercially reasonable efforts to ensure the accuracy and completeness of such
                     17   financial information; however, subsequent information or discovery may result in material
                     18   changes to the Schedules and Statements and inadvertent errors, omissions or inaccuracies may
                     19   exist. The Debtors and their estates reserve all rights to amend or supplement their Schedules and
                     20   Statements.
                     21          2.      No Waiver. Nothing contained in the Schedules and Statements or these Global
                     22   Notes shall constitute an admission or a waiver of any of the Debtors’ rights to assert any claims
                     23   or defenses or an admission with respect to their chapter 11 cases, including, but not limited to,
                     24   any issues involving objections to claims, setoff or recoupment, substantive consolidation,
                     25   equitable subordination, defenses, characterization or re-characterization of contracts, leases and
                     26   claims, assumption or rejection of contracts and leases and/or causes of action arising under the
                     27   Bankruptcy Code or any other applicable laws to recover assets or avoid transfers. For the

                     28   avoidance of doubt, listing a claim on Schedule D as “secured,” on Schedule E/F as “priority” or
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -3-
    LOS ANGELES
                     Case 9:20-bk-10554-DS         Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                                   Main Document     Page 4 of 127


                      1   “unsecured nonpriority,” or listing a contract or lease on Schedule G as “executory” or
                      2   “unexpired” does not constitute an admission by the Debtors of the legal rights of the claimant or
                      3   a waiver of the Debtors’ right to recharacterize or reclassify such claim, contract, or lease.
                      4   Failure to designate a claim on the Schedules as “contingent,” “unliquidated,” or “disputed” does
                      5   not constitute an admission by the Debtors that such amount is not “contingent,” “unliquidated,”
                      6   or “disputed.”
                      7          3.        Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
                      8   characterize, classify, categorize, or designate certain claims, assets, executory contracts,
                      9   unexpired leases, and other items reported in the Schedules and Statements, the Debtors may
                     10   nevertheless seek to recharacterize, reclassify, recategorize, redesignate, add, or delete items
                     11   included in the Schedules and Statements, and the Debtors and their estates reserve all rights in
                     12   this regard.
                     13          4.        Confidential Information. Specific disclosure of certain claims, names, or
                     14   addresses may be subject to certain disclosure restrictions contained in the Health Insurance
                     15   Portability and Accountability Act of 1996 (“HIPAA”) or otherwise, and in any event, are of a
                     16   particularly personal and private nature. To the extent the Debtors believe that a claim, name,
                     17   address, or other information falls under the purview of HIPAA or includes information that is
                     18   personal or private in nature, such claims, names, addresses, or other information is not included
                     19   in these Schedules and Statements.
                     20          5.        Net Book Value of Assets. In some instances, current market valuations are
                     21   neither maintained by, nor readily available to, the Debtors. It would be prohibitively expensive
                     22   and unduly burdensome to obtain current market valuations of the Debtors’ property interests that
                     23   are not maintained or readily available. Accordingly, unless otherwise indicated herein or in the
                     24   Schedules and Statements, the Schedules and Statements reflect net book values as of the Petition
                     25   Date. The book values of certain assets may materially differ from their fair market values. Book
                     26   values of assets prepared in accordance with GAAP generally do not reflect the current
                     27   performance of the assets and may differ materially from the actual value and/or performance of

                     28   the underlying assets.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                          -4-
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                  Desc
                                                 Main Document     Page 5 of 127


                      1          6.      Reporting Date. Unless otherwise indicated herein or in the Schedules and
                      2   Statements, all financial information for the Debtors in the Schedules and Statements and these
                      3   Global Notes is provided as of the Petition Date or as close thereto as reasonably practicable
                      4   under the circumstances.
                      5          7.      Accounts Payable and Disbursement System. The Debtors’ businesses and
                      6   financial affairs are complex. The Debtors maintain a cash management system (the “Cash
                      7   Management System”) to collect, concentrate, and disburse funds generated from their
                      8   operations. A more complete description of the Debtors’ Cash Management System is set forth in
                      9   the Emergency Motion of Debtors for the Entry of an Order: (I) Authorizing Debtors to (A)
                     10   Continue to Operate Their Cash Management System, (b) Maintain Existing Business Forms, and
                     11   (C) Continue Intercompany Arrangements; (II) Granting Time to Comply with Requirements of
                     12   11 U.S.C. § 345(b); and (III) Granting Related Relief [Docket No. 13] (the “Cash Management
                     13   Motion”) filed on April 27, 2020. In addition, the Debtors note that financial statements have
                     14   historically only been produced by the Debtors on a consolidated basis, and certain accounting
                     15   processes and general ledger activity have occurred to support preparation of these consolidated
                     16   financial statements, and not stand-alone financial statements for each Debtor.
                     17          8.      First Day Orders. Pursuant to various “first day” orders and any supplements or
                     18   amendments to such orders entered by the Court (each, a “First Day Order,” and collectively, the
                     19   “First Day Orders”), the Debtors and their estates are authorized to pay certain prepetition claims,
                     20   including certain claims relating to employee wages and benefits. Except to the extent that these
                     21   parties have claims in excess of the authority granted to the Debtors under the First Day Orders,
                     22   the Debtors may have not included certain claims of this nature in the Schedules and Statements,
                     23   to the extent that such claims were paid under the First Day Orders.
                     24          9.      Setoffs. To the extent the Debtors have incurred or effectuated any ordinary
                     25   course setoffs with third parties (including, without limitation, customers and vendors) prior to
                     26   the Petition Date, or are subject to the occurrence of, or maintain the right to effectuate, ordinary
                     27   course setoffs on account of activities occurring prior to the Petition Date, such setoffs are

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                          -5-
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document     Page 6 of 127


                      1   excluded from the Debtors’ Schedules and Statements. The Debtors and their estates reserve all
                      2   of their rights with respect to any such setoffs.
                      3          10.     Credits and Adjustments. Claims of creditors are listed in the amounts entered
                      4   on the Debtors’ books and records and may not reflect credits, allowances, or other adjustments
                      5   due from such creditors to the Debtors. The Debtors and their estates reserve all of their rights
                      6   with regard to such credits, allowances, and other adjustments, including, without limitation, the
                      7   right to assert claims objections, setoffs and recoupments with respect to the same.
                      8          11.     Intercompany Payables and Receivables. Intercompany payables and
                      9   receivables between the Debtors and their non-debtor affiliate are set forth on Schedule E/F or
                     10   Schedule A/B 77, as applicable. The listing by the Debtors of any account between a Debtor and
                     11   an affiliate is a statement of what appears in the Debtors’ books and records and does not reflect
                     12   any admission or conclusion of the Debtors regarding the allowance, classification,
                     13   characterization, validity, or priority of such account. The Debtors take no position in these
                     14   Schedules and Statement as to whether such accounts would be allowed as a Claim, an Interest, or
                     15   not allowed at all. The Debtors reserve all rights with respect to such accounts.
                     16          12.     Insiders. Persons listed as “insiders” have been included for informational
                     17   purposes only, and such listing is not intended to be, nor should it be construed as, a legal
                     18   characterization of such person as an insider, and does not act as an admission of any fact, claim,
                     19   right or defense, and all such rights, claims, and defenses with respect thereto are hereby
                     20   expressly reserved. Further, the Debtors and their estates do not take any position with respect to:
                     21   (a) such person’s influence over the control of the Debtors; (b) the management responsibilities or
                     22   functions of such individual; (c) the decision-making or corporate authority of such individual; or
                     23   (d) whether such individual could successfully argue that he or she is not an “insider” under
                     24   applicable law, including, without limitation, the federal securities laws, or with respect to any
                     25   theories of liability or for any other purpose.
                     26          13.     Intellectual Property Rights. The exclusion of any intellectual property shall not
                     27   be construed as an admission that such intellectual property rights have been abandoned,

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                            -6-
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document     Page 7 of 127


                      1   terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
                      2   acquisition, or other transaction.
                      3          14.     Executory Contracts and Unexpired Leases. The Debtors’ rejection of
                      4   executory contracts and unexpired leases may result in the assertion of rejection damages claims;
                      5   however, the Schedules and Statements do not reflect any claims for rejection damages. The
                      6   Debtors and their estates reserve any and all rights with respect to the assertion of any such
                      7   claims. The Debtors have not set forth executory contracts as assets in the Schedules and
                      8   Statements; although certain contracts may have some value to the Debtors’ estates any such
                      9   amount is currently undetermined. Therefore, to avoid duplication, the Debtors have provided a
                     10   list of such executory contracts on Schedule G only.
                     11          15.     Unknown or Undetermined Amounts. Where a description of an amount is left
                     12   blank or listed as “unknown” or “undetermined,” such response is not intended to reflect upon the
                     13   materiality of such amount.
                     14          16.     Liabilities. At the time of the filing of the Schedules and Statements, the Debtors
                     15   are continuing to reconcile certain accounts payable liabilities. The Debtors have sought to
                     16   allocate liabilities between the prepetition and postpetition periods based on the information
                     17   available at the time of the filing of the Schedules and Statements. As additional information
                     18   becomes available and further research is conducted, the allocation of liabilities between the
                     19   prepetition and postpetition periods may change. Accordingly, the Debtors and their estates
                     20   reserve all rights to amend, supplement, or otherwise modify the Schedules and Statements as is
                     21   necessary or appropriate.
                     22          The liabilities listed on the Schedules do not reflect any analysis of any claims under
                     23   section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors and their estates reserve all
                     24   rights to dispute or challenge the validity of any claims asserted under section 503(b)(9) of the
                     25   Bankruptcy Code or the characterization of the structure of any transaction, document, or
                     26   instrument related to any such claim.
                     27          17.     Estimates. To timely close the books and records of the Debtors and to prepare

                     28   such information on a legal entity basis, the Debtors were required to make certain estimates and
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -7-
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                   Desc
                                                  Main Document     Page 8 of 127


                      1   assumptions that affect the reported amounts of assets and liabilities and reported revenue and
                      2   expenses. The Debtors and their estates reserve all rights to amend the reported amounts of
                      3   assets, liabilities, revenue, and expenses to reflect changes in those estimates and assumptions.
                      4           18.     Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule
                      5   E/F as “unsecured priority,” or “unsecured non-priority,” or (c) listing a contract or lease on
                      6   Schedule G as “executory” or “unexpired,” does not constitute an admission by the Debtors and
                      7   their estates of the legal rights of any claimant, or a waiver of the rights of the Debtors and their
                      8   estates to recharacterize or reclassify any claim or contract.
                      9           19.     Claims Description. Any failure to designate a claim on a given Debtor’s
                     10   Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
                     11   admission by the Debtor and its estate that such amount is not “disputed,” “contingent,” or
                     12   “unliquidated.” The Debtors and their estates reserve all rights to dispute, or to assert any offsets
                     13   or defenses to, any claim reflected on their Schedules and Statements on any grounds, including,
                     14   without limitation, amount, liability, validity, priority, or classification, or to otherwise
                     15   subsequently designate any claim as “disputed,” “contingent,” or “unliquidated.” Listing a claim
                     16   on the Schedules and Statements does not constitute an admission of liability by the Debtors and
                     17   their estates, and the Debtors and their estates reserve all rights to amend the Schedules and
                     18   Statements.
                     19           20.     Certain Funds Not Property of the Debtors’ Estates. In the ordinary course of
                     20   their businesses, the Debtors offer group home participants and other program participants the
                     21   ability to fund participant trust accounts that the participants can use for various expenses. Funds
                     22   for CPES group home participants are held in cash in the applicable group home, while funds for
                     23   Novelles three regional center programs are held in three patient trust accounts (one account
                     24   corresponding to each regional center). As these participants’ funds are not property of the
                     25   Debtors’ estates, the Debtors have not listed the program participants as creditors in the Schedules
                     26   and Statements.
                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                           -8-
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                   Desc
                                                  Main Document     Page 9 of 127


                      1            21.    Unknown Addresses. The Debtors have made and continue to make best efforts
                      2   to collect all addresses for all parties in interest; not all addresses for parties on these Schedules
                      3   and Statements have been obtained. The Debtors continue to pursue complete notice information.
                      4                                       NOTES FOR SCHEDULES
                      5            Schedule A/B – Assets – Real and Personal Property. Despite their commercially
                      6   reasonable efforts to identify all known assets, the Debtors may not have listed all of their
                      7   respective causes of action or potential causes of action against third parties as assets in their
                      8   respective Schedules and Statements, including, but not limited to, causes of action arising under
                      9   the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers. The
                     10   Debtors and their estates reserve all of their rights with respect to any claims and causes of action
                     11   that they may have, and neither these Global Notes nor the Schedules and Statements shall be
                     12   deemed a waiver of any such claims and causes of actions, or in any way waive, prejudice,
                     13   impair, or otherwise affect the assertion of such claims and causes of action.
                     14            Schedule A/B 7: Since the utility deposit provided for under that certain Order Granting
                     15   Emergency Motion of Debtors for an Order: (I) Approving Debtors Proposed Form of Adequate
                     16   Assurance of Payment to Utility Companies; (II) Establishing Procedures for Resolving
                     17   Objections by Utility Companies; (III) Prohibiting Utility Companies from Altering, Refusing, or
                     18   Discontinuing Service; and (IV) Granting Related Relief [Docket No. 77] did not exist as of the
                     19   Petition Date, the Debtors have not accounted for it on Schedule A/B.
                     20            Schedule A/B 15: Ownership interests in businesses, partnerships, and joint ventures
                     21   (including any subsidiaries) have been listed in Schedule A/B 15 as unknown or undetermined.
                     22   As the Debtors have historically only produced financial statements on a consolidated basis,
                     23   certain accounting processes and general ledger activity have not occurred that would enable
                     24   stand-alone financial statements for each Debtor to be prepared, and accordingly, appropriate
                     25   values for the Debtors’ interests in business, partnerships, and joint ventures (including any
                     26   subsidiaries) that are part of the consolidated group. The fair market value of such ownership is
                     27   dependent on numerous variables and factors and may differ significantly from the listed net book

                     28   value.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                           -9-
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                  Desc
                                                 Main Document    Page 10 of 127


                      1          Schedule A/B 39-41: Office furniture, office fixtures and office equipment have been
                      2   listed on Schedule A/B 39-41 as the net book value amount. The Debtors believe the net book
                      3   value of these assets are not reflective of the current market value, however, the Debtors have not
                      4   received any independent third-party valuation, appraisal, quotes or bids related to these assets.
                      5   Further, it would be burdensome and an inefficient use of estate resources to solicit an appraisal
                      6   or valuation of these assets. The actual market value, if appraised by a third party or sold to a
                      7   buyer, may be materially higher or lower than the net book value amount.
                      8          Schedule A/B 8 and 73: The Debtors maintain, among others, insurance programs for
                      9   directors and officers, commercial property, cyber, crime, general liability, and workers
                     10   compensation. Schedule 8 lists the prepaid amounts which represents the remaining amount to be
                     11   amortized over the life of the policy. Schedule 73 does not list any values as those policies are
                     12   listed in Schedule 8, if applicable. A determination as to the surrender or refund value of each of
                     13   the insurance policies has not been made.
                     14          Schedule A/B 64 and 65: Novelles Schedule 64 and 65 relate to CPES’ purchase of the
                     15   Novelles business in 2011: Schedule 64 reflects the remaining balance of the purchase price to be
                     16   amortized, and Schedule 65 reflects the remaining balance of the purchase price that is not being
                     17   amortized. CPES Schedule 65 relates to the Debtor’s August 2005 purchase of Counseling and
                     18   Consulting Services Inc., a company with behavioral health contracts, and reflects the remaining
                     19   balance of the purchase price to be amortized.
                     20          Schedule D – Creditors Who Have Claims Secured by Property. Except as otherwise
                     21   agreed pursuant to a stipulation, agreed order, or general order entered by the Court that is or
                     22   becomes final, the Debtors and their estates reserve all rights to dispute or challenge the validity,
                     23   perfection, or immunity from avoidance of any lien purported to be granted or perfected in any
                     24   specific asset to a creditor listed on Schedule D of any of the Debtors. Moreover, although the
                     25   Debtors may have scheduled claims of various creditors as secured claims for informational
                     26   purposes, the estimated current valuation of the Debtors’ assets in which such creditors may have
                     27   a lien is based on numerous assumptions, many of which are unobservable, and, as such, may

                     28   differ significantly from values determined by others. Except as otherwise agreed pursuant to a
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         - 10 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                   Desc
                                                  Main Document    Page 11 of 127


                      1   stipulation, agreed order, or general order entered by the Court that is or becomes final, the
                      2   Debtors and their estates reserve all rights to dispute or challenge the secured nature of any such
                      3   claim or the characterization of the structure of any transaction, document or instrument related to
                      4   any such claim. The descriptions provided in Schedule D are intended only to be a summary.
                      5           The Debtors have not included on Schedule D all parties that may believe their claims are
                      6   secured through setoff rights, deposits posted by, or on behalf of, the Debtors, inchoate statutory
                      7   lien rights, or real property lessors which may hold security deposits.
                      8           By listing a party on Schedule D based on a UCC-1 filing, the Debtors and their estates
                      9   are not conceding that such party actually holds a perfected, unavoidable security interest in the
                     10   asset that is the subject of such filing, and reserve all rights as set forth in these Global Notes.
                     11           Certain of the amounts listed for parties on Schedule D may not be reflective of any
                     12   accrued and unpaid interest, prepayment premiums, and other similar fees or expenses that such
                     13   parties may be entitled to.
                     14           Schedule E/F – Creditors Who Have Unsecured Claims.
                     15           Part 1.
                     16           The Debtors have not listed on Part 1 of Schedule E/F any tax and priority employee wage
                     17   and benefit claims for which the Debtors have been granted authority to pay pursuant to a First
                     18   Day Order. The Debtors believe that such claims have been, or will be, satisfied in the ordinary
                     19   course of business during these chapter 11 cases pursuant to the authority granted in the relevant
                     20   First Day Orders.
                     21           Part 2.
                     22           Certain creditors listed on Part 2 of Schedule E/F may owe amounts to the Debtors; as
                     23   such, the Debtors and their estates may have valid setoff and recoupment rights with respect to
                     24   such amounts, which rights are not reflected on Part 2 of Schedule E/F. Also, the amounts listed
                     25   on Part 2 of Schedule E/F reflect known prepetition claims as of the Petition Date. Such amounts
                     26   do not reflect any rights of setoff or recoupment that may be asserted by any creditors listed on
                     27   Part 2 of Schedule E/F, and the Debtors and their estates reserve all rights to challenge any setoff

                     28   and recoupment rights that may be asserted against them. The Debtors and their estates reserve
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                          - 11 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06               Desc
                                                  Main Document    Page 12 of 127


                      1   all rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
                      2   purported to be perfected by a creditor listed on Part 2 of Schedule E/F. As noted above, certain
                      3   claims listed on Part 2 of Schedule E/F may be entitled to priority under section 503(b)(9) of the
                      4   Bankruptcy Code, and the Debtors and their estates reserve all rights with respect to any such
                      5   claims.
                      6             Part 2 of Schedule E/F contains claims regarding on-going, pending or threatened
                      7   litigation involving the Debtors, and the amounts for any such potential claims are unknown or
                      8   undetermined, contingent, unliquidated, and/or disputed. Additionally, the Debtors have listed
                      9   pending and on-going lawsuits and administrative proceedings on Statement 7. The Debtors may
                     10   have threatened litigation-related matters that are not listed on Statement 7.
                     11             The Debtors have used commercially reasonable efforts to include all creditors on Part 2
                     12   of Schedule E/F; however, the Debtors believe that there are instances in which vendors have yet
                     13   to provide invoices, or proper invoices, for prepetition goods or services. While the Debtors
                     14   maintain general accruals to account for these liabilities in accordance with GAAP, these amounts
                     15   are estimates and not tracked on a vendor-by-vendor basis, and as such have not been included on
                     16   Part 2 of Schedule E/F.
                     17             The Debtors may not have listed on Part 2 of Schedule E/F, among others, certain
                     18   unsecured employee wage or benefit claims for which the Debtors have been granted authority to
                     19   pay pursuant to a First Day Order. The Debtors believe that such claims have been, or will be,
                     20   satisfied in the ordinary course of business during these chapter 11 cases pursuant to the authority
                     21   granted in the relevant First Day Orders. The Debtors and their estates reserve their rights to
                     22   dispute or challenge whether creditors listed on Schedule E/F are entitled to priority claims.
                     23             Schedule G – Executory Contracts and Unexpired Leases. Although commercially
                     24   reasonable efforts have been made to ensure the accuracy of Schedule G regarding executory
                     25   contracts and unexpired leases, inadvertent errors, omissions, or over-inclusion may have
                     26   occurred in preparing Schedule G. Given the voluminous number of contracts, leases and other
                     27   agreements to which the Debtors are a party, and the Debtors may need to amend Schedule G at a

                     28   later date to add contracts, leases, and agreements. In the ordinary course of business, the
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         - 12 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                        Desc
                                                  Main Document    Page 13 of 127


                      1   Debtors enter into various agreements with their customers and vendors. The Debtors may have
                      2   entered into various other types of agreements in the ordinary course of their business, such as
                      3   indemnity agreements, supplemental agreements, letter agreements, and confidentiality
                      4   agreements which may not be set forth in Schedule G. Omission of a contract, lease or other
                      5   agreement from Schedule G does not constitute an admission that such omitted contract, lease, or
                      6   agreement is not an executory contract or unexpired lease. Schedule G may be amended at any
                      7   time to add any omitted executory contracts, unexpired leases, and other agreements to which the
                      8   Debtors are a party, including, without limitation, to add any executory contracts, unexpired
                      9   leases, and other agreements that the Debtors, due to the voluminous number of such contracts,
                     10   leases, and agreements, were unable to list on Schedule G at this time. Likewise, the listing of an
                     11   agreement on Schedule G does not constitute an admission that such agreement is an executory
                     12   contract or unexpired lease, or that such agreement was in effect or unexpired on the Petition Date
                     13   or is valid or enforceable. The agreements listed on Schedule G may have expired, or may have
                     14   been modified, amended, or supplemented from time to time by various amendments,
                     15   restatements, waivers, estoppel certificates, letters and other documents, instruments and
                     16   agreements which may not be listed on Schedule G.
                     17           Any and all rights, claims and causes of action of the Debtors and their estates with
                     18   respect to the agreements listed on Schedule G are hereby reserved and preserved. The Debtors
                     19   and their estates hereby reserve all of their rights to: (a) dispute the validity, status, or
                     20   enforceability of any agreements set forth on Schedule G; (b) dispute or challenge the
                     21   characterization of the structure of any transaction, document or instrument related to a creditor’s
                     22   claim, including, but not limited to, the agreements listed on Schedule G; and (c) amend or
                     23   supplement Schedule G, as necessary, including, without limitation, to modify which Debtor
                     24   entity is a counterparty to the agreement.
                     25           Schedule H – Codebtors. In the ordinary course of their businesses, the Debtors may be
                     26   involved in pending or threatened litigation and claims. These matters may involve multiple
                     27   plaintiffs and defendants, some or all of whom may assert cross-claims and counterclaims against

                     28   other parties. Because all such claims are “contingent,” “unliquidated,” or “disputed,” any such
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                           - 13 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document    Page 14 of 127


                      1   claims have not been set forth individually on Schedule H. The Debtors may not have identified
                      2   certain guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, and
                      3   other such agreements. The Debtors reserve their rights to amend the Schedules to the extent that
                      4   any such guarantees are identified.
                      5                                     NOTES FOR STATEMENTS
                      6          Statement 3. As previously set forth herein and in more detail in the Cash Management
                      7   Motion, during the year preceding the Petition Date, certain payments may have been made to
                      8   creditors of each of the Debtors by one or more of the other Debtors, and some of these payments
                      9   may have been for the benefit of another Debtor or a non-Debtor. Statement 3 includes any
                     10   disbursement or other transfer made by that particular Debtor, except for those made to insiders,
                     11   which are reflected on Statements 4 and 30. The amounts listed in Statement 3 reflect the
                     12   Debtors’ disbursements based on check or wire detail; thus, to the extent a disbursement was
                     13   made to pay for multiple invoices, only one entry has been listed. Amounts paid by check or wire
                     14   are included based on the date of issuance.
                     15          Statement 4 and 30. To ascertain information relating to all payments that were made to
                     16   insiders, Statements 4 and 30 for each of the Debtors should be consulted. The amounts listed in
                     17   Statement 4 and 30 reflect the Debtors’ disbursements based on check or wire detail; thus, to the
                     18   extent a disbursement was made to pay for multiple invoices, only one entry has been listed.
                     19   Amounts paid by check or wire are included based on the date of issuance.
                     20          Statement 7. The Debtors and their estates reserve all rights, claims and defenses with
                     21   respect to any and all listed lawsuits and administrative proceedings (or potential lawsuits and
                     22   administrative proceedings). The listing of any such lawsuits and proceedings shall not constitute
                     23   an admission by the Debtors and their estates of any liabilities or that the actions or proceedings
                     24   were correctly filed against the Debtors. The Debtors and their estates reserve all rights to assert
                     25   that the Debtors are not an appropriate party to such actions or proceedings. The Debtors may not
                     26   have included on Statement 7 certain parties that may have asserted informal workers’
                     27   compensation claims or similar claims that were resolved or otherwise addressed without formal

                     28   litigation or an administrative hearing or similar proceeding having been commenced.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         - 14 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 15 of 127


                      1          Statement 11. CPES made payments on behalf of both of the Debtors to various
                      2   professionals retained by the Debtors for restructuring services. The payments listed in Statement
                      3   11 are generally only for restructuring-related services. The Debtors may have made other
                      4   payments to the listed professionals for non-bankruptcy related services, but these payments are
                      5   not listed in Statement 11. The amounts listed in Statement 11 reflect the Debtors’ disbursements
                      6   based on check or wire detail; thus, to the extent a disbursement was made to pay for multiple
                      7   invoices, only one entry has been listed. Amounts paid by check or wire are included based on
                      8   the date of issuance.
                      9          Statement 21. As noted above, in the ordinary course of their businesses, the Debtors
                     10   offer group home participants and other program participants the ability to fund participant trust
                     11   accounts that the participants can use for various expenses. Funds for CPES group home
                     12   participants are held in cash in the applicable group home, while funds for Novelles three regional
                     13   center programs are held in three patient trust accounts (one account corresponding to each
                     14   regional center). The Debtors hold these amounts in trust for the applicable participant and do not
                     15   view such participant funds as property of the Debtors’ estates. In addition, the Debtors are
                     16   currently holding participants’ property in a storage facility. The Debtors have not listed the
                     17   applicable program participants’ names or addresses to maintain participant confidentiality in
                     18   accordance with HIPAA and other applicable privacy requirements.
                     19          Statement 26(d). From time to time, the Debtors provided financial statements in the
                     20   ordinary course of business to certain parties for business, statutory, credit, financing, and other
                     21   reasons. Recipients have included financial institutions, investment banks, and their legal and
                     22   financial advisors. Due to the confidentiality requirements of related non-disclosure agreements
                     23   that were entered into as part of the Debtors’ prepetition sale process, such parties are not listed in
                     24   response to this question.
                     25    Dated: June 8, 2020                              FAEGRE DRINKER BIDDLE & REATH LLP
                     26                                                     By: /s/ Ryan M. Salzman
                                                                            Ryan M. Salzman (CA Bar #299923)
                     27                                                     Ryan.Salzman@faegredrinker.com
                                                                            Jeremy M. Pelphrey (CA Bar #249862)
                     28                                                     Jeremy.Pelphrey@faegredrinker.com
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                          - 15 -
    LOS ANGELES
                     Case 9:20-bk-10554-DS   Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06         Desc
                                             Main Document    Page 16 of 127


                      1                                          1800 Century Park East, Suite 1500
                                                                 Los Angeles, CA 90067
                      2                                          Telephone: (310) 203-4000
                                                                 Facsimile: (310) 229-1285
                      3
                                                                 Vince Slusher (Admitted pro hac vice)
                      4                                          1717 Main Street, Suite 5400
                                                                 Dallas, Texas 75201
                      5                                          Telephone: (469) 357-4000
                                                                 Facsimile: (469) 327-0860
                      6                                          Vince.Slusher@faegredrinker.com
                      7                                          Proposed Counsel for the Debtors and Debtors
                                                                 in Possession
                      8

                      9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                              - 16 -
    LOS ANGELES
             Case 9:20-bk-10554-DS                                         Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                                                           Desc
                                                                           Main Document    Page 17 of 127

 Fill in this information to identify the case:

             Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
 Debtor name _________________________________________________________________

                                         Central
 United States Bankruptcy Court for the:_______________________              CA
                                                                District of ________
                                                                                                                  (State)
 Case number (If known):               20-bk-10554-DS
                                      _________________________


                                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                                     amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15




Part 1:          Summary of Assets


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                        12,189,073.26
                                                                                                                                                                                                  $ ________________
          Copy line 88 from Schedule A/B ......................................................................................................................................
                                                                                                                                                                                                    Plus Undetermined

     1b. Total personal property:
                                                                                                                                                                                                           355,852.35
                                                                                                                                                                                                  $ ________________
          Copy line 91A from Schedule A/B ....................................................................................................................................                      Plus Undetermined

     1c. Total of all property:
                                                                                                                                                                                                        12,544,925.61
                                                                                                                                                                                                  $ ________________
          Copy line 92 from Schedule A/B ......................................................................................................................................                    Plus Undetermined




Part 2:          Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                            75,353.11
                                                                                                                                                                                                  $ ________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ..............................................
                                                                                                                                                                                                    Plus Undetermined
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
          Copy the total claims from Part 1 from line 5a of Schedule E/F .....................................................................................
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                  $ ________________
                                                                                                                                                                                                    Plus Undetermined
     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                              +          2,936,129.93
                                                                                                                                                                                                  $ ________________
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ..........................................................
                                                                                                                                                                                                    Plus Undetermined



4. Total liabilities ......................................................................................................................................................................
                                                                                                                                                                                                         3,011,483.04
                                                                                                                                                                                                  $ ________________
     Lines 2 + 3a + 3b                                                                                                                                                                              Plus Undetermined




  Official Form 206Sum                                       Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
            Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                   Desc
                                                      Main Document    Page 18 of 127
  Fill in this information to identify the case:

               Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
  Debtor name __________________________________________________________________

                                          Central
  United States Bankruptcy Court for the:_______________________              CA
                                                                 District of ________
                                                                             (State)
  Case number (If known):     20-bk-10554-DS
                              _________________________                                                                              Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
   ✔
         Yes. Fill in the information below.

    All cash or cash equivalents owned or controlled by the debtor                                                                Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                                 3,020.00
                                                                                                                                 $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                Type of account                 Last 4 digits of account number
         See Attached Rider
   3.1. _________________________________________________ ______________________               ____ ____ ____ ____                          3,026.662.54
                                                                                                                                 $______________________
   3.2. _________________________________________________ ______________________               ____ ____ ____ ____               $______________________


4. Other cash equivalents (Identify all)
   4.1. _____________________________________________________________________________________________________                                       0.00
                                                                                                                                 $______________________
   4.2. _____________________________________________________________________________________________________                    $______________________

5. Total of Part 1                                                                                                                          3,029,682.54
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:     Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
   ✔
         Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

   Description, including name of holder of deposit
        See Attached
   7.1. ________________________________________________________________________________________________________                               173,620.35
                                                                                                                                  $______________________
   7.2._________________________________________________________________________________________________________                  $_______________________


  Official Form 206A/B                                    Schedule A/B: Assets  Real and Personal Property                                   page 1
           Case 9:20-bk-10554-DS          Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06        Desc
                                          Main Document    Page 19 of 127


Community Provider of Enrichment Services, Inc.                        Case Number:          9:20-bk-10554-DS

 Part 1:   Schedule A/B: Assets - Real and Personal Property
             Cash and cash equivalents
3. Checking, savings, money market, or financial brokerage accounts

            Name of Institution (bank                                    Last 4 digits of     Current value of
              or brokerage firm)                    Type of Account     account number        debtor's interest

3.1        BBVA                         Operating                                     4388          $3,000,375.76
3.2        BBVA                         Payroll                                       0284                  $0.00
3.3        BBVA                         Money Market                                  4343                $946.43
3.4        Bank of the West             Operating                                     8540              $8,569.97
3.5        Bank of the West             Payroll                                       8581                  $0.00
3.6        Chase Bank                   Thrift Store Deposit Account                  5589              $7,797.08
3.7        National Bank of Arizona     Thrift Store Deposit Account                  6963              $8,425.29
3.8        Wells Fargo                  Thrift Store Deposit Account                  0473               $548.01

                                                                                     TOTAL          $3,026,662.54
      Case 9:20-bk-10554-DS Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Community Provider of EnrichmentMain
                                 Services, Inc. Case
                                     Document        Number:
                                                   Page 20 of 127 9:20-bk-10554-DS

Part 2:
          Schedule A/B: Assets - Real and Personal Property
          Deposits and Prepayments
7. Deposits, including security deposits and utility deposits


                                                                                                     CURRENT VALUE OF
                                                                                                     DEBTOR'S INTEREST
           DESCRIPTION          PROGRAM/SITE                   NAME OF HOLDER OF DEPOSIT

7.1       Security Deposit    Casa Lindas                     Lee Childress                                       500.00
7.2       Security Deposit    Dragoon                         Don Riggs                                         1,500.00
7.3       Security Deposit    Casa Alegre                     Alavez, Norma                                       760.00
7.4       Security Deposit    Lodge                           J.E. Towns                                          900.00
7.5       Security Deposit    Concepts Crew                   Jim Eichenour POBox 64959 Tucso                   2,000.00
7.6       Security Deposit    Glenrosa                        West USA Realty                                   1,300.00
7.7       Security Deposit    Longmore                        West USA REalty, Bob Morris on E                  1,000.00
7.8       Security Deposit    Silverado                       Janet Case                                        1,600.00
7.9       Security Deposit    La Belle                        Cindie and Michael Gittelman                      1,195.00
7.10      Security Deposit    Hamilton                        Doug Volkman                                      1,250.00
7.11      Security Deposit    Val Vista                       Swans Realty and Property Manag                   1,195.00
7.12      Security Deposit    Cherry Blossoms                 Brookwood Apts                                      200.00
7.13      Security Deposit    Loving Hearts Thrift Store      Go West Metro, LLC                                1,120.00
7.14      Security Deposit    Cherry Blossoms                 Brookwood Apts                                      200.00
7.15      Security Deposit    Cherry Blossoms                 Brookwood Apts                                      109.13
7.16      Security Deposit    Vera Cruz                       CapGrow Holdings JV Sub III LLC                   2,621.00
7.17      Security Deposit    Casa San Pedro                  Aurora Sky Realty LLC                             1,750.00
7.18      Security Deposit    Dist VI ‐ Admin                 WELLS FARGO / Ideal Arizona Hol                   1,700.00
7.19      Security Deposit    Nifty Thrifty Benson            WELLS FARGO / Ideal Arizona Hol                   2,000.00
7.20      Security Deposit    Brentwood                       Bill Linderman                                    1,200.00
7.21      Security Deposit    NAZ Corporate Office            ORSETT FOOTHILLS LL                              22,368.75
7.22      Security Deposit    Cedar Lane                      K Lazy V Holdings, LLC                              300.00
7.23      Security Deposit    Cedar Lane                      K Lazy V Holdings, LLC                            1,200.00
7.24      Security Deposit    Indigo                          Jay Carter                                        1,400.00
7.25      Security Deposit    Higher Ground                   Peoria 44, LLC                                    5,000.00
7.26      Security Deposit    Pineapple Harmony               Staff of Life, LLC Special Propertie              6,335.47
7.27      Security Deposit    Tucson Corp Office              Ron Brown c/o HVI, LLC                           30,000.00
7.28      Security Deposit    Cool House                      Tucson Realty & Trust 2525 E Bro                  1,290.00
7.29      Security Deposit    Venice                          Choice Property                                     770.00
7.30      Security Deposit    Freedom                         Wyatt Siegal                                      1,400.00
7.31      Security Deposit    PHX DTA                         EASLEY SUNLAND TUJUNGA LLC                        9,250.00
7.32      Security Deposit    Liberty                         Arrowhead Leasing Services LLC                    2,250.00
7.33      Security Deposit    Paradise                        Everett J Jones Real Estate                         850.00
7.34      Security Deposit    Training Center                 Maqsood/Sabina Enterprises LLC                    4,100.00
7.35      Security Deposit    Quadrante                       Madelyn Evenson                                   1,025.00
7.36      Security Deposit    Acacia                          Grijalva Realty, 4937 E. 5th Stree                1,642.00
7.37      Security Deposit    Hidalgo                         Hiticus Dumitru                                   1,100.00
7.38      Security Deposit    Lindsay                         Michael Winship                                   1,960.00
7.39      Security Deposit    Mohria                          Brewer Caldwell Prop Mgmt Gilbe                     675.00
7.40      Security Deposit    New 4 U                         Francisco Huberto Garcia                          1,500.00
7.41      Security Deposit    Sherwood                        CAP GROW4                                         2,456.00
7.42      Security Deposit    Sojourn                         CAP GROW4                                         1,820.00
7.43      Security Deposit    North Palms                     CAP GROW4                                         2,473.00
7.44      Security Deposit    Renew                           CAP GROW4                                         1,803.00
7.45      Security Deposit    Burgundy West                   CAP GROW4                                         1,735.00

                                                           Page 1 of 2
      Case 9:20-bk-10554-DS Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Community Provider of EnrichmentMain
                                 Services, Inc. Case
                                     Document        Number:
                                                   Page 21 of 127 9:20-bk-10554-DS

Part 2:
          Schedule A/B: Assets - Real and Personal Property
          Deposits and Prepayments
7. Deposits, including security deposits and utility deposits


                                                                                             CURRENT VALUE OF
                                                                                             DEBTOR'S INTEREST
           DESCRIPTION          PROGRAM/SITE                 NAME OF HOLDER OF DEPOSIT
7.46      Security Deposit    New Beginnings                 CAP GROW4                                  1,396.00
7.47      Security Deposit    Mica                           CAP GROW4                                  1,608.00
7.48      Security Deposit    West Monte                     CAP GROW4                                  2,456.00
7.49      Security Deposit    Huntington                     CAP GROW4                                  2,058.00
7.50      Security Deposit    Montrose                       CAP GROW4                                  1,735.00
7.51      Security Deposit    Hobbit                         CAP GROW4                                  1,235.00
7.52      Security Deposit    2nd Street                     CAP GROW4                                  2,498.00
7.53      Security Deposit    North Haven                    CAP GROW4                                  2,303.00
7.54      Security Deposit    Quail Point                    CAP GROW4                                  2,498.00
7.55      Security Deposit    Kamerun/Pima                   CAP GROW4                                  2,182.00
7.56      Security Deposit    Landings                       CAP GROW4                                  1,456.00
7.57      Security Deposit    29th Street                    CAP GROW4                                  1,761.00
7.58      Security Deposit    Mariposa                       CAP GROW4                                  1,947.00
7.59      Security Deposit    Katalina                       CAP GROW4                                  1,990.00
7.60      Security Deposit    Grande                         CAP GROW4                                  2,388.00
7.61      Security Deposit    Vaquero                        CAP GROW4                                  1,947.00
7.62      Security Deposit    Verde                          CAP GROW4                                  1,634.00
7.63      Security Deposit    La Colina                      CAP GROW4                                  1,752.00
7.64      Security Deposit    La Entrada                     CAP GROW4                                  1,642.00
7.65      Security Deposit    45th Street                    CAP GROW4                                  1,846.00
7.66      Security Deposit    Juniper                        CAP GROW4                                  2,439.00
7.67      Security Deposit    Shavon                         CAP GROW4                                  2,312.00
7.68      Security Deposit    Old Pueblo                     CAP GROW4                                  1,734.00


                                                     TOTAL                               $            173,620.35




                                                        Page 2 of 2
          Case 9:20-bk-10554-DS                          Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                                   Main Document    Page 22 Case
               Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
               _______________________________________________________            of 127                 20-bk-10554-DS
                                                                                       number (if known)_____________________________________
               Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment
        See Attached
   8.1.___________________________________________________________________________________________________________                           2,341,531.68
                                                                                                                                  $______________________
   8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                             2,515,152.03
                                                                                                                                 $______________________
   Add lines 7 through 8. Copy the total to line 81.



Part 3:    Accounts receivable

10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
    
    ✔ Yes. Fill in the information below.
                                                                                                                                  Current value of debtor’s
                                                                                                                                  interest
11. Accounts receivable

    11a. 90 days old or less:     See Attached
                                 ____________________________ – ___________________________          = ........ Î                $______________________
                                  face amount                   doubtful or uncollectible accounts

    11b. Over 90 days old:        ___________________________ – ___________________________          = ........ Î                $______________________
                                   face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                         2,540,173.64
                                                                                                                                 $______________________
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:    Investments

13. Does the debtor own any investments?
     No. Go to Part 5.
    ✔ Yes. Fill in the information below.
    
                                                                                                        Valuation method          Current value of debtor’s
                                                                                                        used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
          None
   14.1. ________________________________________________________________________________               _____________________    $________________________
   14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

   Name of entity:                                                                 % of ownership:
         CPES California, Inc
   15.1._______________________________________________________________              100
                                                                                   ________%            _____________________                Undetermined
                                                                                                                                 $________________________
         Novelles Developmental Services, Inc.
   15.2._______________________________________________________________              100
                                                                                   ________%            _____________________                Undetermined
                                                                                                                                 $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
 Describe:
         None
   16.1.________________________________________________________________________________                ______________________   $_______________________
   16.2.________________________________________________________________________________                ______________________   $_______________________



17. Total of Part 4                                                                                                                        Undetermined
                                                                                                                                 $______________________
    Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                           Schedule A/B: Assets  Real and Personal Property                              page 2
   Case 9:20-bk-10554-DS            Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                    Main Document    Page 23 of 127

Community Provider of Enrichment Services, Inc.
                                                                     Case Number: 9:20-bk-10554-DS

Part 2: Schedule A/B: Assets                   - Real and Personal Property
       Deposits and Prepayments
8. Prepayments


                                                                                           CURRENT VALUE
                                                                                            OF DEBTOR'S
                  DESCRIPTION                    NAME OF HOLDER OF PAYMENT                   INTEREST

8.1    Microsoft Dynamics GP Advantage EnhanDorado Solutions                                           $0.00
8.2    Dynamic Budgets Annual Enhancement Dorado Solutions                                             $0.00
8.3    Fax Maint                             Pacific Office Automation                              $468.62
8.4    A/C Units Maint                       Rincon Air Conditioning and Heating                   $1,645.85
8.5    Vehicle Downpayments                  Enterprise                                           $66,445.66
8.6    Workfoce gold support service level   Kronos                                               $19,181.70
8.7    Trustee Service Fee                   Custos Fiduciary Services LLC                             $0.00
8.8    Kronos Lease down payment/deposit     First American Healthcare Finance                    $11,951.94
8.9    Retainer                              Holzman Horner                                       $15,000.00
8.10   Retainer                              Custos Fiduciary Services LLC                        $20,000.00
8.11   Retainer                              Butcher Joseph                                       $35,000.00
8.12   Workers Comp Claim Security Hold      Sentry                                            $1,040,000.00
8.13   Retainer                              Faegre Drinker Biddle Reath LLP                    $254,410.50
8.14   Retainer                              BMC Group, Inc                                       $15,000.00
8.15   Renewal                               Certify Software                                      $1,417.50
8.16   Workers Comp Ins 2020 ‐ Premiums      Sentry                                                    $0.00
8.17   Workers Comp Ins 2020 ‐ Loss Activity Sentry                                                    $0.00
       General Liability/Professional
       Insurance/Umbrella/Excess
       D&O/Fiduciary/D&O/EPLI/Fiduciary/Cyb
8.18   er/Crime                              Crest                                              $750,827.03


       Commercial Property/Business Auto
8.19   Insurance                             Crest                                               $70,182.88
8.20   Loss Fund Established                 Sentry Insurance                                    $40,000.00

                                                                                   TOTAL       $2,341,531.68




                                                    Page 1 of 1
        Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
                                    Main Document    Page 24 of 127




Community Provider of Enrichment Services, Inc.                    Case Number: 9:20-bk-10554-DS

Part 3: Schedule A/B:           Assets - Real and Personal Property
        Accounts Receivable
   11 Accounts Receivable
                                                                                         CURRENT VALUE OF
                      DESCRIPTION              90 DAYS OR LESS         OVER 90 DAYS      DEBTOR'S INTEREST
11.1    AMERIBEN                               $             ‐     $         1,248.60               $1,248.60
11.2    AMERICAN INDIAN HEALTH PLAN            $          946.23   $            81.00               $1,027.23
11.3    DCS FOSTER CARE                        $       68,815.50   $        70,262.94            $139,078.44
11.4    AOC‐ASC                                $       18,007.50   $         2,885.00              $20,892.50
11.5    ARIZONA COMPLETE HEALTH                $       15,099.58   $        31,265.52              $46,365.10
11.6    BANNER LTC                             $        7,081.35   $         1,737.76               $8,819.11
11.7    BANNER UNIVERSITY FAMILY CARE          $       28,200.80   $        20,704.16              $48,904.96
11.8    BC/BS OF ARIZONA ‐ FEP                 $             ‐     $              ‐                     $0.00
11.9    BCBS OF UTAH                           $             ‐     $              ‐                     $0.00
11.10   BLUE CROSS BLUE SHIELD                 $        3,065.77   $         7,663.22              $10,728.99
11.11   CARE 1ST                               $             ‐     $              ‐                     $0.00
11.12   CENPATICO                              $             ‐     $        17,488.47              $17,488.47
11.13   CIGNA HEALTHCARE PA                    $           87.48   $           969.46               $1,056.94
11.14   CIGNA HEALTHCARE TN                    $           81.00   $         2,587.64               $2,668.64
11.15   CONCEPTS                               $       71,910.50   $           738.85              $72,649.35
11.16   DA VINCI TREE ACADEMY                  $             ‐     $              ‐                     $0.00
11.17   DCS OUTPATIENT                         $        2,670.00   $         3,358.00               $6,028.00
11.18   DDD ‐ DS                               $    2,240,140.46   $        19,190.78           $2,259,331.24
11.19   DDD ‐ BHS                              $       14,097.25   $        10,457.23              $24,554.48
11.20   DEPT OF VOCATIONAL REHAB               $             ‐     $              ‐                     $0.00
11.21   FEDERAL PRETRIAL‐TUCSON                $             ‐     $              ‐                     $0.00
11.22   FEDERAL PRETRIAL ‐ YUMA                $        4,010.00   $          (426.50)              $3,583.50
11.23   FEDERAL PROBATION ‐ PINAL              $             ‐     $         2,253.50               $2,253.50
11.24   FEDERAL PROBATION                      $             ‐     $         3,131.50               $3,131.50
11.25   FEDERAL PROBATION ‐ YUMA               $        4,197.50   $         2,637.25               $6,834.75
11.26   FIRST RESPONDENT (TPD)                 $             ‐     $           375.00                $375.00
11.27   GILA RIVER TRIBAL HEALTH               $             ‐     $            10.77                  $10.77
11.28   HEALTH CHOICE ARIZONA                  $             ‐     $              ‐                     $0.00
11.29   KEYSTONE HEALTH PLAN                   $             ‐     $              ‐                     $0.00
11.30   MARANA PROBATION                       $             ‐     $              ‐                     $0.00
11.31   MEDICARE                               $             ‐     $              ‐                     $0.00
11.32   MERCY CARE                             $        1,543.61   $         7,740.84               $9,284.45
11.33   MERCY CARE RHBA                        $             ‐     $              ‐                     $0.00
11.34   NARBHA BP                              $             ‐                                          $0.00
11.35   NARBHA FFS                             $             ‐     $              ‐                     $0.00



                                               Page 1 of 2
        Case 9:20-bk-10554-DS      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06               Desc
                                   Main Document    Page 25 of 127




Community Provider of Enrichment Services, Inc.                     Case Number: 9:20-bk-10554-DS

Part 3: Schedule A/B:         Assets - Real and Personal Property
        Accounts Receivable
   11 Accounts Receivable
                                                                                          CURRENT VALUE OF
                     DESCRIPTION              90 DAYS OR LESS           OVER 90 DAYS      DEBTOR'S INTEREST
11.36   OPTUM CRS                             $             ‐       $              ‐                     $0.00
11.37   OPTUM PVT                             $             ‐       $              ‐                     $0.00
11.38   OPTUM SD                              $             ‐       $              ‐                     $0.00
11.39   PANTANO                               $             ‐       $              ‐                     $0.00
11.40   PASCUA YAQUI TRIBE                    $             ‐       $         1,660.13               $1,660.13
11.41   PHOENIX HEALTH PLAN                   $             ‐       $              ‐                     $0.00
11.42   PIMA PROBATION                        $             ‐       $              ‐                     $0.00
11.43   PINAL PROBATION                       $             ‐       $              ‐                     $0.00
11.44   PRIVATE                               $          891.24     $              ‐                   $891.24
11.45   RSA‐2                                 $             ‐       $              ‐                     $0.00
11.46   SANTA CRUZ PROBATION                  $             ‐       $              ‐                     $0.00
11.47   TRICARE‐UNITED HEALTH                 $             ‐       $              ‐                     $0.00
11.48   UHC AARP LIFEPRINT                    $             ‐       $              ‐                     $0.00
11.49   UHC AARP MEDICARE COMPLETE            $             ‐       $              ‐                     $0.00
11.50   UHC ALLSAVERS COMPASS PLUS            $             ‐       $              ‐                     $0.00
11.51   UHC CHOICE 30555                      $             ‐       $              ‐                     $0.00
11.52   UHC CHOICE PLAN 30884                 $             ‐       $           122.64                 $122.64
11.53   UHC CHOICE PLUS GA                    $           95.28     $         1,855.94               $1,951.22
11.54   UHC CHOICE PLUS UT                    $             ‐       $          (200.00)               ‐$200.00
11.55   UHC COMMUNITY PLAN                    $             ‐       $              ‐                     $0.00
11.56   UHC COMMUNITY PLAN AHCCCS             $             ‐       $         5,416.55               $5,416.55
11.57   UHC COMMUNITY PLAN DD                 $        3,106.26     $         5,268.47               $8,374.73
11.58   UHC COMMUNITY PLAN LTC                $          612.96     $         1,495.92               $2,108.88
11.59   UHC DUAL COMPLETE                     $             ‐       $         5,352.53               $5,352.53
11.60   UHC DUAL COMPLETE ONE                 $             ‐       $              ‐                     $0.00
11.61   UHC MEDICARE SOLUTIONS                $             ‐       $              ‐                     $0.00
11.62   UNITED BEHAVIORAL HEALTH CRS          $           64.80     $           (55.49)                  $9.31
11.63   UNITED HEALTHCARE COMMUNITY           $        2,074.22     $         2,896.45               $4,970.67
11.64   UNITED HEALTHCARE CHOICE PLUS         $             ‐       $              ‐                     $0.00
11.65   UNITED HEALTH CARE DUAL               $             ‐       $              ‐                     $0.00
11.66   UNIVERSITY HEALTH PLAN                $             ‐       $           412.22                 $412.22
11.67   WESTERN GROWERS                                             $              ‐
11.68   ALLOWANCE FOR DOUBTFUL ACCOUNTS                                                           ‐$177,212.00
                                                    $2,486,799.29           $230,586.35          $2,540,173.64
                                                                                TOTAL            $2,540,173.64



                                              Page 2 of 2
          Case 9:20-bk-10554-DS                      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                               Main Document    Page 26 Case
                                                                              of 127
                Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
                _______________________________________________________                              20-bk-10554-DS
                                                                                   number (if known)_____________________________________
                Name




Part 5:    Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
     No. Go to Part 6.
    ✔ Yes. Fill in the information below.
    
     General description                               Date of the last            Net book value of    Valuation method used     Current value of
                                                       physical inventory          debtor's interest    for current value         debtor’s interest
                                                                                   (Where available)
19. Raw materials
   None
   ________________________________________            ______________
                                                                               $__________________      ______________________   $______________________
                                                       MM / DD / YYYY

20. Work in progress
    None
   ________________________________________            ______________
                                                                               $__________________      ______________________   $______________________
                                                       MM / DD / YYYY

21. Finished goods, including goods held for resale
   Thrift Store Merchandise
   ________________________________________            ______________                                                                     Undetermined
                                                                                                                                 $______________________
                                                       MM / DD / YYYY
                                                                               $__________________      ______________________

22. Other inventory or supplies
    None
   ________________________________________            ______________
                                                                               $__________________      ______________________   $______________________
                                                       MM / DD / YYYY


23. Total of Part 5                                                                                                                        Undetermined
                                                                                                                                 $______________________
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
    
    ✔     No
         Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

    
    ✔     No
         Yes. Book value _______________           Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Part 6:    Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
    
    ✔ No. Go to Part 7.
     Yes. Fill in the information below.
      General description                                                          Net book value of    Valuation method used     Current value of debtor’s
                                                                                   debtor's interest    for current value         interest
                                                                                   (Where available)
28. Crops—either planted or harvested
   ______________________________________________________________                   $________________    ____________________    $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

   ______________________________________________________________                   $________________    ____________________    $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

   ______________________________________________________________                   $________________    ____________________    $______________________

31. Farm and fishing supplies, chemicals, and feed

   ______________________________________________________________                   $________________    ____________________    $______________________

32. Other farming and fishing-related property not already listed in Part 6

   ______________________________________________________________                   $________________    ____________________    $______________________


Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                page 3
          Case 9:20-bk-10554-DS                      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                               Main Document
               _______________________________________________________Page 27 Case
                                                                              of 127
                Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.                     20-bk-10554-DS
                                                                                   number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                                $______________________
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

     No
     Yes. Is any of the debtor’s property stored at the cooperative?
       No
       Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

     No
     Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No
     Yes

Part 7:    Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
    
    ✔ Yes. Fill in the information below.


   General description                                                             Net book value of   Valuation method          Current value of debtor’s
                                                                                   debtor's interest   used for current value    interest
                                                                                   (Where available)

39. Office furniture
    See Attached Rider
   ______________________________________________________________                          33,621.80
                                                                                   $________________   Net Book Value
                                                                                                       ____________________                  33,621.80
                                                                                                                                $______________________

40. Office fixtures

    See Attached Rider
   ______________________________________________________________                         10,307.11
                                                                                   $________________   Net Book Value
                                                                                                        ____________________                  10,307.11
                                                                                                                                $______________________

41. Office equipment, including all computer equipment and
    communication systems equipment and software
    See Attached Rider
   ______________________________________________________________                         26,380.72
                                                                                   $________________   Net Book Value
                                                                                                       ____________________                   26,380.72
                                                                                                                                $______________________

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
        None
   42.1___________________________________________________________                 $________________    ____________________    $______________________
   42.2___________________________________________________________                 $________________    ____________________    $______________________
   42.3___________________________________________________________                 $________________    ____________________    $______________________

43. Total of Part 7.
                                                                                                                                              70,309.63
                                                                                                                                $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     No
    ✔ Yes
    
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No
    ✔ Yes
    

Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                               page 4
        Case 9:20-bk-10554-DS            Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                         Main Document    Page 28 of 127
Community Provider of Enrichment Services, Inc.                             Case Number: 9:20-bk-10554-DS

Part 7:   Schedule A/B: Assets - Real and Personal Property
          Office furniture, fixtures, and equipment; and collectibles
39. Office furniture

                                                  Net book value of
                                                   debtor's interest      Valuation method       Current value of
                       General description        (Where available)     used for current value   debtor's interest
39.1      12 Pc home Furniture Juniper                            $0.00     Net Book Value                       $0.00
39.2      13 Freezers for various sites                       $3,375.75     Net Book Value                   $3,375.75
39.3      2 desks 3 chairs                                        $0.00     Net Book Value                       $0.00
39.4      2 sofa 3pc Table set                                    $0.00     Net Book Value                       $0.00
39.5      3 Folding Tables                                        $0.00     Net Book Value                       $0.00
39.6      3 later file                                            $0.00     Net Book Value                       $0.00
39.7      30 Oak Arrowback Chairs                                 $0.00     Net Book Value                       $0.00
39.8      6 tables 22 chairs                                      $0.00     Net Book Value                       $0.00
39.9      ACCT 80478 LAUNDRY CTR MARIPOS                        $272.02     Net Book Value                     $272.02
39.10     Bookcase 5 shelf                                        $0.00     Net Book Value                       $0.00
39.11     Cambridge Gurney                                        $0.00     Net Book Value                       $0.00
39.12     Castle Home furnishings                                 $0.00     Net Book Value                       $0.00
39.13     Conference Table Forbes                                 $0.00     Net Book Value                       $0.00
39.14     Conference Table Phoenix                                $0.00     Net Book Value                       $0.00
39.15     DINING ROOM SET                                         $0.00     Net Book Value                       $0.00
39.16     Fire King Deep Letter file cabin                        $0.00     Net Book Value                       $0.00
39.17     Floor Mats                                              $0.00     Net Book Value                       $0.00
39.18     Forbes Furniture                                        $0.00     Net Book Value                       $0.00
39.19     Fordham Painting Exterior                               $0.00     Net Book Value                       $0.00
39.20     Furniture AGAVE                                         $0.00     Net Book Value                       $0.00
39.21     Furniture Agave                                         $0.00     Net Book Value                       $0.00
39.22     Furniture ‐ Training Center 6979                    $8,647.55     Net Book Value                   $8,647.55
39.23     Furniture for Tempe BHS ‐ 3930 R                   $19,140.40     Net Book Value                  $19,140.40
39.24     Furniture Tempe Office                                  $0.00     Net Book Value                       $0.00
39.25     Furniture Teri's                                        $0.00     Net Book Value                       $0.00
39.26     HOYER LIFT                                              $0.00     Net Book Value                       $0.00
39.27     Living Room Furniture                                   $0.00     Net Book Value                       $0.00
39.28     Longmore Bed and Box Springs                            $0.00     Net Book Value                       $0.00
39.29     Mariposa Couch                                          $0.00     Net Book Value                       $0.00
39.30     N Palms Ottoman Recliner Loves                          $0.00     Net Book Value                       $0.00
39.31     New Refridgerator Mariposa                              $0.00     Net Book Value                       $0.00
39.32     Office Desk                                             $0.00     Net Book Value                       $0.00
39.33     Office Furn/File Cabinets                               $0.00     Net Book Value                       $0.00
39.34     Office Furniture                                        $0.00     Net Book Value                       $0.00
39.35     Office Furniture CCR PAZ office                         $0.00     Net Book Value                       $0.00
39.36     Office Furniture sabino Canyon                          $0.00     Net Book Value                       $0.00
39.37     Office Furniture Wallace                                $0.00     Net Book Value                       $0.00
39.38     Office Furniture, Tucson                                $0.00     Net Book Value                       $0.00
39.39     Phonix shelving                                         $0.00     Net Book Value                       $0.00
39.40     Photo ID Machine ‐ Invoice 9/3/                     $2,100.86     Net Book Value                   $2,100.86
39.41     SAMSUNG 60INCH TV                                      $85.22     Net Book Value                      $85.22
39.42     Sprint Protege Phone System                             $0.00     Net Book Value                       $0.00
39.43     WASHER & DRYER                                          $0.00     Net Book Value                       $0.00
39.44     Washer/Dryer SN 7991 (2nd Street                        $0.00     Net Book Value                       $0.00
39.45     Washer/Dryer SN9962 (New Heights                        $0.00     Net Book Value                       $0.00
39.46     West Furnishings                                        $0.00     Net Book Value                       $0.00
                                                                                         TOTAL              $33,621.80
         Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                  Desc
                                           Main Document    Page 29 of 127
Community Provider of Enrichment Services, Inc.                           Case Number: 9:20-bk-10554-DS

Part 7 Schedule A/B: Assets - Real and Personal                           Property
       Office furniture, fixtures, and equipment; and collectibles
40. Office fixtures

                                                  Net book value of     Valuation method
                                                   debtor's interest     used for curernt    Current value of
                   General description            (Where available)           value          debtor's interest

40.1    FRIDGE SOJOURN                                        $331.72    Net Book Value                 $331.72
40.2    1500 W Nevins A/C Unit                                  $0.00    Net Book Value                   $0.00
40.3    7730 E David Sprinkler                                  $0.00    Net Book Value                   $0.00
40.4    Alarm 5th Street                                        $0.00    Net Book Value                   $0.00
40.5    Bisbee Office Additions                                 $0.00    Net Book Value                   $0.00
40.6    Bisbee Office Relocation Costs                          $0.00    Net Book Value                   $0.00
40.7    Board Room Sound station                                $0.00    Net Book Value                   $0.00
40.8    Burglar Alarm System                                    $0.00    Net Book Value                   $0.00
40.9    Burglar Alarm System - Summit                           $0.00    Net Book Value                   $0.00
40.10   Cabinets Casa San Pedro                                 $0.00    Net Book Value                   $0.00
40.11   Cabitnet w White Board Tucson                           $0.00    Net Book Value                   $0.00
40.12   CenturyLink Equipment/Software                      $1,375.16    Net Book Value               $1,375.16
40.13   CenturyLink Equipment/Software-H                    $2,200.06    Net Book Value               $2,200.06
40.14   CenturyLink Equipment/Software/E                    $2,089.30    Net Book Value               $2,089.30
40.15   CenturyLink Equipment/Software/E                    $2,410.24    Net Book Value               $2,410.24
40.16   CenturyLink Shoregear/SiteLicens                    $1,023.16    Net Book Value               $1,023.16
40.17   David Drywall Restoration                               $0.00    Net Book Value                   $0.00
40.18   David Landscaping                                       $0.00    Net Book Value                   $0.00
40.19   East Fifth Street Painting                              $0.00    Net Book Value                   $0.00
40.20   Fixtures for Sabino Move in                             $0.00    Net Book Value                   $0.00
40.21   NEW WATER HEATER 402 E Jacinto,                         $0.00    Net Book Value                   $0.00
40.22   Outdoor sign Ocotillo                                   $0.00    Net Book Value                   $0.00
40.23   Refridgerator Temp Office                               $0.00    Net Book Value                   $0.00
40.24   Refridgerator (Grande)                                  $0.00    Net Book Value                   $0.00
40.25   Remodel Bisbee Office                                   $0.00    Net Book Value                   $0.00
40.26   Shade Tree Remodel                                      $0.00    Net Book Value                   $0.00
40.27   SIGN TRAINING CTR                                     $877.47    Net Book Value                 $877.47
40.28   Ste 101 Remodel Forbes                                  $0.00    Net Book Value                   $0.00
40.29   Tempe Office Refridgerator                              $0.00    Net Book Value                   $0.00
40.30   Tempe Shelving                                          $0.00    Net Book Value                   $0.00
40.31   West Nevin Painting                                     $0.00    Net Book Value                   $0.00
40.32   West Nevin Painting                                     $0.00    Net Book Value                   $0.00


                                                                                   TOTAL $           10,307.11




                                                       Page 1 of 1
        Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
                                    Main Document    Page 30 of 127
Community Provider of Enrichment Services, Inc.                     Case Number: 9:20-bk-10554-DS

Part 7:
          Schedule A/B: Assets - Real and Personal Property
          Office furniture, fixtures, and equipment; and collectibles
41. Office equipment, including all computer equipment and
    communication systems and equipment and software

                                              Net book value of    Valuation method
                                               debtor's interest    used for curernt   Current value of
                  General description         (Where available)          value         debtor's interest

41.1      10 DELL 18.5IN Monitors                          $0.00    Net Book Value                   $0.00
41.2      10 DELL Laser Printers                           $0.00    Net Book Value                   $0.00
41.3      12 Port protege                                  $0.00    Net Book Value                   $0.00
41.4      2 Servers                                        $0.00    Net Book Value                   $0.00
41.5      5 additional lic                                 $0.00    Net Book Value                   $0.00
41.6      50 DELL LASER PRINTERS                           $0.00    Net Book Value                   $0.00
41.7      55 DELL COMPUTER MONITORS                        $0.00    Net Book Value                   $0.00
41.8      8GB FOR POWEREDGE R710 DELL 51                   $0.00    Net Book Value                   $0.00
41.9      Abra Server                                      $0.00    Net Book Value                   $0.00
41.10     ACCT 001915455                                   $0.00    Net Book Value                   $0.00
41.11     ACCT 001915455 7/7/15                            $0.00    Net Book Value                   $0.00
41.12     ACCT 001915455 BHS OPTIPLEX                      $0.00    Net Book Value                   $0.00
41.13     ACCT 001915455 HCTC -471                         $0.00    Net Book Value                   $0.00
41.14     ACCT 001915455 HR LAPTOP                         $0.00    Net Book Value                   $0.00
41.15     ACCT 001915455 LAPTOPS                           $0.00    Net Book Value                   $0.00
41.16     ACCT 001915455 M3800 TRAINING                    $0.00    Net Book Value                   $0.00
41.17     ACCT 001915455 SERVER                            $0.00    Net Book Value                   $0.00
41.18     ACCT 001915455 TRAINING -191                     $0.00    Net Book Value                   $0.00
41.19     ACCT 3797774                                     $0.00    Net Book Value                   $0.00
41.20     ACCT 3797774                                     $0.00    Net Book Value                   $0.00
41.21     ACCT 3797774                                     $0.00    Net Book Value                   $0.00
41.22     ACCT 3797774 -CISCO MERAKI                       $0.00    Net Book Value                   $0.00
41.23     ACCT 3797774 EHR                                 $0.00    Net Book Value                   $0.00
41.24     ACCT CPE001 SCHEDULER/ALERTS                     $0.00    Net Book Value                   $0.00
41.25     ACT 4 Kids Foster Care Software                  $0.00    Net Book Value                   $0.00
41.26     APC Smart UPS Tempe                              $0.00    Net Book Value                   $0.00
41.27     APC SMARTUPS 3000VA RM2U LCD 1                   $0.00    Net Book Value                   $0.00
41.28     Articulate Rapid E-Learning Stud                 $0.00    Net Book Value                   $0.00
41.29     BRL FOR GREAT PLAINS                             $0.00    Net Book Value                   $0.00
41.30     Burglar alarm System                             $0.00    Net Book Value                   $0.00
41.31     Case Mgt Software                                $0.00    Net Book Value                   $0.00
41.32     CDW Dell 4TB 7.2K SAS 12G Hard D              $427.42     Net Book Value                $427.42
41.33     CDW GOVERNMENT LLC                               $0.00    Net Book Value                   $0.00
41.34     CDW GOVERNMENT LLC                               $0.00    Net Book Value                   $0.00
41.35     CDW GOVERNMENT LLC                               $0.00    Net Book Value                   $0.00
41.36     CDW-G - Back-up server for Tempe             $1,700.33    Net Book Value               $1,700.33
41.37     CDW-G 1 SIGNATURE PAD, 10 SURFA                  $0.00    Net Book Value                   $0.00
41.38     CDW-G 17 SIGNATURE PADS                          $0.00    Net Book Value                   $0.00
41.39     CDW-G 20 MONITORS, 20 MS SURFAC                  $0.00    Net Book Value                   $0.00
41.40     CDW-G 20 MS SURFACES W DOCKS                     $0.00    Net Book Value                   $0.00
41.41     CDW-G 20 SIGNATURE PADS, 10 MS                   $0.00    Net Book Value                   $0.00
41.42     CDW-G 25 SIGNATURE PADS                          $0.00    Net Book Value                   $0.00



                                                  Page 1 of 4
        Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
                                    Main Document    Page 31 of 127
Community Provider of Enrichment Services, Inc.                     Case Number: 9:20-bk-10554-DS

Part 7:
          Schedule A/B: Assets - Real and Personal Property
          Office furniture, fixtures, and equipment; and collectibles
41. Office equipment, including all computer equipment and
    communication systems and equipment and software

                                              Net book value of    Valuation method
                                               debtor's interest    used for curernt   Current value of
                    General description       (Where available)          value         debtor's interest
41.43     CDW-G 3 SIGNATURE PADS                           $0.00    Net Book Value                   $0.00
41.44     CDW-G 350 KAS ENDPOINT SECURIT                   $0.00    Net Book Value                   $0.00
41.45     CDW-G 4 DOCKING STATIONS                         $0.00    Net Book Value                   $0.00
41.46     CDW-G 4 MINI DOCKING STATIONS                    $0.00    Net Book Value                   $0.00
41.47     CDW-G 5 SIGNATURE PADS                           $0.00    Net Book Value                   $0.00
41.48     CDW-G 6 HP LJ PRO PRINTERS                       $0.00    Net Book Value                   $0.00
41.49     CDW-G 7 DOCKING STATIONS                         $0.00    Net Book Value                   $0.00
41.50     CDW-G 8 ARUBA SUITE                              $0.00    Net Book Value                   $0.00
41.51     CDW-G 8 DOCKING STATIONS                         $0.00    Net Book Value                   $0.00
41.52     CDW-G CISCO MX100-HW & LIC-MIX1                $256.99    Net Book Value                 $256.99
41.53     CHANGER SOFTWARE FOR GREAT P                     $0.00    Net Book Value                   $0.00
41.54     Cisco Meraki Cloud Managed                       $0.00    Net Book Value                   $0.00
41.55     COMPAQ PROSIGNIA SERVER 16MB                     $0.00    Net Book Value                   $0.00
41.56     DD Billing Application - Upgrade              $451.26     Net Book Value                $451.26
41.57     DD Billing Application - Upgrade              $134.66     Net Book Value                $134.66
41.58     DD Billing Application - Upgrade              $180.67     Net Book Value                $180.67
41.59     DD Billing Application - Upgrade             $1,385.55    Net Book Value               $1,385.55
41.60     DD Billing Application - Upgrade              $895.58     Net Book Value                $895.58
41.61     DD Billing Application - Upgrade              $182.61     Net Book Value                $182.61
41.62     DDD Billing Software                             $0.00    Net Book Value                   $0.00
41.63     DELL 10 OPTIPLEX DESKTOPS                        $0.00    Net Book Value                   $0.00
41.64     DELL 10 OPTIPLEX DESKTOPS                        $0.00    Net Book Value                   $0.00
41.65     DELL 20 OPTIPLEX DESKTOPS                        $0.00    Net Book Value                   $0.00
41.66     DELL BACKUP SERVER-LEASE 540                     $0.00    Net Book Value                   $0.00
41.67     DELL CONTRACT #510-Virtual Deskt                 $0.00    Net Book Value                   $0.00
41.68     DELL CONTRACT #541                               $0.00    Net Book Value                   $0.00
41.69     DELL CONTRACT#511-Server                         $0.00    Net Book Value                   $0.00
41.70     DELL CONTRACT#513-Server                         $0.00    Net Book Value                   $0.00
41.71     DELL CONTRACT#514-Servers                        $0.00    Net Book Value                   $0.00
41.72     Dell CTO 23" Monitor & OPT 3046                  $0.00    Net Book Value                   $0.00
41.73     Dell CTO 23" Monitor & OPT 3046                  $0.00    Net Book Value                   $0.00
41.74     Dell CTO 3379 Qty: 10                            $0.00    Net Book Value                   $0.00
41.75     Dell CTO INSP 13 I56200U                         $0.00    Net Book Value                   $0.00
41.76     DELL H815DW MONO MULTIFUCTION                    $0.00    Net Book Value                   $0.00
41.77     Dell Inspiron 24 Qty: 15                         $0.00    Net Book Value                   $0.00
41.78     Dell Inspiron Laptops                            $0.00    Net Book Value                   $0.00
41.79     DELL KACE CORE EHR                               $0.00    Net Book Value                   $0.00
41.80     Dell Latitude 3379 Qty: 10                       $0.00    Net Book Value                   $0.00
41.81     DELL LEASE # 539                                 $0.00    Net Book Value                   $0.00
41.82     DELL LEASE #515                                  $0.00    Net Book Value                   $0.00
41.83     Dell Lease Contract 512-printers                 $0.00    Net Book Value                   $0.00
41.84     DELL LEASE#538                                   $0.00    Net Book Value                   $0.00
41.85     DELL OPTI 3040 G4400T                            $0.00    Net Book Value                   $0.00


                                                  Page 2 of 4
         Case 9:20-bk-10554-DS      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
                                    Main Document    Page 32 of 127
Community Provider of Enrichment Services, Inc.                     Case Number: 9:20-bk-10554-DS

Part 7:
          Schedule A/B: Assets - Real and Personal Property
          Office furniture, fixtures, and equipment; and collectibles
41. Office equipment, including all computer equipment and
    communication systems and equipment and software

                                              Net book value of    Valuation method
                                               debtor's interest    used for curernt   Current value of
                    General description       (Where available)          value         debtor's interest
41.86     DELL OPTI 3040 G4400T                            $0.00    Net Book Value                   $0.00
41.87     Dell PE6000 File Server                          $0.00    Net Book Value                   $0.00
41.88     Dell PRINTER from CDW-G                          $0.00    Net Book Value                   $0.00
41.89     Dell PRINTERS/MICE from CDW-G                    $0.00    Net Book Value                   $0.00
41.90     DELL SERVER                                      $0.00    Net Book Value                   $0.00
41.91     DELL SERVER                                      $0.00    Net Book Value                   $0.00
41.92     E-mail Licenses                                  $0.00    Net Book Value                   $0.00
41.93     EDP Parts for Server                             $0.00    Net Book Value                   $0.00
41.94     EDP Server Upgrade Dell                          $0.00    Net Book Value                   $0.00
41.95     Epson Powerlite 52C LCD Projecto                 $0.00    Net Book Value                   $0.00
41.96     ETHERNET SWITCH- From CIO SOLUT              $1,634.25    Net Book Value               $1,634.25
41.97     GATEWAY E-1400                                   $0.00    Net Book Value                   $0.00
41.98     GREAT PLAINS DYNAMICS                            $0.00    Net Book Value                   $0.00
41.99     Great Plains Fixed Assets Module                 $0.00    Net Book Value                   $0.00
41.100    Great Plains SQL Server Upgrade                  $0.00    Net Book Value                   $0.00
41.101    Great Plains SQL Upgrade                         $0.00    Net Book Value                   $0.00
41.102    Help Desk Package                                $0.00    Net Book Value                   $0.00
41.103    HP 4550N Color Laser Printer                     $0.00    Net Book Value                   $0.00
41.104    HP LASERJET 4 PLUS                               $0.00    Net Book Value                   $0.00
41.105    HP LASERJET 4 PLUS                               $0.00    Net Book Value                   $0.00
41.106    ID CARD SYSTEM - ALPHACARD                       $0.00    Net Book Value                   $0.00
41.107    IT Network Equipment                             $0.00    Net Book Value                   $0.00
41.108    IT Server                                        $0.00    Net Book Value                   $0.00
41.109    IT Server                                        $0.00    Net Book Value                   $0.00
41.110    IT Server                                        $0.00    Net Book Value                   $0.00
41.111    IT Server                                        $0.00    Net Book Value                   $0.00
41.112    KIT, DELL NETWORKING TRANSCEIV                   $0.00    Net Book Value                   $0.00
41.113    KIT,ADAPTER,CARD,10GB FOR SERV                   $0.00    Net Book Value                   $0.00
41.114    Kronos - Workforce Leave V8                  $8,264.07    Net Book Value               $8,264.07
41.115    Kronos Advance A2, B2, & C2                      $0.00    Net Book Value                   $0.00
41.116    Kronos Advance A2, B2, & C2                   $264.60     Net Book Value                $264.60
41.117    Kronos Advance D2                            $7,418.37    Net Book Value               $7,418.37
41.118    Kronos Advance D2                                $0.13    Net Book Value                   $0.13
41.119    Kronos Badge Time Clocks                         $0.00    Net Book Value                   $0.00
41.120    Kronos Rental Payments 2016568-0                 $0.00    Net Book Value                   $0.00
41.121    Kronos Rental Payments 2016568-0             $3,184.23    Net Book Value               $3,184.23
41.122    KRONOS SCHEDULING PROJECT                        $0.00    Net Book Value                   $0.00
41.123    Kronos timekeeping implementatio                 $0.00    Net Book Value                   $0.00
41.124    Kronos timekeeping implementatio                 $0.00    Net Book Value                   $0.00
41.125    Licenses for Server                              $0.00    Net Book Value                   $0.00
41.126    Lytec Server                                     $0.00    Net Book Value                   $0.00
41.127    MICROSOFT 300 ENTERPRISE LICEN                   $0.00    Net Book Value                   $0.00
41.128    MY WORKFORCE ANALYZER                            $0.00    Net Book Value                   $0.00


                                                  Page 3 of 4
         Case 9:20-bk-10554-DS      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
                                    Main Document    Page 33 of 127
Community Provider of Enrichment Services, Inc.                     Case Number: 9:20-bk-10554-DS

Part 7:
          Schedule A/B: Assets - Real and Personal Property
          Office furniture, fixtures, and equipment; and collectibles
41. Office equipment, including all computer equipment and
    communication systems and equipment and software

                                              Net book value of    Valuation method
                                               debtor's interest    used for curernt   Current value of
                   General description        (Where available)          value         debtor's interest
41.129    NETWORK MONITORING SOFTWARE                      $0.00    Net Book Value                   $0.00
41.130    Payroll HP Printer                               $0.00    Net Book Value                   $0.00
41.131    PowerVault 124T                                  $0.00    Net Book Value                   $0.00
41.132    Qwest Networking system                          $0.00    Net Book Value                   $0.00
41.133    Sec System BH                                    $0.00    Net Book Value                   $0.00
41.134    Server                                           $0.00    Net Book Value                   $0.00
41.135    SERVER - SERVICE TAG #1NLNBM1                    $0.00    Net Book Value                   $0.00
41.136    Server E5405                                     $0.00    Net Book Value                   $0.00
41.137    Server E5420                                     $0.00    Net Book Value                   $0.00
41.138    SERVER SOFTWARE                                  $0.00    Net Book Value                   $0.00
41.139    SERVER SOFTWARE                                  $0.00    Net Book Value                   $0.00
41.140    SERVER SOFTWARE                                  $0.00    Net Book Value                   $0.00
41.141    SERVER- SERVICE TAG #2NLNBM1                     $0.00    Net Book Value                   $0.00
41.142    SMARTCONNECT                                     $0.00    Net Book Value                   $0.00
41.143    Software Support Service Start 9                 $0.00    Net Book Value                   $0.00
41.144    SQL SVR STANDARD EDTN DELL 507                   $0.00    Net Book Value                   $0.00
41.145    THERAPEUTIC FOSTER CARE - ACCT                   $0.00    Net Book Value                   $0.00
41.146    UPS SmartUPS XL 3000V RM 3U-120                  $0.00    Net Book Value                   $0.00
41.147    Workforce Licenses for Kronos                    $0.00    Net Book Value                   $0.00
41.148    Bisbee Postage Meter                             $0.00    Net Book Value                   $0.00
41.149    Mesa Postage meter                               $0.00    Net Book Value                   $0.00
41.150    Overhaead Projector                              $0.00    Net Book Value                   $0.00
41.151    Phoenix Postage Meter                            $0.00    Net Book Value                   $0.00
41.152    PHONE SYSTEM CCS                                 $0.00    Net Book Value                   $0.00
41.153    PHONE SYSTEM CCS FLAGSTAFF                       $0.00    Net Book Value                   $0.00
41.154    Pitney Bowes E510 Postage Meter                  $0.00    Net Book Value                   $0.00
41.155    Sony VPL-CS5 LCD Projector                       $0.00    Net Book Value                   $0.00
41.156    Tempe Postage meter                              $0.00    Net Book Value                   $0.00
41.157    TOSHIBA PHONE SYSTEM; CCS YUM                    $0.00    Net Book Value                   $0.00
41.158    Tucson Postage Meter                             $0.00    Net Book Value                   $0.00



                                                                             TOTAL              $26,380.72




                                                  Page 4 of 4
          Case 9:20-bk-10554-DS                      Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
 Debtor         Community                            Main Document    Page 34 Case
                                                                              of 127
                          Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
                _______________________________________________________                              20-bk-10554-DS
                                                                                   number (if known)_____________________________________
                Name




Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
    
    ✔ Yes. Fill in the information below.


   General description                                                             Net book value of   Valuation method used    Current value of
                                                                                   debtor's interest   for current value        debtor’s interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                                   (Where available)
   HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

        See Attached                                                                      30,419.47    Net Book Value                       30,419.47
   47.1___________________________________________________________                 $________________   ____________________    $______________________

   47.2___________________________________________________________                 $________________   ____________________    $______________________

   47.3___________________________________________________________                 $________________   ____________________    $______________________

   47.4___________________________________________________________                 $________________   ____________________    $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

        None
   48.1__________________________________________________________                  $________________   ____________________    $______________________

   48.2__________________________________________________________                  $________________   ____________________    $______________________

49. Aircraft and accessories

        None
   49.1__________________________________________________________                  $________________   ____________________    $______________________

   49.2__________________________________________________________                  $________________   ____________________    $______________________

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

    None
   ______________________________________________________________                  $________________   ____________________    $______________________


51. Total of Part 8.                                                                                                                30,419.47+Undetermined
                                                                                                                               $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
    
    ✔     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    
    ✔     No
         Yes




 Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                              page 5
         Case 9:20-bk-10554-DS               Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06           Desc
                                             Main Document    Page 35 of 127
Community Provider of Enrichment Services, Inc. Case Number: 9:20-bk-10554-DS

Part 8:
          Schedule A/B: Assets - Real and Personal Property
          Machinery, equipment, and vehicles
47. Automobiles, vans, trucks, motorcycles, trailers, and titles farm vehicles

                                                                      Net book
                              General description                      value of
                                                                       debtor's      Valuation
           Include year, make, model, and identification numbers       interest    method used     Current value
                                 (i.e., VIN,                           (Where       for curernt     of debtor's
                            HIN, or N-number)                         available)       value         interest


                             OWNED VEHICLES
  47.1    1997 Dodge Van #40446 Conversion                                 $0.00 Net Book Value            $0.00
  47.2    2002 Dodge Grand Caravan                                         $0.00 Net Book Value            $0.00
  47.3    2004 E150 VAN 1FMRE11W44HB38449                                  $0.00 Net Book Value            $0.00
  47.4    E‐350 Van 1FBNE31L44HB13639                                      $0.00 Net Book Value            $0.00
  47.5    E‐350 Van 1FBNE31L64HB13643                                      $0.00 Net Book Value            $0.00
  47.6    JIM CLICK NISSAN ‐ NISSAN FRONT                               $4,774.60 Net Book Value       $4,774.60
  47.7    JIM CLICK NISSAN ‐ Cargo Van                                  $5,700.88 Net Book Value       $5,700.88
  47.8    Landscape Trailor 1a9us08194t246                                 $0.00 Net Book Value            $0.00
  47.9    Thoroughbred Nissan (regional VP                            $19,943.99 Net Book Value       $19,943.99
 47.10    Trailer and Hitch for WEP progra                                 $0.00 Net Book Value            $0.00
 47.11    VIN B11099; 2007 FORD E350                                       $0.00 Net Book Value            $0.00
 47.12    2016 NISSAN ‐ Altima ‐ 1N4AL3AP3GC215993                         $0.00 Net Book Value            $0.00
 47.13    2018 NISSAN ‐ Sentra ‐ 3N1AB7AP0JY214077                         $0.00 Net Book Value            $0.00

                              LEASED VEHICLES
             Make             Model              Year        VIN
 47.14    Dodge        Grand Caravan               2017 2C4RDGBG6HR802892                            Undetermined
 47.15    Dodge        Grand Caravan               2017 2C4RDGBG8HR802893                            Undetermined
 47.16    Dodge        Grand Caravan               2017 2C4RDGBGXHR802894                            Undetermined
 47.17    Dodge        Grand Caravan               2017 2C4RDGBG1HR802895                            Undetermined
 47.18    Dodge        Grand Caravan               2017 2C4RDGBG7HR848943                            Undetermined
 47.19    Dodge        Grand Caravan               2017 2C4RDGBG0HR853756                            Undetermined
 47.20    Dodge        Grand Caravan               2017 2C4RDGBG2HR853757                            Undetermined
 47.21    Dodge        Grand Caravan               2017 2C4RDGBG5HR853767                            Undetermined
 47.22    Dodge        Grand Caravan               2017 2C4RDGBG7HR853768                            Undetermined
 47.23    Dodge        Grand Caravan               2017 2C4RDGBG9HR853769                            Undetermined
 47.24    Dodge        Grand Caravan               2017 2C4RDGBG9HR853772                            Undetermined
 47.25    Dodge        Grand Caravan               2016 2C7WDGBG0GR388643                            Undetermined
 47.26    Ford         Transit-150                 2017 1FMZK1CM2HKA23135                            Undetermined
 47.27    Dodge        Grand Caravan               2013 2C4RDGCG2DR685837                            Undetermined
 47.28    Dodge        Grand Caravan               2013 2C4RDGCG9DR637395                            Undetermined


                                                        Page 1 of 3
         Case 9:20-bk-10554-DS          Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
                                        Main Document    Page 36 of 127
Community Provider of Enrichment Services, Inc. Case Number: 9:20-bk-10554-DS

Part 8:
          Schedule A/B: Assets - Real and Personal Property
          Machinery, equipment, and vehicles
47. Automobiles, vans, trucks, motorcycles, trailers, and titles farm vehicles

                                                                   Net book
                               General description                  value of
                                                                    debtor's       Valuation
           Include year, make, model, and identification numbers    interest     method used    Current value
                                 (i.e., VIN,                        (Where        for curernt    of debtor's
                            HIN, or N-number)                      available)        value        interest
 47.29    Dodge       Grand Caravan             2013 2C4RDGCG3DR717680                            Undetermined
 47.30    Toyota      Sienna                    2011 5TDZK3DC3BS017091                            Undetermined
 47.31    Dodge       Grand Caravan             2013 2C4RDGCG9DR628034                            Undetermined
 47.32    Dodge       Grand Caravan             2013 2C4RDGCG6DR739141                            Undetermined
 47.33    Chevrolet   Impala                    2013 2G1WG5E32D1147249                            Undetermined
 47.34    Ford        E-350 Super Duty          2013 1FBNE3BL5DDA61654                            Undetermined
 47.35    Dodge       Grand Caravan             2013 2C4RDGCG0DR771342                            Undetermined
 47.36    Chevrolet   Express 3500              2014 1GAZGYFG0E1102737                            Undetermined
 47.37    Dodge       Grand Caravan             2013 2C4RDGCG1DR770796                            Undetermined
 47.38    Dodge       Grand Caravan             2013 2C4RDGCG6DR770793                            Undetermined
 47.39    Ford        E-350 Super Duty          2012 1FBNE3BL2CDA67667                            Undetermined
 47.40    Dodge       Grand Caravan             2014 2C4RDGCG4ER290530                            Undetermined
 47.41    Ford        E-350 Super Duty          2014 1FBNE3BL1EDA15188                            Undetermined
 47.42    Dodge       Grand Caravan             2014 2C4RDGCG1ER262488                            Undetermined
 47.43    Kia         Sportage                  2014 KNDPBCAC5E7614723                            Undetermined
 47.44    Ford        Transit-350               2015 1FBVU4XG6FKA63433                            Undetermined
 47.45    Ford        Transit-350               2015 1FBZX2CM6FKB06662                            Undetermined
 47.46    Dodge       Grand Caravan             2014 2C4RDGCG6ER477669                            Undetermined
 47.47    Dodge       Grand Caravan             2015 2C4RDGCGXFR548146                            Undetermined
 47.48    Dodge       Grand Caravan             2015 2C4RDGCG1FR566423                            Undetermined
 47.49    Chevrolet   Express 3500              2014 1GAZGYFG1E1100656                            Undetermined
 47.50    Dodge       Grand Caravan             2015 2C4RDGCG5FR555764                            Undetermined
 47.51    Dodge       Grand Caravan             2015 2C4RDGBG2FR728576                            Undetermined
 47.52    Dodge       Grand Caravan             2015 2C4RDGBG8FR671283                            Undetermined
 47.53    Chevrolet   Express 3500              2014 1GAZG1FG2E1195820                            Undetermined
 47.54    Dodge       Grand Caravan             2014 2C4RDGCG8ER352494                            Undetermined
 47.55    Ford        E-350 Super Duty          2014 1FBNE3BL3EDA50363                            Undetermined
 47.56    Dodge       Grand Caravan             2016 2C4RDGCG9GR243206                            Undetermined
 47.57    Dodge       Grand Caravan             2016 2C4RDGCGXGR311450                            Undetermined
 47.58    Dodge       Grand Caravan             2016 2C4RDGBG1GR263516                            Undetermined
 47.59    Dodge       Grand Caravan             2016 2C4RDGCGXGR317894                            Undetermined
 47.60    Dodge       Grand Caravan             2017 2C4RDGBG1HR589916                            Undetermined
 47.61    Dodge       Grand Caravan             2019 2C4RDGBG7KR503998                            Undetermined


                                                     Page 2 of 3
         Case 9:20-bk-10554-DS       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                     Main Document    Page 37 of 127
Community Provider of Enrichment Services, Inc. Case Number: 9:20-bk-10554-DS

Part 8:
          Schedule A/B: Assets - Real and Personal Property
          Machinery, equipment, and vehicles
47. Automobiles, vans, trucks, motorcycles, trailers, and titles farm vehicles

                                                                   Net book
                           General description                      value of
                                                                    debtor's       Valuation
           Include year, make, model, and identification numbers    interest     method used    Current value
                                 (i.e., VIN,                        (Where        for curernt    of debtor's
                            HIN, or N-number)                      available)        value        interest
 47.62    Dodge      Grand Caravan           2018 2C7WDGBG5JR243217                               Undetermined
 47.63    Dodge      Grand Caravan           2018 2C7WDGBGXJR243214                               Undetermined
 47.64    Dodge      Grand Caravan           2019 2C4RDGBG4KR728847                               Undetermined
 47.65    Dodge      Grand Caravan           2019 2C4RDGBG0KR728859                               Undetermined
 47.66    Dodge      Grand Caravan           2019 2C4RDGBG2KR781689                               Undetermined
 47.67    Dodge      Grand Caravan           2019 2C4RDGBG9KR728858                               Undetermined
 47.68    Dodge      Grand Caravan           2019 2C4RDGBG4KR789874                               Undetermined




                                                                                 TOTAL                30,419.47




                                                   Page 3 of 3
          Case 9:20-bk-10554-DS                       Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                                Main Document    Page 38 Case
                                                                               of 127
                 Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
                _______________________________________________________                               20-bk-10554-DS
                                                                                    number (if known)_____________________________________
                Name




Part 9:    Real property

54. Does the debtor own or lease any real property?
     No. Go to Part 10.
    
    ✔ Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

    Description and location of property                   Nature and extent        Net book value of    Valuation method used    Current value of
    Include street address or other description such as    of debtor’s interest     debtor's interest    for current value        debtor’s interest
    Assessor Parcel Number (APN), and type of property     in property              (Where available)
    (for example, acreage, factory, warehouse, apartment
    or office building), if available.
         See Attached                                                                    355,852.35                                           355,852.35
    55.1________________________________________            _________________       $_______________     ____________________     $_____________________

    55.2________________________________________            _________________       $_______________     ____________________     $_____________________

    55.3________________________________________            _________________       $_______________     ____________________     $_____________________

    55.4________________________________________            _________________       $_______________     ____________________     $_____________________

    55.5________________________________________            _________________       $_______________     ____________________     $_____________________

    55.6________________________________________            _________________       $_______________     ____________________     $_____________________


56. Total of Part 9.                                                                                                                 355,852.35+undetermined
                                                                                                                                  $_____________________
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
    
    ✔     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
         No
    
    ✔     Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
     No. Go to Part 11.
    
    ✔ Yes. Fill in the information below.
   General description                                                             Net book value of    Valuation method         Current value of
                                                                                    debtor's interest    used for current value   debtor’s interest
                                                                                    (Where available)
60. Patents, copyrights, trademarks, and trade secrets
     None
    ______________________________________________________________                  $_________________   ______________________   $____________________

61. Internet domain names and websites
     www.cpes.com
    ______________________________________________________________                  $_________________   ______________________            Undetermined
                                                                                                                                   $____________________

62. Licenses, franchises, and royalties
    ______________________________________________________________                  $_________________   ______________________    $____________________

63. Customer lists, mailing lists, or other compilations
    ______________________________________________________________                  $_________________   ______________________            Undetermined
                                                                                                                                   $____________________

64. Other intangibles, or intellectual property
    ______________________________________________________________                   $________________   _____________________    $____________________
65. Goodwill
                                                                                            516,605.00
                                                                                     $________________   Net Book Value
                                                                                                         _____________________               516,605.00
    ______________________________________________________________                                                                $____________________

66. Total of Part 10.                                                                                                                 516,605.00+Undetermined
                                                                                                                                  $____________________
    Add lines 60 through 65. Copy the total to line 89.




Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                               page 6
           Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document    Page 39 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule            A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of                   Nature and extent of     Net book      Valuation   Current value of
        property                                      debtor's interest in     value of      method      debtor's interest
        Include street address or other description   property                 debtor's      used for
        such as Assessor Parcel Number (APN), and
                                                                               interest      current
        type of property
        (for example, acreage, factory warehouse,                              (Where        value
        apartment or office building) if available                             available)


55.1    13 SEER A/C UNIT LA COLINA                    Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.2    13 SEER A/C UNIT LANDINGS                     Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.3    2ND ST LEACHFIELD Septic deposit              Lessee‐leasehold              $1,228.08 Net Book                   $1,228.08
                                                      improvements                            Value
55.4    2ND ST LEACHFIELD/SEPTIC                      Lessee‐leasehold              $2,541.06 Net Book                   $2,541.06
                                                      improvements                            Value
55.5    A/C SYSTEM LA ENTRADA                         Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.6    A/C UNIT & DUCT WORK 5254 5TH ST              Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.7    A/C UNIT 1830 W MOUNTAIN OAK LN,              Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.8    A/C UNIT 402 E JACINTO ST, TUCSO              Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.9    A/C Unit for Server Room IT                   Lessee‐leasehold              $2,100.61 Net Book                   $2,100.61
                                                      improvements                            Value
55.10   A/C UNIT GRANDE from Achilles                 Lessee‐leasehold              $1,719.26 Net Book                   $1,719.26
                                                      improvements                            Value
55.11   A/C UNIT HUNTINGTON                           Lessee‐leasehold                 $28.10 Net Book                       $28.10
                                                      improvements                            Value
55.12   A/C UNIT SABINO CANYON OFFICE                 Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.13   A/C UNIT TEMPE                                Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.14   A/C UNIT TEMPE OFFICE                         Lessee‐leasehold              $2,697.50 Net Book                   $2,697.50
                                                      improvements                            Value
55.15   A/C UNIT WEST MONTE from ASAP In              Lessee‐leasehold              $1,493.98 Net Book                   $1,493.98
                                                      improvements                            Value
55.16   A/C‐Furnance Unit ‐ Hobbit                    Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.17   Additions to 2nd Street                       Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.18   Additions to Agave                            Lessee‐leasehold                  $0.00 Net Book                        $0.00
                                                      improvements                            Value
55.19   Alarm at East Ray Road ‐ Tempe O              Lessee‐leasehold              $6,262.62 Net Book                   $6,262.62
                                                      improvements                            Value




                                                                     1 of 17
           Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                                 Main Document    Page 40 of 127
Community Provider of Enrichment Services, Inc.                                        Case Number: 9:20-bk-10554-DS

Part 9: Schedule            A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of                   Nature and extent of    Net book      Valuation   Current value of
        property                                      debtor's interest in    value of      method      debtor's interest
        Include street address or other description   property                debtor's      used for
        such as Assessor Parcel Number (APN), and
                                                                              interest      current
        type of property
        (for example, acreage, factory warehouse,                             (Where        value
        apartment or office building) if available                            available)

55.20   Alarm at East Ray Road ‐ Tempe O Lessee‐leasehold                          $2,894.75 Net Book                   $2,894.75
                                         improvements                                        Value
55.21   Alarm System 2116 E 8th St Dougl Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.22   Alarm System 2116 E 8th St Dougl Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.23   Arizona Fire and Water Restorati Lessee‐leasehold                          $2,683.24 Net Book                   $2,683.24
                                         improvements                                        Value
55.24   ASAP, Inc. ‐ A/C Unit            Lessee‐leasehold                          $1,567.24 Net Book                   $1,567.24
                                         improvements                                        Value
55.25   BATH REMODEL 2907 W 28TH, YUMA A Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.26   BATHROOM REMODEL 2116 8TH ST, DO Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.27   BATHROOM REMODEL 5548 N GRANDE Lessee‐leasehold                                $0.00 Net Book                         $0.00
        A                                improvements                                        Value
55.28   BATHROOM REMODEL BURGUNDY        Lessee‐leasehold                          $1,650.82 Net Book                   $1,650.82
        WEST                             improvements                                        Value
55.29   Bisbee Office Remodel            Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.30   Bisbee Office Remodel            Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.31   Bisbee Office upgrade            Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.32   Brick & Gate @ Katalina          Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.33   Build out Tempe Office           Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.34   Carpet for Morhia                Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value
55.35   Cat5e cable run at Ray Road ‐Tem Lessee‐leasehold                          $4,500.01 Net Book                   $4,500.01
                                         improvements                                        Value
55.36   CCM Co., Inc. ‐ Leasehold Impr P Lessee‐leasehold                          $2,237.33 Net Book                   $2,237.33
                                         improvements                                        Value
55.37   CCM Co., Inc. ‐ Leasehold Impr P Lessee‐leasehold                          $3,910.24 Net Book                   $3,910.24
                                         improvements                                        Value
55.38   CCM Co., Inc. ‐ Leasehold Impr P Lessee‐leasehold                           $263.37 Net Book                        $263.37
                                         improvements                                        Value
55.39   CCS 6th St enhancements          Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                         improvements                                        Value


                                                                    2 of 17
           Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document    Page 41 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of                   Nature and extent of     Net book      Valuation   Current value of
        property                                      debtor's interest in     value of      method      debtor's interest
        Include street address or other description   property                 debtor's      used for
        such as Assessor Parcel Number (APN), and
                                                                               interest      current
        type of property
        (for example, acreage, factory warehouse,                              (Where        value
        apartment or office building) if available                             available)

55.40   CEDAR LANE REMODEL                            Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.41   Ceder Fence @ MICA                            Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.42   Ceramic Tile for Sequoia                      Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.43   Cintas ‐ Installation of Fire Al              Lessee‐leasehold              $2,307.34 Net Book                   $2,307.34
                                                      improvements                            Value
55.44   Closet Leasehold upgrades                     Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.45   Concrete Slab at Katalina                     Lessee‐leasehold              $3,090.81 Net Book                   $3,090.81
                                                      improvements                            Value
55.46   Countertops at North Palms ‐ 50%              Lessee‐leasehold              $1,351.95 Net Book                   $1,351.95
                                                      improvements                            Value
55.47   Countertops at North Palms ‐ Fin              Lessee‐leasehold              $1,384.87 Net Book                   $1,384.87
                                                      improvements                            Value
55.48   DDD Billing Software A/C UNIT 45              Lessee‐leasehold               $116.59 Net Book                        $116.59
                                                      improvements                            Value
55.49   Draggon Remodeling                            Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.50   Dragoon Carpet and Vynal                      Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.51   Dragoon Lease imprvements                     Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.52   Drywall & Door Agave                          Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.53   EnviroScape Services, LLC ‐ Cact              Lessee‐leasehold              $3,061.94 Net Book                   $3,061.94
                                                      improvements                            Value
55.54   EnviroScape Services, LLC ‐ Libe              Lessee‐leasehold              $3,719.92 Net Book                   $3,719.92
                                                      improvements                            Value
55.55   Falcon Air Conditioning ‐ A/C Un              Lessee‐leasehold              $1,303.43 Net Book                   $1,303.43
                                                      improvements                            Value
55.56   Fence Installation for Renew ‐ 5              Lessee‐leasehold              $2,002.08 Net Book                   $2,002.08
                                                      improvements                            Value
55.57   Fence Installation for Renew ‐ F              Lessee‐leasehold              $2,046.44 Net Book                   $2,046.44
                                                      improvements                            Value
55.58   Fire Alarm @ Sabino                           Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.59   FIRE ALARM SYS EQUIPMENT ‐ 419 N              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value


                                                                     3 of 17
           Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document    Page 42 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule            A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of                   Nature and extent of     Net book      Valuation   Current value of
        property                                      debtor's interest in     value of      method      debtor's interest
        Include street address or other description   property                 debtor's      used for
        such as Assessor Parcel Number (APN), and
                                                                               interest      current
        type of property
        (for example, acreage, factory warehouse,                              (Where        value
        apartment or office building) if available                             available)

55.60   FIRE MONITORING SYS 1905 DEL PLA              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.61   FIRE MONITORING SYS 2907 28TH PL              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.62   FIRE SPRINKLER SYS; 419 COLORADO              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.63   FIRE SYSTEM; 1800 BROADWAY BLVD,              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.64   Floor Source LLC for North Haven              Lessee‐leasehold              $2,887.39 Net Book                   $2,887.39
                                                      improvements                            Value
55.65   Floor Source LLC for Quail Point              Lessee‐leasehold              $1,667.48 Net Book                   $1,667.48
                                                      improvements                            Value
55.66   Floor Source LLC for Quail Point              Lessee‐leasehold              $1,667.47 Net Book                   $1,667.47
                                                      improvements                            Value
55.67   Gleason's A to Z ‐ North Palms                Lessee‐leasehold              $2,728.67 Net Book                   $2,728.67
                                                      improvements                            Value
55.68   Harvard A/C                                   Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.69   Home Depot ‐ Montrose                         Lessee‐leasehold              $2,839.62 Net Book                   $2,839.62
                                                      improvements                            Value
55.70   Home Depot flooring for Sherwood              Lessee‐leasehold              $4,496.04 Net Book                   $4,496.04
                                                      improvements                            Value
55.71   Home Depot for La Belle                       Lessee‐leasehold              $3,638.39 Net Book                   $3,638.39
                                                      improvements                            Value
55.72   Hot Asphalt Roof Replacement dep              Lessee‐leasehold               $398.84 Net Book                        $398.84
                                                      improvements                            Value
55.73   Hot Asphalt Roof Replacement fin              Lessee‐leasehold              $1,650.57 Net Book                   $1,650.57
                                                      improvements                            Value
55.74   Immaculate Painting & Services                Lessee‐leasehold              $1,514.83 Net Book                   $1,514.83
                                                      improvements                            Value
55.75   Immaculate Painting & Services ‐              Lessee‐leasehold              $1,200.77 Net Book                   $1,200.77
                                                      improvements                            Value
55.76   Immaculate Painting & Services ‐              Lessee‐leasehold              $1,200.77 Net Book                   $1,200.77
                                                      improvements                            Value
55.77   Immaculate Painting& Services‐Hu              Lessee‐leasehold              $1,514.83 Net Book                   $1,514.83
                                                      improvements                            Value
55.78   Improvement at Brisbee                        Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.79   Improvements 3575 E. Speedway Co              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value


                                                                     4 of 17
           Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                 Main Document    Page 43 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule            A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of                   Nature and extent of     Net book      Valuation   Current value of
        property                                      debtor's interest in     value of      method      debtor's interest
        Include street address or other description   property                 debtor's      used for
        such as Assessor Parcel Number (APN), and
                                                                               interest      current
        type of property
        (for example, acreage, factory warehouse,                              (Where        value
        apartment or office building) if available                             available)

55.80   INSTALL FENCE 7101E 33RD PLACE T              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.81   INSTALL TILE 29TH ST.                         Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.82   Interior Paint for The Cool Hous              Lessee‐leasehold               $895.81 Net Book                        $895.81
                                                      improvements                            Value
55.83   Interior Paint for The Cool Hous              Lessee‐leasehold              $1,025.17 Net Book                   $1,025.17
                                                      improvements                            Value
55.84   Interior Painting at Cactus                   Lessee‐leasehold              $2,627.99 Net Book                   $2,627.99
                                                      improvements                            Value
55.85   King of Kings Painting for La En              Lessee‐leasehold               $546.59 Net Book                        $546.59
                                                      improvements                            Value
55.86   King of Kings Painting LLC for C              Lessee‐leasehold              $3,395.67 Net Book                   $3,395.67
                                                      improvements                            Value
55.87   King of Kings Painting LLC for C              Lessee‐leasehold              $3,395.67 Net Book                   $3,395.67
                                                      improvements                            Value
55.88   King of Kings Painting LLC for L              Lessee‐leasehold              $3,870.44 Net Book                   $3,870.44
                                                      improvements                            Value
55.89   King of Kings, LLC for Corporate              Lessee‐leasehold              $4,298.85 Net Book                   $4,298.85
                                                      improvements                            Value
55.90   King of Kings, LLC for Corporate              Lessee‐leasehold              $4,418.37 Net Book                   $4,418.37
                                                      improvements                            Value
55.91   King of Kings, LLC for La Entrad              Lessee‐leasehold              $3,357.52 Net Book                   $3,357.52
                                                      improvements                            Value
55.92   King of Kings, LLC for Landings               Lessee‐leasehold              $2,843.77 Net Book                   $2,843.77
                                                      improvements                            Value
55.93   King of Kings, LLC for Landings               Lessee‐leasehold              $3,393.50 Net Book                   $3,393.50
                                                      improvements                            Value
55.94   King of Kings, LLC for Landings               Lessee‐leasehold              $1,255.69 Net Book                   $1,255.69
                                                      improvements                            Value
55.95   King of Kings, LLC for Landings               Lessee‐leasehold              $1,412.08 Net Book                   $1,412.08
                                                      improvements                            Value
55.96   Kitchen Cabinetry 5709 E 35th St              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.97   Kitchen Cabinets for 2801 N Indi              Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                      improvements                            Value
55.98   L & M Custom Painting Inc. for S              Lessee‐leasehold              $1,400.83 Net Book                   $1,400.83
                                                      improvements                            Value
55.99   L & M Custom Painting Inc. for S              Lessee‐leasehold              $1,400.83 Net Book                   $1,400.83
                                                      improvements                            Value


                                                                     5 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                                  Main Document    Page 44 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of    Net book      Valuation   Current value of
         property                                      debtor's interest in    value of      method      debtor's interest
         Include street address or other description   property                debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                               interest      current
         type of property
         (for example, acreage, factory warehouse,                             (Where        value
         apartment or office building) if available                            available)

55.100   LANDINGS KITCHEN                 Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.101   LANDSCAPING; 2907 28TH ST, YUMA, Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.102   Leachfield for Indian Ridge      Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.103   Leachfield for Indian Ridge      Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.104   Leak Detection at Montrose       Lessee‐leasehold                           $259.19 Net Book                        $259.19
                                          improvements                                        Value
55.105   Lease improvements Security Sys  Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.106   Lease improvements for Sabino    Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.107   LEASEHOLD IMPROVEMENTS ‐         Lessee‐leasehold                              $0.00 Net Book                         $0.00
         ADVANCE                          improvements                                        Value
55.108   Leasehold Improvements ‐ Concept Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.109   LEASEHOLD IMPROVEMENTS ‐ NEXT ST Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.110   NEW WATER LINE 5034 Scarlett, T  Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.111   New A/C at Pima House            Lessee‐leasehold                          $4,791.61 Net Book                   $4,791.61
                                          improvements                                        Value
55.112   New A/C System 2401 N Indian Rid Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.113   New A/C UNIT for TEMPE by ASAP,  Lessee‐leasehold                          $1,851.60 Net Book                   $1,851.60
                                          improvements                                        Value
55.114   NEW A/C UNIT NORTH PALMS         Lessee‐leasehold                          $1,289.69 Net Book                   $1,289.69
                                          improvements                                        Value
55.115   NEW A/C UNIT; HUNTINGTON         Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.116   NEW A/C UNITfor JUNIPER by ASAP  Lessee‐leasehold                          $2,122.11 Net Book                   $2,122.11
                                          improvements                                        Value
55.117   NEW COOLER LANDINGS              Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.118   NEW FENCE LANDINGS               Lessee‐leasehold                              $0.00 Net Book                         $0.00
                                          improvements                                        Value
55.119   New Floor by FLOOR SOURCE for Tr Lessee‐leasehold                          $1,345.53 Net Book                   $1,345.53
                                          improvements                                        Value


                                                                     6 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 45 of 127
Community Provider of Enrichment Services, Inc.                                          Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of     Net book      Valuation   Current value of
         property                                      debtor's interest in     value of      method      debtor's interest
         Include street address or other description   property                 debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                                interest      current
         type of property
         (for example, acreage, factory warehouse,                              (Where        value
         apartment or office building) if available                             available)

55.120   New Floor by Floor Source for Tr              Lessee‐leasehold              $1,294.68 Net Book                   $1,294.68
                                                       improvements                            Value
55.121   NEW FLOORING; SOJOURN                         Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.122   NEW FLOORS ‐ HUNTINGTON                       Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.123   NEW GAS LINE 5254 E 5TH ST, TUCS              Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.124   New Tile 5709 35th St Verde                   Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.125   NEW TILE; 5254 5th St Tucson (Ka              Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.126   NEW WINDOW LA ENTRADA                         Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.127   New windows at Landings ‐ 50% De              Lessee‐leasehold              $3,429.95 Net Book                   $3,429.95
                                                       improvements                            Value
55.128   New windows at Landings ‐ Final               Lessee‐leasehold              $3,618.61 Net Book                   $3,618.61
                                                       improvements                            Value
55.129   New windows for 45th Street 50%               Lessee‐leasehold              $3,239.86 Net Book                   $3,239.86
                                                       improvements                            Value
55.130   New windows for 45th Street ‐‐ F              Lessee‐leasehold              $3,418.06 Net Book                   $3,418.06
                                                       improvements                            Value
55.131   New windows for Katalina ‐‐ 50%               Lessee‐leasehold              $3,063.12 Net Book                   $3,063.12
                                                       improvements                            Value
55.132   New windows for Katalina ‐‐ Fina              Lessee‐leasehold              $3,231.60 Net Book                   $3,231.60
                                                       improvements                            Value
55.133   New windows for Renew ‐‐ 50% Dep              Lessee‐leasehold              $4,923.41 Net Book                   $4,923.41
                                                       improvements                            Value
55.134   New windows for Renew ‐‐ Final                Lessee‐leasehold              $5,194.22 Net Book                   $5,194.22
                                                       improvements                            Value
55.135   New Windows/Basement Concrete Ca              Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.136   NORTH PALMS TILE FLOOR                        Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.137   On The Side Plumbing ‐ North Hav              Lessee‐leasehold              $4,086.89 Net Book                   $4,086.89
                                                       improvements                            Value
55.138   On The Side Plumbing for La Entr              Lessee‐leasehold              $4,044.17 Net Book                   $4,044.17
                                                       improvements                            Value
55.139   On The Side Plumbing for Landing              Lessee‐leasehold              $1,709.12 Net Book                   $1,709.12
                                                       improvements                            Value


                                                                      7 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 46 of 127
Community Provider of Enrichment Services, Inc.                                          Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of     Net book      Valuation   Current value of
         property                                      debtor's interest in     value of      method      debtor's interest
         Include street address or other description   property                 debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                                interest      current
         type of property
         (for example, acreage, factory warehouse,                              (Where        value
         apartment or office building) if available                             available)

55.140   On The Side Plumbing for Verde                Lessee‐leasehold              $3,324.04 Net Book                   $3,324.04
                                                       improvements                            Value
55.141   Paint/Stucco at Mariposa ‐ 50%                Lessee‐leasehold              $3,144.63 Net Book                   $3,144.63
                                                       improvements                            Value
55.142   Paint/Stucco at Mariposa ‐ Final              Lessee‐leasehold              $3,144.63 Net Book                   $3,144.63
                                                       improvements                            Value
55.143   Painting at Concepts ‐ 50% Down               Lessee‐leasehold              $2,589.77 Net Book                   $2,589.77
                                                       improvements                            Value
55.144   Painting at Concepts ‐ Balance                Lessee‐leasehold              $2,869.30 Net Book                   $2,869.30
                                                       improvements                            Value
55.145   Painting at New Beginnings ‐ 50%              Lessee‐leasehold              $2,074.40 Net Book                   $2,074.40
                                                       improvements                            Value
55.146   Painting at New Beginnings ‐ Bal              Lessee‐leasehold              $2,241.17 Net Book                   $2,241.17
                                                       improvements                            Value
55.147   Painting at Sherwood ‐ Deposit                Lessee‐leasehold              $1,872.94 Net Book                   $1,872.94
                                                       improvements                            Value
55.148   Painting at Sherwood ‐ Final                  Lessee‐leasehold              $2,251.05 Net Book                   $2,251.05
                                                       improvements                            Value
55.149   Painting at Verde ‐‐ 50% Deposit              Lessee‐leasehold              $2,490.10 Net Book                   $2,490.10
                                                       improvements                            Value
55.150   Painting at Verde ‐‐ Balance                  Lessee‐leasehold              $2,559.71 Net Book                   $2,559.71
                                                       improvements                            Value
55.151   Painting/Countertops at Grande s              Lessee‐leasehold              $1,507.04 Net Book                   $1,507.04
                                                       improvements                            Value
55.152   Painting/Countertops at Grande s              Lessee‐leasehold              $1,507.04 Net Book                   $1,507.04
                                                       improvements                            Value
55.153   Patio Deck for Mica                           Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.154   PATIO LA ENTRADA                              Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.155   Pipes/Drywall at Montrose                     Lessee‐leasehold              $4,976.14 Net Book                   $4,976.14
                                                       improvements                            Value
55.156   PLUMBING IMPROVEMENTS                         Lessee‐leasehold                  $0.00 Net Book                       $0.00
                                                       improvements                            Value
55.157   Plumbing Repairs at Grande                    Lessee‐leasehold              $1,732.21 Net Book                   $1,732.21
                                                       improvements                            Value
55.158   Plumbing/water heater at Kamerun              Lessee‐leasehold              $2,152.88 Net Book                   $2,152.88
                                                       improvements                            Value
55.159   Plumbing/water heaters at Pima H              Lessee‐leasehold              $3,702.56 Net Book                   $3,702.56
                                                       improvements                            Value


                                                                      8 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 47 of 127
Community Provider of Enrichment Services, Inc.                                          Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of     Net book      Valuation   Current value of
         property                                      debtor's interest in     value of      method      debtor's interest
         Include street address or other description   property                 debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                                interest      current
         type of property
         (for example, acreage, factory warehouse,                              (Where        value
         apartment or office building) if available                             available)

55.160   Preferred Choice Restoration: We              Lessee‐leasehold              $7,702.82 Net Book                   $7,702.82
                                                       improvements                            Value
55.161   Preferred Choice Restoraton: Wes              Lessee‐leasehold              $7,091.01 Net Book                   $7,091.01
                                                       improvements                            Value
55.162   Preferred Choice Restoraton: Wes              Lessee‐leasehold              $5,588.91 Net Book                   $5,588.91
                                                       improvements                            Value
55.163   Ranco Counter top                             Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.164   Redwood Fence at 4450 W Megan                 Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.165   Refinish Cabinets at Huntington               Lessee‐leasehold              $3,144.63 Net Book                   $3,144.63
                                                       improvements                            Value
55.166   REPLACE ROOF 7101 E 33rd Place,               Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.167   Rewire 2nd Street                             Lessee‐leasehold               $311.07 Net Book                        $311.07
                                                       improvements                            Value
55.168   Rewire 2nd Street                             Lessee‐leasehold               $226.91 Net Book                        $226.91
                                                       improvements                            Value
55.169   Rincon Air Conditioning & Heatin              Lessee‐leasehold              $3,767.59 Net Book                   $3,767.59
                                                       improvements                            Value
55.170   Rincon Air Conditioning & Heatin              Lessee‐leasehold              $3,838.32 Net Book                   $3,838.32
                                                       improvements                            Value
55.171   Rincon Air Conditioning & Heatin              Lessee‐leasehold              $6,883.08 Net Book                   $6,883.08
                                                       improvements                            Value
55.172   Robert Caylor Construction‐Floor              Lessee‐leasehold              $3,236.39 Net Book                   $3,236.39
                                                       improvements                            Value
55.173   ROOF 45TH                                     Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.174   ROOF COATING VAQUERO                          Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.175   ROOF FOR MICA                                 Lessee‐leasehold                  $0.00 Net Book                         $0.00
                                                       improvements                            Value
55.176   Roof Replacement at Sojourn ‐ 30              Lessee‐leasehold              $1,633.91 Net Book                   $1,633.91
                                                       improvements                            Value
55.177   Roof Replacement at Sojourn ‐ Ba              Lessee‐leasehold              $4,046.98 Net Book                   $4,046.98
                                                       improvements                            Value
55.178   Roof work at Landings ‐‐ 30% Dep              Lessee‐leasehold              $1,311.85 Net Book                   $1,311.85
                                                       improvements                            Value
55.179   Roofwork at Landings ‐‐ Final                 Lessee‐leasehold              $3,793.95 Net Book                   $3,793.95
                                                       improvements                            Value


                                                                      9 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
                                                  Main Document    Page 48 of 127
Community Provider of Enrichment Services, Inc.                                         Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of    Net book      Valuation   Current value of
         property                                      debtor's interest in    value of      method      debtor's interest
         Include street address or other description   property                debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                               interest      current
         type of property
         (for example, acreage, factory warehouse,                             (Where        value
         apartment or office building) if available                            available)

55.180   Sabino Addition Upstairs         Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.181   SHAVON TILE FLORRING             Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.182   Sign for Sabino Canyon Office    Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.183   Small Improvements LLC ‐ Maripos Lessee‐leasehold                          $6,688.44 Net Book                   $6,688.44
                                          improvements                                        Value
55.184   Small Improvements LLC ‐ Maripos Lessee‐leasehold                          $7,134.04 Net Book                   $7,134.04
                                          improvements                                        Value
55.185   Small Improvements LLC for Grand Lessee‐leasehold                          $5,553.56 Net Book                   $5,553.56
                                          improvements                                        Value
55.186                                    Lessee‐leasehold                                    Net Book
         Small Improvements LLC for Grand improvements                              $5,809.62 Value                      $5,809.62
55.187   Small Improvements LLC for Kamer Lessee‐leasehold                          $3,884.97 Net Book                   $3,884.97
                                          improvements                                        Value
55.188   Small Improvements LLC for Kamer Lessee‐leasehold                          $3,976.00 Net Book                   $3,976.00
                                          improvements                                        Value
55.189   Small Improvements LLC for Pima  Lessee‐leasehold                          $4,647.53 Net Book                   $4,647.53
                                          improvements                                        Value
55.190   Small Improvements LLC for Pima  Lessee‐leasehold                          $4,756.44 Net Book                   $4,756.44
                                          improvements                                        Value
55.191   SOJOURN FENCE/OVERHEAD DOOR      Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.192   Sojourn Iron work                Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.193   SOLAR COAT ROOF COATING ‐ SOJOUR Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.194   SPRINKLER SYS 1905 DEL PLATA     Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.195   SPRINKLER SYS 2907 28TH PLACE, Y Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.196   SPRINKLER SYSTEM 5548N GRANDE 85 Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value
55.197   Sunrise Asphalt Co., Inc. ‐ Gran Lessee‐leasehold                          $6,455.29 Net Book                   $6,455.29
                                          improvements                                        Value
55.198   Sunrise Asphalt Co., Inc. ‐ Gran Lessee‐leasehold                          $6,455.29 Net Book                   $6,455.29
                                          improvements                                        Value
55.199   Tempe Lease hold new offices     Lessee‐leasehold                              $0.00 Net Book                       $0.00
                                          improvements                                        Value


                                                                    10 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                  Desc
                                                  Main Document    Page 49 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book      Valuation   Current value of
         property                                      debtor's interest in      value of      method      debtor's interest
         Include street address or other description   property                  debtor's      used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest      current
         type of property
         (for example, acreage, factory warehouse,                               (Where        value
         apartment or office building) if available                              available)

55.200   Tempe Office AC upgrade                       Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.201   Tempe Office wiring and Phones                Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.202   THOSE GUYS FLOORING JUNIPER                   Lessee‐leasehold                $348.57 Net Book                        $348.57
                                                       improvements                             Value
55.203   TILE & MISC REPAIRS VERDE                     Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.204   TILE 45TH                                     Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.205   TILE FLOORING ‐ SHAVON                        Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.206   Tile Flooring at Mariposa ‐ 50%               Lessee‐leasehold               $2,806.00 Net Book                   $2,806.00
                                                       improvements                             Value
55.207   Tile Flooring at Mariposa ‐ Fina              Lessee‐leasehold               $3,401.97 Net Book                   $3,401.97
                                                       improvements                             Value
55.208   TILE MONTROSE                                 Lessee‐leasehold                $127.84 Net Book                        $127.84
                                                       improvements                             Value
55.209   United Fire ‐ Sabino Office                   Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.210   Vaquero Gas Line replacement                  Lessee‐leasehold               $1,286.35 Net Book                   $1,286.35
                                                       improvements                             Value
55.211   WILSON&DALE LLC COATED ROOF                   Lessee‐leasehold               $6,676.65 Net Book                   $6,676.65
                                                       improvements                             Value
55.212   Window Coverings ‐ Sabino                     Lessee‐leasehold                   $0.00 Net Book                         $0.00
                                                       improvements                             Value
55.213   Windows for Vaquero ‐ 50% Deposi              Lessee‐leasehold               $5,331.51 Net Book                   $5,331.51
                                                       improvements                             Value
55.214                                                 Lessee‐leasehold                         Net Book
         Windows for Vaquero ‐ Balance                 improvements                   $5,773.80 Value                      $5,773.80
55.215   Casas Lindas                                  Lessee‐lease agreement
         1005 Granada South
         Willcox, Az 85643                                                                                            Undetermined
55.216   Sherwood                                      Lessee‐lease agreement
         102 W Sherwood Dr.,
         Payson AZ 85541                                                                                              Undetermined
55.217   Buck Stop                                     Lessee‐lease agreement
         105 E. Maley
         Willcox, AZ 85643                                                                                            Undetermined




                                                                      11 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 50 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.218   Dragoon                                       Lessee‐lease agreement
         107 E Maley
         Willcox, AZ 85643                                                                                           Undetermined
55.219   Casa Alegre                                   Lessee‐lease agreement
         110 Ocotillo St.
         Bisbee, Az 85603                                                                                            Undetermined
55.220   Harvard                                       Lessee‐lease agreement
         111 E Manhattan Dr
         Tempe, Az 85282                                                                                             Undetermined
55.221   Lodge                                         Lessee‐lease agreement
         1124 E Lodge
         Tempe, Az 85282                                                                                             Undetermined
55.222   Cactus                                        Lessee‐lease agreement
         1142 San Pedro
         Gilbert, Az 85234                                                                                           Undetermined
55.223   Burgundy West                                 Lessee‐lease agreement
         1210 S Heritage Pl.,
         Safford, AZ 85546                                                                                           Undetermined
55.224   Respite                                       Lessee‐lease agreement
         1249 Andrea Dr.,
         Sierra Vista, AZ 85635                                                                                      Undetermined
55.225   Contemporary Concepts                         Lessee‐lease agreement
         1250 E Warehouse Ave
         Tucson, AZ 85716                                                                                            Undetermined
55.226   Glenrosa                                      Lessee‐lease agreement
         13443 N. 18th Drive
         Phoenix, AZ 85029                                                                                           Undetermined
55.227   Mica                                          Lessee‐lease agreement
         1500 W Nevins Dr.,
         Tucson, AZ 85746                                                                                            Undetermined
55.228   West Monte                                    Lessee‐lease agreement
         1509 S Winthrop St.,
         Mesa, AZ 85204                                                                                              Undetermined
55.229   Huntington                                    Lessee‐lease agreement
         1716 W Sequoia Dr.,
         Phoenix, AZ 85027                                                                                           Undetermined
55.230   Longmore                                      Lessee‐lease agreement
         1720 E Tulsa
         Chandler, AZ                                                                                                Undetermined




                                                                      12 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 51 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.231   Silverado                                     Lessee‐lease agreement
         1821 1823 1825 1827 E Silver St
         Tucson, AZ 85719                                                                                            Undetermined
55.232   Montrose                                      Lessee‐lease agreement
         1830 W Mountain Oak Ln
         Tucson, AZ 85746                                                                                            Undetermined
55.233   Labelle                                       Lessee‐lease agreement
         1909 E. Carson Drive
         Tempe, AZ 85282                                                                                             Undetermined
55.234   Hamilton                                      Lessee‐lease agreement
         1960 N. Hamilton Place
         Chandler, AZ 85225                                                                                          Undetermined
55.235   Sunflower                                     Lessee‐lease agreement
         205 S Ponderosa St.
         House C
         Payson, AZ 85541                                                                                            Undetermined
55.236   Val Vista                                     Lessee‐lease agreement
         2107 W El Alba Way
         Chandler, AZ                                                                                                Undetermined
55.237   Hobbit                                        Lessee‐lease agreement
         2116 E 8th St.,
         Douglas, AZ 85607                                                                                           Undetermined
55.238   Cherry Blossoms                               Lessee‐lease agreement
         213 S Kolb Rd #F, 243 S. Kolb #B, 237 S.
         Kolb #A, 215 S. Kolb #E
         Tucson, AZ 85710                                                                                            Undetermined
55.239                                                 Lessee‐lease agreement
         2180 S 4th Ave, Ste G and H
         Yuma, AZ 85364                                                                                              Undetermined
55.240   Loving Hearts Thrift Store                    Lessee‐lease agreement
         222 E. Baseline Rd.
         Tempe, AZ 85283                                                                                             Undetermined
55.241   2nd Street                                    Lessee‐lease agreement
         2401 N Indian Ridge Dr.,
         Tucson, AZ 85715                                                                                            Undetermined
55.242   Sapphire                                      Lessee‐lease agreement
         2600 N Conestoga Ave
         Tucson, AZ 85749                                                                                            Undetermined




                                                                      13 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 52 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.243   Casa San Pedro                                Lessee‐lease agreement
         2942 Golden Eagle
         Sierra Vista, Az 85635                                                                                      Undetermined
55.244   North Haven                                   Lessee‐lease agreement
         3072 W Patrick Lane,
         Phoneix, AZ 85027                                                                                           Undetermined
55.245   Outpatient Behavioral Health Services         Lessee‐lease agreement
         324 S. Ocotillo
         Benson, AZ 85602
                                                                                                                     Undetermined
55.246   Nifty Thrifty                                 Lessee‐lease agreement
         326 S. Ocotillo Ave.
         Benson, AZ 85602                                                                                            Undetermined
55.247   Old Pueblo Enhanced Home                      Lessee‐lease agreement
         3401 W Marco Polo Rd
         Phoenix, AZ 85027                                                                                           Undetermined
55.248   Brentwood                                     Lessee‐lease agreement
         3924 W Quail Ave
         Glendale, AZ 85308                                                                                          Undetermined
55.249   Sojourn                                       Lessee‐lease agreement
         402 E Jacinto St.,
         Tucson, AZ 85705                                                                                            Undetermined
55.250   Cedar Lane                                    Lessee‐lease agreement
         408 W. Main Street Suites 2 and 3
         Payson, AZ 85541                                                                                            Undetermined
55.251   Quail Point                                   Lessee‐lease agreement
         4108 E Coronado Rd.,
         Phoenix, AZ 85008                                                                                           Undetermined
55.252   Kamerun/Pima                                  Lessee‐lease agreement
         4132‐4134 E Pima St.,
         Tucson, AZ 85712                                                                                            Undetermined
55.253   Paradise                                      Lessee‐lease agreement
         4205 N Santa Fe
         Douglas, Az 85607                                                                                           Undetermined
55.254   Indigo                                        Lessee‐lease agreement
         4212 W. Desert Cove
         Phoenix, Az 85029                                                                                           Undetermined
55.255   Landings                                      Lessee‐lease agreement
         4225 E Frankfort Strav,
         Tucson, AZ 85706                                                                                            Undetermined


                                                                      14 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 53 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.256   BHS Tucson                                    Lessee‐lease agreement
         4444 East Grant Road #116
         Tucson, AZ 85716                                                                                            Undetermined
55.257   29th Street                                   Lessee‐lease agreement
         4450 W Meggan Pl.,
         Tucson, AZ 85741                                                                                            Undetermined
55.258   Higher Ground                                 Lessee‐lease agreement
         4494 W. Peoria
         Glendale, AZ 85302                                                                                          Undetermined
55.259                                                 Lessee‐lease agreement                                        Undetermined
55.260   Tucson Office                                 Lessee‐lease agreement
         4825 N. Sabino Canyon Rd
         Tucson, AZ 85745                                                                                            Undetermined
55.261   Cool House                                    Lessee‐lease agreement
         4873 E. 12th Street
         Tucson, AZ 85711                                                                                            Undetermined
55.262   Mariposa                                      Lessee‐lease agreement
         5034 E Scarlett St.,
         Tucson, AZ 85711                                                                                            Undetermined
55.263   Venice                                        Lessee‐lease agreement
         5035 E Cecelia
         Tucson, AZ 85711                                                                                            Undetermined
55.264   Katalina                                      Lessee‐lease agreement
         5254 E 5th St.,
         Tucson, AZ 85711                                                                                            Undetermined
55.265   Freedom                                       Lessee‐lease agreement
         5255 S Mill Ave
         Tempe, Az 85283                                                                                             Undetermined
55.266   Aspire DTA                                    Lessee‐lease agreement
         5301 S McClintock
         Tempe, AZ                                                                                                   Undetermined
55.267   Liberty                                       Lessee‐lease agreement
         5403 W. Brown St.
         Glendale, AZ 85302                                                                                          Undetermined
55.268   Grande                                        Lessee‐lease agreement
         5548 N Grande, Ave.,
         Tucson, AZ 85704                                                                                            Undetermined
55.269   Vaquero                                       Lessee‐lease agreement
         5612 E Kelso St.,
         Tucson, AZ 85712                                                                                            Undetermined


                                                                      15 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 54 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.270   Verde                                         Lessee‐lease agreement
         5709 E 35th St.,
         Tucson, AZ 85711                                                                                            Undetermined
55.271   North Palms                                   Lessee‐lease agreement
         614 E Portobello Ave.,
         Mesa, AZ 85210                                                                                              Undetermined
55.272   Elliot's Crossing                             Lessee‐lease agreement
         6445 S Maple Ave Apt 1017
         Tempe, AZ 85283                                                                                             Undetermined
55.273   Elliot's Crossing                             Lessee‐lease agreement
         6445 S Maple Ave Apt 1019
         Tempe, AZ 85283                                                                                             Undetermined
55.274   Elliot's Crossing                             Lessee‐lease agreement
         6445 S Maple Ave Apt 1031
         Tempe, AZ 85283                                                                                             Undetermined
55.275   La Colina                                     Lessee‐lease agreement
         6550 E Fordham Dr.,
         Tucson, AZ 85710                                                                                            Undetermined
55.276   La Entrada                                    Lessee‐lease agreement
         7101 E 33rd Pl.,
         Tucson, AZ 85710                                                                                            Undetermined
55.277   Renew                                         Lessee‐lease agreement
         724 E Pastime Rd.,
         Tucson, AZ 85719                                                                                            Undetermined
55.278   Quadrante                                     Lessee‐lease agreement
         7640 E. 29th. Street
         Tucson, AZ 85710                                                                                            Undetermined
55.279   45th Street                                   Lessee‐lease agreement
         7730 E David Dr.,
         Tucson, AZ 85730                                                                                            Undetermined
55.280   Juniper                                       Lessee‐lease agreement
         7740 E Olla Ave
         Mesa, AZ 85212                                                                                              Undetermined
55.281   Sunnyside Market/Café                         Lessee‐lease agreement
         775 E Landers Dr
         Tucson, az                                                                                                  Undetermined
55.282   Acacia                                        Lessee‐lease agreement
         7921 M Casimir Pulaski
         Tucson AZ                                                                                                   Undetermined




                                                                      16 of 17
            Case 9:20-bk-10554-DS                 Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
                                                  Main Document    Page 55 of 127
Community Provider of Enrichment Services, Inc.                                           Case Number: 9:20-bk-10554-DS

Part 9: Schedule             A/B: Assets - Real and Personal Property
        Real property
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of                   Nature and extent of      Net book     Valuation   Current value of
         property                                      debtor's interest in      value of     method      debtor's interest
         Include street address or other description   property                  debtor's     used for
         such as Assessor Parcel Number (APN), and
                                                                                 interest     current
         type of property
         (for example, acreage, factory warehouse,                               (Where       value
         apartment or office building) if available                              available)

55.283   Shavon                                        Lessee‐lease agreement
         7953 E Onza Ave.,
         Mesa, AZ 85212                                                                                              Undetermined
55.284   Hidalgo                                       Lessee‐lease agreement
         8132 Sepia Road
         Payson, AZ 85541                                                                                            Undetermined
55.285                                                 Lessee‐lease agreement
         820 Bullmoose Dr
         Chandler, AZ
         Payson, AZ 85541                                                                                            Undetermined
55.286   Coppertree                                    Lessee‐lease agreement
         8529 N 61st Avenue, Apt 13
         Glendale, AZ 85302                                                                                          Undetermined
55.287   Mohria                                        Lessee‐lease agreement
         916 W St Charles Ave
         Phoenix, AZ 85041                                                                                           Undetermined
55.288   New 4 U                                       Lessee‐lease agreement
         947 G Ave
         Douglas, Az 85607                                                                                           Undetermined
55.289                                                 Lessee‐lease agreement
         1012 N. 27th Pl.
         Phoenix, AZ 85008                                                                                           Undetermined
                                                                                              TOTAL                   $355,852.35




                                                                      17 of 17
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                                 Main Document    Page 56 Case
                                                                                of 127
                 Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
                _______________________________________________________                                20-bk-10554-DS
                                                                                     number (if known)_____________________________________
                Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
        No
    
    ✔    Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        No
    
    ✔    Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    
    ✔    No
        Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
         No. Go to Part 12.
    
    ✔     Yes. Fill in the information below.
                                                                                                                                       Current value of
                                                                                                                                         debtor’s interest
71. Notes receivable
    Description (include name of obligor)
    None
                                                                        _______________     –   __________________________         =Î   $_____________________
    ______________________________________________________
                                                                        Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)
     None
    _________________________________________________________________________________
                                                                                                              Tax year ___________      $_____________________
    _________________________________________________________________________________
                                                                                                              Tax year ___________      $_____________________
    _________________________________________________________________________________
                                                                                                              Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
     See Attached
    ______________________________________________________________                                                                                 Undetermined
                                                                                                                                        $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
     None
    ______________________________________________________________                                                                      $_______________________
    Nature of claim                   ___________________________________

    Amount requested                  $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
     None
    ______________________________________________________________                                                                      $_______________________

    Nature of claim                   ___________________________________

    Amount requested                  $________________

76. Trusts, equitable or future interests in property
     None
    ______________________________________________________________                                                                       $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   Intercompany Balance: Novelles
   ____________________________________________________________                                                                                   3,486,734.04
                                                                                                                                        $_____________________
   ____________________________________________________________                                                                         $_____________________
78. Total of Part 11.
                                                                                                                                          3,486,734.04+undetermined
                                                                                                                                        $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔    No
        Yes

Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                       page 7
       Case 9:20-bk-10554-DS           Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                   Desc
                                       Main Document    Page 57 of 127


Community Provider of Enrichment Services, Inc.                         Case Number: 9:20-bk-10554-DS

Part 11 Schedule A/B: Assets - Real and Personal Property
        All other assets All other assets All other assetsAll other assets
73. Interests in insurance policies or annuities

                                                                                           Current value of
               Coverage                  Carrier             Policy            Period      debtor's interest

       Workers Compensation      Sentry Insurance       90‐20630‐01      10/2/19 – 10/2/20 Undetermined
       and Employers Liability
73.1
       Directors and Officers    Hudson Insurance       HFD‐HN‐PRP‐5390 1/1/20 – 1/1/21    Undetermined
       Liability                 Company
73.2
       Excess Directors and      Westchester Fire       G27072574006     1/1/20 – 1/1/21   Undetermined
       Officers Liability        Insurance Co.
73.3
       Commercial General        Hiscox Insurance       MEO130966920     1/1/20 – 1/1/21   Undetermined
       Liability
73.4
       Excess Liability          Beazley Insurance      W175C5200601     1/1/20 – 1/1/21   Undetermined
                                 Company, Inc.
73.5
       Cyber Liability           Lloyds of London       ASH20H007124     1/1/20 – 1/1/21   Undetermined

73.6
       Crime Liability           Great American         SAAE151397:22768 [?]               Undetermined
                                 Insurance Group        3975
73.7
       Automobile and Property Nationwide Mutual        ACP3019011801    1/1/20 – 1/1/21   Undetermined
       Liability CPES, AZ      Insurance Company
73.8
       Automobile and Property Philadelphia Indemnity   PHPK2078345      1/1/20 – 1/1/21   Undetermined
       Liability NDS           Insurance Company
73.9
            Case 9:20-bk-10554-DS                               Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06 Desc
Debtor                                                          Main Document    Page 58 Case
                  Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc.
                  _______________________________________________________                of 127                 20-bk-10554-DS
                                                                                              number (if known)_____________________________________
                  Name




Part 12:        Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                            Current value
                                                                                                    personal property                           of real property

                                                                                                           3,029,682.54
                                                                                                       $_______________
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


81. Deposits and prepayments. Copy line 9, Part 2.                                                          2,515,152.03
                                                                                                       $_______________

                                                                                                            2,540,173.64
                                                                                                       $_______________
82. Accounts receivable. Copy line 12, Part 3.


83. Investments. Copy line 17, Part 4.                                                                     Undetermined
                                                                                                       $_______________

                                                                                                          Undetermined
                                                                                                       $_______________
84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                              70,309.63
                                                                                                       $_______________
    Copy line 43, Part 7.
                                                                                                          30,419.47+Undetermined
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                                 355,852.35+undetermined
88. Real property. Copy line 56, Part 9. . .................................................................................. Î                $________________

                                                                                                         516,605.00+Undetermined
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________


90. All other assets. Copy line 78, Part 11.                                                      +      3,486,734.04+undetermine
                                                                                                       $_______________


                                                                                                          12,189,073.26                              355,852.35
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________             +   91b.
                                                                                                                                               $________________




92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................                     12,544,925.61
                                                                                                                                                                           $__________________




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                                         page 8
               Case 9:20-bk-10554-DS                        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                           Desc
 Fill in this information to identify the case:
                                                            Main Document    Page 59 of 127
Debtor name     Community Provider of Enrichment Services, Inc.
United States Bankruptcy Court for the:          Central                       District of    California
                                                                                               (State)
Case number (If known):
                                20-10554
                                                                                                                                               Check if this is an
Official Form 206D                                                                                                                             amended filing

Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor’s property?
       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

Part 1:                                                                                                                Column A                               Column B
             List Creditors Who Have Secured Claims
                                                                                                                                Amount of Claim         Value of collateral
2. List in alphabetical order all creditors who have secured claims.                                                                                    that supports this
                                                                                                                                    Do not deduct
If a creditor has more than one secured claim, list the creditor separately for each claim.                                              the value                   claim
2. 1     Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                       $75,353.11                $19,131.40
         FIRST AMERICAN HEALTHCARE FINANCE                      KRONOS TIME KEEPING SOFTWARE
s404
         Creditor's Mailing Address

         255 WOODCLIFF DR
         FAIRPORT, NY 14450-4226




         Creditor's email address, if known
                                                                Describe the lien
         Ashtyn.Mohanlall@FAEF.com
                                                                EQUIPMENT LEASE
         Date debt was incurred


         Last 4 digts of account number
                                                                Is the creditor an insider or related party?
                                                                     No
         Do multiple creditors have an interest in the               Yes
         same property?                                         Is anyone else liable on this claim?
             No                                                     No.
             Yes. Have you already specified the                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             relative priority?

                No. Specify each creditor, including this       As of the petition filing date, the claim is:
                creditor and its relative priority.
                                                                Check all that apply.
                                                                   Contingent
                Yes. The relative priority of creditors            Unliquidated
                is specified on lines
                                                                   Disputed




Official Form 206D                           Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 3
                Case 9:20-bk-10554-DS
            Community Provider of Enrichment Services, Inc.
                                                             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06
                                                                                                      20-10554
                                                                                                                                                           Desc
Debtor                                                       Main Document    Page 60 of 127
           Name                                                                                                                    Case Number (if known)

Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

    Name and address                                                                                     On which line in Part 1 did you                Last 4 digts of account
                                                                                                         enter the related creditor?                    number for this entity




Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                                                       page 2 of 3
             Case 9:20-bk-10554-DS              Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                    Desc
          Community Provider of Enrichment Services, Inc.                                20-10554
Debtor                                          Main Document    Page 61 of 127
          Name                                                                                  Case Number (if known)

Part 3:     Total Amounts of the Claims Secured by Property

                                                                                                      Total of Claim Amounts


3a. Total of the dollar amounts from Part 1, Column A,
including the amounts from the Additional Page, if any.                                 3a.                     $75,353.11
                                                                                               ____________________________




Official Form 206D                 Schedule D: Creditors Who Have Claims Secured by Property                         page 3 of 3
                 Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                          Desc
 Fill in this information to identify the case:
                                                           Main Document    Page 62 of 127
Debtor name       Community Provider of Enrichment Services, Inc.
United States Bankruptcy Court for the:         Central                         District of   California
                                                                                              (State)
Case number (If known):
                                20-10554
                                                                                                                             Check if this is an
Official Form 206E/F                                                                                                         amended filing

Schedule E/F: Creditors Who Have Unsecured Claims                                                                             12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official
Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the
Additional Page of that Part included in this form.

Part 1:        All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?

         No. Go to Part 2
         Yes                                                                                                                            Priority Amount
                                                                                                                     Total Claim
2. 1   Priority creditor's name and mailing address                  As of the petition filing date, the claim is:

                                                                     Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed


       Date or dates debt was incurred                               Basis for the claim:



       Last 4 digts of account number

                                                                     Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured                      No
       claim: 11 U.S.C. § 507(a) (________)                               Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 1 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                    Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 63 of 127
  Debtor Name                                                                                                         Case Number (if known)


Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                                  Amount of Claim

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
   unsecured claims, fill out and attach the Additional Page of Part 2.
3. 1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                              $649.60
s416       ADECCO EMPLOYMENT SERVICES                                         Check all that apply.
           DEPT CH 14091                                                         Contingent
           PALATINE, IL 60055-4091                                               Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                              $900.00
s282       ALABASTER CLEANING & MAINTENANCE                                   Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                                 Contingent
                                                                                 Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                              $290.43
s417       ALLIANT GAS                                                        Check all that apply.
           /PINNACLE PROPANE                                                     Contingent
           PAYSON, AZ 85541                                                      Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                             $5,644.74
s283       AMERICAN EXPRESS                                                   Check all that apply.
           CORPORATE CARD                                                        Contingent
           200 VESEY STREET                                                      Unliquidated
           NEW YORK, NY 10285-3106                                               Disputed


           Date or dates debt was incurred                                    Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 2 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 64 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 5       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $5,000.00
s464       ARACELI PEREZ                                                  Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 6       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $1,508.59
s284       ARIZONA POWER SERVICE                                          Check all that apply.
           PO BOX 60015                                                      Contingent
           PRESCOTT, AZ 86304-6015                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 7       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $113.86
s287       ARIZONA WATER COMPANY                                          Check all that apply.
           PO BOX 29098                                                      Contingent
           PHOENIX, AZ 85038-9098                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 8       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $1,300.38
s285       AURORA SKY REALTY LLC                                          Check all that apply.
           1843 PASEO SAN LUIS, STE A                                        Contingent
           SIERRA VISTA, AZ 85635-4613                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 3 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 65 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 9       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $233.55
s286       AZ DEPT OF ECOMIC SECURITY ATTORNEY GENERAL                    Check all that apply.
           ARIZONA ATTORNEY GENERAL`S OFFICE                                 Contingent
           ATTENTION: CFPD/CLA - MAIL DROP 1911                              Unliquidated
           PHOENIX, AZ 85004                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 10      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $1,350.00
s324       BILL LINDERMAN                                                 Check all that apply.
           18021 N 50TH PLACE                                                Contingent
           SCOTTSDALE, AZ 85254-7567                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 11      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $1,147.00
s288       BREWER-CALDWELL MANAGEMENT                                     Check all that apply.
           1206 E WARNER RD , STE 214                                        Contingent
           GILBERT, AZ 85296-3144                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 12      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $2,726.89
s290       CAPGROW HOLDINGS JV SUB III LLC                                Check all that apply.
           320 W OHIO ST., STE 650N                                          Contingent
           CHICAGO, IL 60654-6566                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 66 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 13      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                           $55,104.00
s291       CAPGROW HOLDINGS JV SUB IV LLC                                 Check all that apply.
           320 W OHIO ST., STE 650N                                          Contingent
           CHICAGO, IL 60654-6566                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 14      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $150.00
s296       CHRISTIES APPLIANCE                                            Check all that apply.
           3141 E FT LOWELL                                                  Contingent
           TUCSON, AZ 85716-1614                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 15      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                           $66,255.12
s297       CIO SOLUTIONS, LP                                              Check all that apply.
           PO BOX 1247                                                       Contingent
           GOLETA, CA 93116-1247                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 16      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                   $69.17
s418       CITY OF CHANDLER                                               Check all that apply.
           PO BOX 52158                                                      Contingent
           PHOENIX, AZ 85072-2158                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 5 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 67 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 17      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $174.98
s302       CITY OF DOUGLAS                                                Check all that apply.
           425 10TH ST.                                                      Contingent
           DOUGLAS, AZ 85607-2008                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 18      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $437.16
s326       CITY OF MESA - UTILITIES                                       Check all that apply.
           PO BOX 1878                                                       Contingent
           MESA, AZ 85211-1878                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 19      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $483.61
s332       CITY OF PHOENIX - UTILITIES                                    Check all that apply.
           PO BOX 29100                                                      Contingent
           PHOENIX, AZ 85038-9100                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 20      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $3,116.23
s354       CITY OF TUCSON - UTILITIES                                     Check all that apply.
           PO BOX 52771                                                      Contingent
           PHOENIX, AZ 85072-2771                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 6 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 68 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 21      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $645.44
s360       CITY OF WILLCOX                                                Check all that apply.
           101 S RAILROAD AVE STE B                                          Contingent
           WILLCOX, AZ 85643-2198                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 22      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $232.21
s295       CLEARINGHOUSE                                                  Check all that apply.
           PO BOX 52107                                                      Contingent
           PHOENIX, AZ 85072-2107                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 23      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                           $40,425.00
s298       CLIFTONLARSONALLEN LLP                                         Check all that apply.
           PO BOX 679305                                                     Contingent
           DALLAS, TX 75267-9305                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 24      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                   $60.50
s299       CONCENTRA MEDICAL CENTERS                                      Check all that apply.
           OF THE SOUTHWEST, P A                                             Contingent
           PHOENIX, AZ 85034-3407                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 7 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 69 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 25      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $2,402,351.00
s439       CPES CALIFORNIA INC                                            Check all that apply.
           4825 NORTH SABINO CANYON ROAD                                     Contingent
           TUCSON, AZ 85750                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    INTERCOMPANY

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 26      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $3,796.00
s300       CTC PROPERTY MANAGEMENT, LLC                                   Check all that apply.
           2197 S 4TH AVE. STE 206                                           Contingent
           YUMA, AZ 85364-6473                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 27      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $122.24
s355       DEPARTMENT OF EDUCATION AWG                                    Check all that apply.
           PO BOX 790356                                                     Contingent
           ST LOIUS, MO 63179-0356                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 28      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                   $41.50
s301       DESERT DOCUMENT SHREDDERS                                      Check all that apply.
           2125 S ARIZONA AVE.                                               Contingent
           YUMA, AZ 85364-6548                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 8 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 70 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                              Amount of Claim
3. 29      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $1,100.00
s303       DUMITRU HITICAS                                                Check all that apply.
           8129 W SEPIA RD                                                   Contingent
           PAYSON, AZ 85541-6306                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 30      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                             $9,462.75
s304       EASLEY SUNLAND TUJUNGA LLC                                     Check all that apply.
           808 LAKE BREEZE DR                                                Contingent
           HIGHLAND VILLAGE, TX 75077-6488                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 31      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                              $905.00
s305       EASTERN ARIZONA EXTERMINATING                                  Check all that apply.
           PO BOX 967                                                        Contingent
           PIMA, AZ 85543-0967                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 32      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                           UNKNOWN
s438       ESTATE OF JIM JOSEPH ANTHONY TREVIZO                           Check all that apply.
           BY AND THROUGH ITS PERSONAL REPRESENTATIVE                        Contingent
           RACHEL ANN PEREZ, ON BEHALF OF THE ESTATE                         Unliquidated
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    LITIGATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 9 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 71 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 33      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,850.00
s466       ESTATE OF JIM JOSEPH ANTHONY TREVIZO                           Check all that apply.
           BY AND THROUGH ITS PERSONAL REPRESENTATIVE                        Contingent
           RACHEL ANN PEREZ, ON BEHALF OF THE ESTATE                         Unliquidated
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 34      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $850.00
s307       EVERETT J JONES REAL ESTATE INC                                Check all that apply.
           C/O EVERETT J JONES REAL ESTATE INC                               Contingent
           948 F AVENUE, SUITE A                                             Unliquidated
           DOUGLAS, AZ 85607-2001                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 35      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s403       FIRST AMERICAN HEALTHCARE FINANCE                              Check all that apply.
           255 WOODCLIFF DR                                                  Contingent
           FAIRPORT, NY 14450-4226                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    MASTER LEASE AGREEMENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 36      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,000.00
s309       FRANCISCO HUBERTO GARCIA                                       Check all that apply.
           801 PAN AMERICAN AVE.                                             Contingent
           DOUGLAS, AZ 85607-2146                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 10 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 72 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 37      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $106.27
s308       FRANKLIN REFRIGERATION SERVICE                                 Check all that apply.
           PO BOX 4594                                                       Contingent
           BISBEE, AZ 85603-4594                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 38      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,527.84
s310       GEOTAB USA, INC.                                               Check all that apply.
           DEPT CH 17089                                                     Contingent
           PALATINE, IL 60055-7089                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 39      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,120.00
s311       GO WEST METRO LLC                                              Check all that apply.
           2512 W MONTEREY AVE.                                              Contingent
           MESA, AZ 85202-6921                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 40      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,250.95
s312       GUARDIAN INSURANCE                                             Check all that apply.
           PNC BANK C/O GUARDIAN                                             Contingent
           ATTN: GENERAL COUNSEL                                             Unliquidated
           LOCKBOX #677458, 1200 E CAMPBELL RD, SUITE 108                    Disputed
           RICHARDSON, TX 75081-1963

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 11 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 73 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 41      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $173,479.00
s442       HEALTH NET OF ARIZONA INC                                      Check all that apply.
           DBA ARIZONA COMPLETE HEALTH                                       Contingent
           ATTN: PRESIDENT                                                   Unliquidated
           1870 W RIO SALADO PARKWAY                                         Disputed
           TEMPE, AZ 85281

           Date or dates debt was incurred                                Basis for the claim:    ADVANCE
                                                                                                  $392,167 LESS $218,688 PAID
           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 42      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,527.48
s313       HSL ASSET MANAGEMENT, LLC                                      Check all that apply.
           201 S KOLB RD                                                     Contingent
           TUCSON, AZ 85710-3614                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 43      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,642.50
s314       HUMPHREY & PETERSEN, P C                                       Check all that apply.
           3861 E THIRD ST.                                                  Contingent
           TUCSON, AZ 85716-4646                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 44      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,772.76
s315       IDEAL ARIZONA HOLDINGS LLC                                     Check all that apply.
           ATTN J BRUCE FORBES                                               Contingent
           1931 CORDOVA RD STE 220,                                          Unliquidated
           FT LAUDERDALE, FL 33316-2157                                      Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 12 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 74 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 45      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,542.09
s316       INLAND BANK AND TRUST                                          Check all that apply.
           2805 BUTTERFIELD RD , STE 200                                     Contingent
           OAK BROOK, IL 60523-1170                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 46      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,015.80
s443       INTELLICORP                                                    Check all that apply.
           GENERAL POST OFFICE                                               Contingent
           NEW YORK, NY 10087-7903                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 47      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,437.74
s451       JAMES MORGAN III                                               Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 48      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,150.00
s292       JANET CASE                                                     Check all that apply.
           PETER SPICER                                                      Contingent
           1325 E ROCKWOOD BLVD.                                             Unliquidated
           SPOKANE, WA 99203-3317                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 13 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 75 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 49      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,130.00
s317       JAN-PRO CLEANING SYSTEMS OF TUCSON                             Check all that apply.
           4221 S SANTA RITA, STE.101                                        Contingent
           TUCSON, AZ 85714-3328                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 50      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,654.75
s319       K LAZY V HOLDINGS, LLC                                         Check all that apply.
           PO BOX 2641                                                       Contingent
           OVERGAARD, AZ 85933-2641                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 51      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,257.69
s463       KAY JOHNSON                                                    Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 52      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s435       KHAJIDA MUSE                                                   Check all that apply.
           3640 E. FELIX BLVD                                                Contingent
           TUCSON, AZ 85706-1924                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    LITIGATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 14 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 76 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 53      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s437       KNAPP AND ROBERTS, PC                                          Check all that apply.
           KIMBERLY PRESTON, ANTHONY CODY DESPAIN                            Contingent
           DAVID FRIEDMAN                                                    Unliquidated
           8777 N. GAINEY CENTER, DR., #165                                  Disputed
           SCOTTSDALE, AZ 85258-2152

           Date or dates debt was incurred                                Basis for the claim:    LITIGATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 54      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $159.00
s320       KYOCERA DOCUMENT SOLUTIONS WEST                                Check all that apply.
           14101 ALTON PARKWAY                                               Contingent
           IRVINE, CA 92618-1815                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 55      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,890.85
s321       LA ESTANCIA APARTMENTS                                         Check all that apply.
           6445 S MAPLE AVE.                                                 Contingent
           TEMPE, AZ 85283-3673                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 56      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $65.00
s322       LAST CALL PEST CONTROL                                         Check all that apply.
           4755 RANCHO MESA                                                  Contingent
           SIERRA VISTA, AZ 85635-2362                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 15 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 77 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 57      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s436       LAW OFFICES OF TAMMY R. CARTER                                 Check all that apply.
           SHANNON GOETZ                                                     Contingent
           4703 E. CAMP LOWELL DRIVE, #253                                   Unliquidated
           TUCSON, AZ 85712-1281                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    LITIGATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 58      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $725.00
s294       LEE CHILDRESS                                                  Check all that apply.
           6514 S MOUNTAINSIDE DR                                            Contingent
           GOLD CANYON, AZ 85118-2901                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 59      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $12,608.50
s323       LEWIS ROCA ROTHBERGER LLP                                      Check all that apply.
           CENTRALIZED ACCOUNTING DEPT                                       Contingent
           PHOENIX, AZ 85004-2595                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 60      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $87.77
s419       LIBERTY UTILITIES                                              Check all that apply.
           PO BOX 52607                                                      Contingent
           PHOENIX, AZ 85072-2607                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 16 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 78 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 61      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,025.00
s306       MADELYN EVENSON                                                Check all that apply.
           P O BOX 89699                                                     Contingent
           TUCSON, AZ 85752-9699                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 62      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,063.35
s325       MAQSOOD & SABINA ENTERPRISES, LLC                              Check all that apply.
           6000 E CALLE DE VITA                                              Contingent
           TUCSON, AZ 85750-1957                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 63      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $88.27
s327       METRO WATER DISTRICT                                           Check all that apply.
           PO BOX 36870                                                      Contingent
           TUCSON, AZ 85740-6870                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 64      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,250.00
s281       MICHAEL OR CINDIE GITTELMAN                                    Check all that apply.
           12874 E BECKER LANE                                               Contingent
           SCOTTSDALE, AZ 85259-4487                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 17 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 79 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 65      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $975.00
s293       NORMA ALAVEZ                                                   Check all that apply.
           10525 E FELTLEAF WILLOW TRAIL                                     Contingent
           TUCSON, AZ 85747-9534                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 66      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,621.05
s328       ON THE SIDE PLUMBING                                           Check all that apply.
           BEN ALVAREZ                                                       Contingent
           TUCSON, AZ 85706                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 67      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $332.00
s329       OPEN FUTURE LLC                                                Check all that apply.
           6 SALEM RIDGE DR                                                  Contingent
           HUNTINGTON, NY 11743-3017                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 68      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $18,825.56
s330       ORSETT FOOTHILLS LLC                                           Check all that apply.
           C/O ORSETT PROPERTIES, LTD.                                       Contingent
           5353 N 16TH ST #105                                               Unliquidated
           PHOENIX, AZ 85016-3282                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 18 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 80 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 69      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $35.00
s333       PHOENIX EXTERMINATING CO. INC.                                 Check all that apply.
           PO BOX 6300                                                       Contingent
           PEORIA, AZ 85385-6300                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 70      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,879.48
s334       PLAZA 44 TRUST ACCOUNT                                         Check all that apply.
           C/O CASE, HUFF & ASSOCIATES INC                                   Contingent
           4835 E CACTUS RD #443                                             Unliquidated
           SCOTTSDALE, AZ 85254-3546                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 71      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $563.93
s420       PRIORITY APPLIANCE & SVC. LLC                                  Check all that apply.
           4229 E SPEEDWAY BLVD                                              Contingent
           TUCSON, AZ 85712-4523                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 72      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $36.50
s335       PUEBLO DEL SOL WATER COMPANY                                   Check all that apply.
           PO BOX 29893                                                      Contingent
           PHOENIX, AZ 85038-9893                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 19 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 81 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 73      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $37.29
s421       QUENCH USA INC                                                 Check all that apply.
           PO BOX 781393                                                     Contingent
           PHILADELPHIA, PA 19178-1393                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 74      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $35.00
s336       RAM PEST MANAGEMENT LLC                                        Check all that apply.
           PO BOX 1985                                                       Contingent
           YUMA, AZ 85366-2391                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 75      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $39.47
s337       RAY WATER COMPANY                                              Check all that apply.
           PO BOX 85160                                                      Contingent
           TUCSON, AZ 85754-5160                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 76      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $775.00
s338       RIGGS, DONALD S                                                Check all that apply.
           5075 S HWY 186                                                    Contingent
           WILLCOX, AZ 85643-4634                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 20 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 82 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 77      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $467.81
s339       ROADRUNNER                                                     Check all that apply.
           FIRE & SAFETY EQUIP CORP                                          Contingent
           GLENDALE, AZ 85301                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 78      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $29,953.42
s289       RON W BROWN                                                    Check all that apply.
           C/O HVI, LLC                                                      Contingent
           PO BOX 65648                                                      Unliquidated
           TUCSON, AZ 85728-5648                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 79      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $219.00
s340       ROTO ROOTER SEWER & DRIAN SIERRA VISTA                         Check all that apply.
           129 N 6TH STREET                                                  Contingent
           SIERRA VISTA, AZ 85635-1914                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 80      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $199.00
s422       ROTO-ROOTER SERVICES COMPANY                                   Check all that apply.
           5672 COLLECTIONS CENTER DR                                        Contingent
           CHICAGO, IL 60693-0056                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 21 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 83 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 81      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $221.97
s341       SAFEGUARD BUSINESS SYSTEM                                      Check all that apply.
           PO BOX 645624                                                     Contingent
           CINCINNATI, OH 45264-5624                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 82      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.00
s423       SHRED-IT                                                       Check all that apply.
           28883 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1288                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 83      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $147.50
s343       SKUNKY`S JUNK REMOVAL INC                                      Check all that apply.
           2618 W 1ST ST., STE 7                                             Contingent
           TEMPE, AZ 85281-2332                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 84      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,227.96
s350       SOUTHWEST GAS CORPORATION                                      Check all that apply.
           PO BOX 24531                                                      Contingent
           OAKLAND, CA 94623-1531                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 22 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 84 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 85      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $125.13
s344       SPARKLETTS                                                     Check all that apply.
           PO BOX 660579                                                     Contingent
           DALLAS, TX 75266-0579                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 86      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $32.91
s345       SPARKLETTS/SIERRA BISBEE/600                                   Check all that apply.
           828 GONZALES BLVD                                                 Contingent
           HUACHUCA CITY, AZ 85616-9631                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 87      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,640.26
s346       SRP                                                            Check all that apply.
           PO BOX 80062                                                      Contingent
           PRESCOTT, AZ 86304-8062                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 88      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,475.02
s347       STAFF OF LIFE LLC SPECIAL PROPERTIES                           Check all that apply.
           4873 E SPEEDWAY BLVD                                              Contingent
           TUCSON, AZ 85712-4732                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 23 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 85 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 89      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $224.00
s424       STANLEY STEAMER INTERNATIONAL, INC.                            Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 90      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $9,301.96
s425       STAPLES BUSINESS ADVANTAGE                                     Check all that apply.
           PO BOX 660409                                                     Contingent
           DALLAS, TX 75266-0412                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 91      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $64.61
s348       STATE DISBURSEMENT                                             Check all that apply.
           PO BOX 989067                                                     Contingent
           WEST SACRAMENTO, CA 95798-9067                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 92      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $510.78
s349       SULPHUR SPRINGS VALLEY ELEC. CO-OP                             Check all that apply.
           PO BOX 52788                                                      Contingent
           PHOENIX, AZ 85072-2788                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 24 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 86 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 93      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $478.00
s318       SUNNYSIDE POINTE VILLAS II LP                                  Check all that apply.
           PO BOX 26548                                                      Contingent
           TUCSON, AZ 85726-9998                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 94      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,005.27
s456       TAMARA HOLCOMB                                                 Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 95      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,830.55
s465       TASHON VIRGIL                                                  Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
                                                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    WORKERS COMPENSATION

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 96      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $55.00
s426       TERMINIX INTERNATIONAL                                         Check all that apply.
           PO BOX 742592                                                     Contingent
           CINCINNATI, OH 45274-2592                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 25 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 87 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 97      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $95.02
s353       TOMDRA, INC.                                                   Check all that apply.
           4517 N POMONA AVE.                                                Contingent
           TUCSON, AZ 85705-1313                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 98      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $125.99
s331       TOWN OF PAYSON                                                 Check all that apply.
           PAYSON WATER DEPARTMENT                                           Contingent
           PAYSON, AZ 85541                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 99      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $498.93
s352       TUCSON APPLIANCE CO. L L C                                     Check all that apply.
           4229 E SPEEDWAY                                                   Contingent
           TUCSON, AZ 85712-4523                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 100     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,523.74
s351       TUCSON ELECTRIC POWER                                          Check all that apply.
           PO BOX 80077                                                      Contingent
           PRESCOTT, AZ 86304-8077                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 26 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 88 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 101     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s357       UNITED STATES TREASURY                                         Check all that apply.
           INTERNAL REVENUE SERVICE                                          Contingent
           OGDEN, UT 84201-0039                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 102     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,495.39
s356       US FOODS, INC.                                                 Check all that apply.
           PO BOX 52531                                                      Contingent
           PHOENIX, AZ 85072-2531                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 103     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,922.66
s427       VERIZON                                                        Check all that apply.
           PO BOX 660108                                                     Contingent
           DALLAS, TX 75266-0108                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 104     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $279.76
s358       VIRGINIA DIVISION OF CHILD SUPPORT ENFORCEMENT                 Check all that apply.
           PO BOX 570                                                        Contingent
           RICHMOND, VA 23218-0570                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 27 of 30
             Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                Desc
  Community Provider of Enrichment Services, Inc.                                             20-10554
                                                       Main Document    Page 89 of 127
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 105     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,319.50
s359       WEST USA REALTY                                                Check all that apply.
           ATTN: BOB MORRIS                                                  Contingent
           7077 E. MARILYN RD. BLDG 4                                        Unliquidated
           SCOTTSDALE, AZ 85254-2782                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 106     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,527.00
s342       WYATT SIEGAL                                                   Check all that apply.
           8511 E EDGEMONT AVE.                                              Contingent
           SCOTTSDALE, AZ 85257-1813                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    RENT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 28 of 30
                Case 9:20-bk-10554-DS                        Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                                  Desc
  Community Provider of Enrichment Services, Inc.                                                   20-10554
                                                             Main Document    Page 90 of 127
  Debtor Name                                                                                                                    Case Number (if known)


Part 3:      List Others to Be Notified About Unsecured Claims
List in alphabetical order any others who must be notified for claims already listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy this page.

    Name and address                                                                                     On which line in Part 1 or Part 2 did           Last 4 digts of account
                                                                                                         you enter the related creditor?                 number for this entity




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 29 of 30
             Case 9:20-bk-10554-DS            Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                      Desc
 Community Provider of Enrichment Services, Inc.                                     20-10554
                                              Main Document    Page 91 of 127
 Debtor Name                                                                                   Case Number (if known)


Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                   Total of Claim Amounts



5a. Total Claims from Part 1                                                         5a.                          $0.00
                                                                                               ____________________________




                                                                                                           $2,963,526.98
5b. Total Claims from Part 2                                                         5b.   +   ____________________________
                                                                                                        PLUS UNKNOWN




5c. Total of Parts 1 and 2                                                           5c.                   $2,963,526.98
                                                                                               ____________________________
    Lines 5a + 5b = 5c.                                                                                 PLUS UNKNOWN




Official Form 206E/F             Schedule E/F: Creditors Who Have Unsecured Claims                                  page 30 of 30
              Case 9:20-bk-10554-DS                     Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                              Desc
  Fill in this information to identify the case:
                                                        Main Document    Page 92 of 127
  Debtor name Community Provider of Enrichment Services, Inc.

  United States Bankruptcy Court for the:          Central                    District of   California
                                                                                            (State of)
  Case Number (if known):       20-10554                                        Chapter     11                                   Check if this is an
                                                                                                                                 amended filing

Official Form 206G
SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                                                                              12/15

  Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.
  1. Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the court with the debtor’s other schedules.
       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).

2. List all contracts and unexpired leases                                                          State the name and mailing address for all
                                                                                                    other parties with whom the debtor has an
                                                                                                    executory contract or unexpired lease
           State what the contract or      EXPANSION AWARD - EXEMPTION TO                           ARIZONA DEPARTMENT OF ECONOMIC
2. 1       lease is for and the nature                                                              SECURITY
                                           PROCUREMENT
           of the debtor’s interest                                                                 11526 W BELL RD
                                                                                                    SUNRISE, AZ 85378
           State the term remaining
          List the contract number of
          any government contract


           State what the contract or      REQUEST FOR QUALIFIED VENDOR                             ARIZONA DEPARTMENT OF ECONOMIC
2. 2       lease is for and the nature                                                              SECURITY
                                           APPLICATION
           of the debtor’s interest                                                                 1789 W JEFFERSON
                                           (AMENDMENT #1)
                                                                                                    SITE CODE 791A
           State the term remaining                                                                 PHOENIX, AZ 85007
          List the contract number of
          any government contract          05790


           State what the contract or      LEASE AGREEMENT                                          ARROWHEAD LEASING SERVICES, LLC
2. 3       lease is for and the nature                                                              7155 W CAMPO BELLO DR , #165
                                           SITE NAME: LIBERTY; PROPERTY
           of the debtor’s interest                                                                 GLENDALE, AZ 85308-8592
                                           ADDRESS: 5403 W. BROWN ST.,
                                           GLENDALE, AZ 85302
           State the term remaining        EXPIRES: 8/31/2020
          List the contract number of
          any government contract


           State what the contract or      LEASE AGREEMENT                                          AURORA SKY REALTY LLC
2. 4       lease is for and the nature                                                              1843 PASEO SAN LUIS, STE A
                                           SITE NAME: CASA SAN PEDRO;
           of the debtor’s interest                                                                 SIERRA VISTA, AZ 85635-4613
                                           PROPERTY ADDRESS: 2942 GOLDEN
                                           EAGLE, SIERRA VISTA, AZ 85635
           State the term remaining        EXPIRES: 2/28/2021
          List the contract number of
          any government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 34
              Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
  Debtor
                                                Main Document
           Community Provider of Enrichment Services, Inc.
                                                                 Page Case
                                                                      93 of  127
                                                                           Number (if known): 20-10554
           Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
           State what the contract or    AMENDMENT - PARCIPITATION                BANNER
2. 5       lease is for and the nature                                            CATHERINE C PENSAK, MPA, ACHE
                                         AGREEMENT
           of the debtor’s interest                                               PROVIDER CONTRACTING, SR MGR
                                                                                  BANNER UNIVERSITY HEALTH PLANS
           State the term remaining                                               ADDRESS UNAVAILABLE AT TIME OF FILING
           List the contract number of
           any government contract


           State what the contract or    INSURANCE CONTRACT                       BEAZLEY INSURANCE COMPANY, INC.
2. 6       lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                         EXCESS LIABILITY; POLICY NBR:
           of the debtor’s interest                                               30 BATTERSON PARK ROAD
                                         W175C5190501
                                                                                  FARMINGTON, CT 06032-2545
           State the term remaining      EXPIRES: 1/1/2021
           List the contract number of
           any government contract


           State what the contract or    LEASE AGREEMENT                          BILL LINDERMAN
2. 7       lease is for and the nature                                            18021 N 50TH PLACE
                                         SITE NAME: BRENTWOOD; PROPERTY
           of the debtor’s interest                                               SCOTTSDALE, AZ 85254-7567
                                         ADDRESS: 3924 W QUAIL AVE,
                                         GLENDALE, AZ 85308
           State the term remaining      EXPIRES: 2/1/2020
           List the contract number of
           any government contract


           State what the contract or    PARTICIPATION AGREEMENT                  BLUE CROSS AND BLUE SHIELD OF AZ, INC
2. 8       lease is for and the nature                                            ATTN: VP NETWORK MANAGEMENT
           of the debtor’s interest                                               2480 WEST LAS PALMARITAS DR
           State the term remaining                                               PHOENIX, AZ 85021

           List the contract number of
           any government contract


           State what the contract or    INSURANCE CONTRACT                       BLUE CROSS BLUE SHIELD OF ARIZONA
2. 9       lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                         HEALTH INSURANCE; GROUP 038464
           of the debtor’s interest                                               2444 W LAS PALMARITAS DR
           State the term remaining
                                                                                  PHOENIX, AZ 85021-4883
                                         EXPIRES: 1/1/2021
           List the contract number of
           any government contract


           State what the contract or    LEASE AGREEMENT                          BREWER-CALDWELL MANAGEMENT
2. 10      lease is for and the nature                                            1206 E WARNER RD , STE 214
                                         SITE NAME: MOHRIA; PROPERTY
           of the debtor’s interest                                               GILBERT, AZ 85296-3144
                                         ADDRESS: 916 W ST CHARLES AVE,
                                         PHOENIX, AZ 85041
           State the term remaining      EXPIRES: 12/31/2019
           List the contract number of
           any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                   Page 2 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     94 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB III LLC
2. 11     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: SAPPHIRE; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 2600 N CONESTOGA AVE,
                                        TUCSON, AZ 85749
          State the term remaining      EXPIRES: 8/31/2022
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 12     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: NORTH HAVEN;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 3072 W
                                        PATRICK LANE, PHONEIX, AZ 85027
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 13     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: HUNTINGTON; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 1716 W SEQUOIA DR.,
                                        PHOENIX, AZ 85027
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 14     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: WEST MONTE;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 1509 S
                                        WINTHROP ST., MESA, AZ 85204
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 15     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: QUAIL POINT; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 4108 E CORONADO RD.,
                                        PHOENIX, AZ 85008
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                   Page 3 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     95 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 16     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: LANDINGS; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 4225 E FRANKFORT
                                        STRAV, TUCSON, AZ 85706
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 17     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: SOJOURN; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 402 E JACINTO ST.,
                                        TUCSON, AZ 85705
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 18     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: 29TH STREET; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 4450 W MEGGAN PL.,
                                        TUCSON, AZ 85741
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 19     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: OLD PUEBLO ENHANCED
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        HOME; PROPERTY ADDRESS: 3401 W
                                        MARCO POLO RD, PHOENIX, AZ 85027
          State the term remaining      EXPIRES: 8/31/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 20     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: KAMERUN/PIMA;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 4132-4134 E
                                        PIMA ST. , TUCSON, AZ 85712
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 4 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     96 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 21     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: NEW BEGINNINGS;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 1249 ANDREA
                                        DR., SIERRA VISTA, AZ 85635
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 22     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: BURGUNDY WEST;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 1210 S
                                        HERITAGE PL., SAFFORD, AZ 85546
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 23     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: 2ND STREET; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 2401 N INDIAN RIDGE DR.,
                                        TUCSON, AZ 85715
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 24     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: SHERWOOD; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 102 W SHERWOOD DR.,
                                        PAYSON AZ 85541
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 25     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: NORTH PALMS;
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        PROPERTY ADDRESS: 614 E
                                        PORTOBELLO AVE., MESA, AZ 85210
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 5 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     97 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 26     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: MICA; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 1500 W NEVINS DR.,
                                        TUCSON, AZ 85746
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 27     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: RENEW; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 724 E PASTIME RD.,
                                        TUCSON, AZ 85719
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 28     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: HOBBIT; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 2116 E 8TH ST., DOUGLAS,
                                        AZ 85607
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 29     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: LA COLINA; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 6550 E FORDHAM DR.,
                                        TUCSON, AZ 85710
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 30     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: LA ENTRADA; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 7101 E 33RD PL.,, TUCSON,
                                        AZ 85710
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 6 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     98 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 31     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: MARIPOSA; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 5034 E SCARLETT ST.,
                                        TUCSON, AZ 85711
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 32     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: VAQUERO; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 5612 E KELSO ST.,
                                        TUCSON, AZ 85712
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 33     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: 45TH STREET; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 7730 E DAVID DR.,
                                        TUCSON, AZ 85730
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 34     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: GRANDE; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 5548 N GRANDE, AVE.,
                                        TUCSON, AZ 85704
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 35     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: JUNIPER; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 7740 E OLLA AVE., MESA,
                                        AZ 85212
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 7 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
 Debtor
                                               Main Document
          Community Provider of Enrichment Services, Inc.
                                                                Page Case
                                                                     99 of  127
                                                                          Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 36     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: SHAVON; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 7953 E ONZA AVE.,, MESA,
                                        AZ 85212
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 37     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: KATALINA; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 5254 E 5TH ST., TUCSON,
                                        AZ 85711
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 38     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: MONTROSE; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 1830 W MOUNTAIN OAK LN,
                                        TUCSON, AZ 85746
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          CAPGROW HOLDINGS JV SUB IV LLC
2. 39     lease is for and the nature                                            320 W OHIO ST., STE 650N
                                        SITE NAME: VERDE; PROPERTY
          of the debtor’s interest                                               CHICAGO, IL 60654-6566
                                        ADDRESS: 5709 E 35TH ST., TUCSON,
                                        AZ 85711
          State the term remaining      EXPIRES: 6/30/2024
          List the contract number of
          any government contract


          State what the contract or    NETWORK MANAGEMENT                       CARE 1ST NETWORK MANAGEMENT
2. 40     lease is for and the nature                                            2355 E CAMELBACK RD #300
          of the debtor’s interest                                               PHOENIX, AZ 85016
          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    SCREENING APPLICATION -                  CIGNA
2. 41     lease is for and the nature                                            LINA
                                        BEHAVIORAL NETWORK CLINIC
          of the debtor’s interest                                               PHILADELPHIA, PA 19101-3701

          State the term remaining
          List the contract number of
          any government contract


Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                    Page 8 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 100  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          CTC PROPERTY MANAGEMENT, LLC
2. 42     lease is for and the nature                                            2197 S 4TH AVE. STE 206
                                        SITE NAME: CPES/CCS YUMA;
          of the debtor’s interest                                               YUMA, AZ 85364-6473
                                        PROPERTY ADDRESS: 2180 S 4TH
                                        AVE, STE G AND H, YUMA, AZ 85364
          State the term remaining      EXPIRES: 9/30/2022
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          DOUG VOLKMAN
2. 43     lease is for and the nature                                            4043 E FAIRVIEW CIR.
                                        SITE NAME: HAMILTON; PROPERTY
          of the debtor’s interest                                               MESA, AZ 85206-5126
                                        ADDRESS: 1960 N. HAMILTON PLACE,
                                        CHANDLER, AZ 85225
          State the term remaining      EXPIRES: 4/30/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          DUMITRU HITICAS
2. 44     lease is for and the nature                                            8129 W SEPIA RD
                                        SITE NAME: HIDALGO; PROPERTY
          of the debtor’s interest                                               PAYSON, AZ 85541-6306
                                        ADDRESS: 8132 SEPIA ROAD,
                                        PAYSON, AZ 85541
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          EASLEY SUNLAND TUJUNGA LLC
2. 45     lease is for and the nature                                            808 LAKE BREEZE DR
                                        SITE NAME: ASPIRE DTA; PROPERTY
          of the debtor’s interest                                               HIGHLAND VILLAGE, TX 75077-6488
                                        ADDRESS: 5301 S MCCLINTOCK,
                                        TEMPE, AZ
          State the term remaining      EXPIRES: 4/30/2029
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 46     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG7HR853768, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 11/30/2021
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 9 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 101  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 47     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG5HR853767, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 11/30/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 48     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 5TDZK3DC3BS017091, YEAR:
                                        2011, MAKE: TOYOTA, MODEL: SIENNA        CHANDLER, AZ 85226

          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 49     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG2HR853757, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 9/30/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 50     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG0HR853756, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 9/30/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 51     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG7HR848943, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 9/30/2021
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 10 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 102  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 52     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG1HR802895, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 7/31/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 53     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBGXHR802894, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 6/30/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 54     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG6HR802892, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 7/31/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 55     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG9HR853769, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 11/30/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 56     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG8HR802893, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 7/31/2021
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 11 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 103  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 57     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCGXGR317894, YEAR:
                                        2016, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 58     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG9DR637395, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 59     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG5FR555764, YEAR:
                                        2015, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 60     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG2FR728576, YEAR:
                                        2015, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 61     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG8FR671283, YEAR:
                                        2015, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 12 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 104  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 62     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1GAZG1FG2E1195820, YEAR:
                                        2014, MAKE: CHEVROLET, MODEL:            CHANDLER, AZ 85226
                                        EXPRESS 3500
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 63     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG8ER352494, YEAR:
                                        2014, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 64     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBNE3BL3EDA50363, YEAR:
                                        2014, MAKE: FORD, MODEL: E-350           CHANDLER, AZ 85226
                                        SUPER DUTY
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 65     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG9GR243206, YEAR:
                                        2016, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 66     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG1FR566423, YEAR:
                                        2015, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 13 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 105  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 67     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG1GR263516, YEAR:
                                        2016, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 68     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCGXFR548146, YEAR:
                                        2015, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 69     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG1HR589916, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 11/30/2022
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 70     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG7KR503998, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 3/31/2023
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 71     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C7WDGBG5JR243217, YEAR:
                                        2018, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 8/31/2023
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 14 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 106  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 72     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C7WDGBGXJR243214, YEAR:
                                        2018, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 9/30/2023
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 73     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG4KR728847, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 9/30/2023
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 74     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG0KR728859, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2023
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 75     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG2KR781689, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 1/31/2024
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 76     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG9KR728858, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 1/31/2024
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 15 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 107  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 77     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG4KR789874, YEAR:
                                        2019, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 2/29/2024
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 78     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCGXGR311450, YEAR:
                                        2016, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 79     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG1DR770796, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 80     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C7WDGBG0GR388643, YEAR:
                                        2016, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 7/31/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 81     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FMZK1CM2HKA23135, YEAR:
                                        2017, MAKE: FORD, MODEL: TRANSIT-        CHANDLER, AZ 85226
                                        150
          State the term remaining      EXPIRES: 11/30/2022
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 16 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 108  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 82     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG2DR685837, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 83     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG3DR717680, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 84     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG9DR628034, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 85     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG6DR739141, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 86     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2G1WG5E32D1147249, YEAR:
                                        2013, MAKE: CHEVROLET, MODEL:            CHANDLER, AZ 85226
                                        IMPALA
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 17 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 109  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 87     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBNE3BL5DDA61654, YEAR:
                                        2013, MAKE: FORD, MODEL: E-350           CHANDLER, AZ 85226
                                        SUPER DUTY
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 88     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1GAZGYFG1E1100656, YEAR:
                                        2014, MAKE: CHEVROLET, MODEL:            CHANDLER, AZ 85226
                                        EXPRESS 3500
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 89     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1GAZGYFG0E1102737, YEAR:
                                        2014, MAKE: CHEVROLET, MODEL:            CHANDLER, AZ 85226
                                        EXPRESS 3500
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 90     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGBG9HR853772, YEAR:
                                        2017, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 12/31/2021
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 91     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG6DR770793, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 18 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 110  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 92     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBNE3BL2CDA67667, YEAR:
                                        2012, MAKE: FORD, MODEL: E-350           CHANDLER, AZ 85226
                                        SUPER DUTY
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 93     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG4ER290530, YEAR:
                                        2014, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 94     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBNE3BL1EDA15188, YEAR:
                                        2014, MAKE: FORD, MODEL: E-350           CHANDLER, AZ 85226
                                        SUPER DUTY
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 95     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG1ER262488, YEAR:
                                        2014, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 96     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: KNDPBCAC5E7614723, YEAR:
                                        2014, MAKE: KIA, MODEL: SPORTAGE         CHANDLER, AZ 85226

          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                Page 19 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 111  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 97     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBVU4XG6FKA63433, YEAR:
                                        2015, MAKE: FORD, MODEL: TRANSIT-        CHANDLER, AZ 85226
                                        350
          State the term remaining      EXPIRES: 10/31/2022
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 98     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 1FBZX2CM6FKB06662, YEAR:
                                        2015, MAKE: FORD, MODEL: TRANSIT-        CHANDLER, AZ 85226
                                        350
          State the term remaining      EXPIRES: 10/31/2022
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 99     lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG6ER477669, YEAR:
                                        2014, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    PERSONAL PROPERTY LEASE -                ENTERPRISE FLEET MANAGEMENT
2. 100    lease is for and the nature                                            ATTN: DAN C WEGENER, FINANCE MANAGER
                                        VEHICLE LEASE
          of the debtor’s interest                                               4100 W GALVESTON ST., SUITE 1
                                        VIN: 2C4RDGCG0DR771342, YEAR:
                                        2013, MAKE: DODGE, MODEL: GRAND          CHANDLER, AZ 85226
                                        CARAVAN
          State the term remaining      EXPIRES: 10/31/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          EVERETT J JONES REAL ESTATE INC
2. 101    lease is for and the nature                                            C/O EVERETT J JONES REAL ESTATE INC
                                        SITE NAME: PARADISE; PROPERTY
          of the debtor’s interest                                               948 F AVENUE, SUITE A
                                        ADDRESS: 4205 N SANTA FE,
                                        DOUGLAS, AZ 85607                        DOUGLAS, AZ 85607-2001

          State the term remaining      EXPIRES: 10/31/2019
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 20 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 112  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          EVERGREEN PROPERTY MGT LLC
2. 102    lease is for and the nature                                            C/O COPPERTREE VILLAS
                                        SITE NAME: COPPERTREE;
          of the debtor’s interest                                               8530 N 59TH AVE
                                        PROPERTY ADDRESS: 8529 N. 61ST
                                        AVENUE, APT 28, GLENDALE, AZ 85302       GLENDALE, AZ 85302-5468

          State the term remaining      EXPIRES: 6/30/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          EVERGREEN PROPERTY MGT LLC
2. 103    lease is for and the nature                                            C/O COPPERTREE VILLAS
                                        SITE NAME: COPPERTREE;
          of the debtor’s interest                                               8530 N 59TH AVE
                                        PROPERTY ADDRESS: 8529 N 61ST
                                        AVENUE, APT 35, GLENDALE, AZ 85302       GLENDALE, AZ 85302-5468

          State the term remaining      EXPIRES: 6/30/2020
          List the contract number of
          any government contract


          State what the contract or    MASTER LEASE AGREEMENT -            FIRST AMERICAN HEALTHCARE FINANCE
2. 104    lease is for and the nature                                       255 WOODCLIFF DR
                                        KRONOS EQUIPMENT
          of the debtor’s interest
                                        CONTRACT IDS: 2016568.XX-XXXXXXX.02 FAIRPORT, NY 14450-4226
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          FRANCISCO HUBERTO GARCIA
2. 105    lease is for and the nature                                            801 PAN AMERICAN AVE.
                                        SITE NAME: NEW 4 U; PROPERTY
          of the debtor’s interest                                               DOUGLAS, AZ 85607-2146
                                        ADDRESS: 947 G AVE, DOUGLAS, AZ
                                        85607
          State the term remaining      EXPIRES: 10/31/2019
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          GO WEST METRO LLC
2. 106    lease is for and the nature                                            2512 W MONTEREY AVE.
                                        SITE NAME: LOVING HEARTS THRIFT
          of the debtor’s interest                                               MESA, AZ 85202-6921
                                        STORE; PROPERTY ADDRESS: 222 E.
                                        BASELINE RD. , TEMPE, AZ 85283
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 21 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06            Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 113  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          GRANT SQUARE
2. 107    lease is for and the nature                                            C/O PARTNERS MGMT.
                                        SITE NAME: CCS - TUCSON;
          of the debtor’s interest                                               TUCSON, AZ 85711
                                        PROPERTY ADDRESS: 4444 EAST
                                        GRANT ROAD APT 116, TUCSON, AZ
                                        85614
          State the term remaining      EXPIRES: 1/31/2020
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       GREAT AMERICAN INSURANCE GROUP
2. 108    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        CRIME; POLICY NBR: SAAE151397
          of the debtor’s interest                                               301 E FOURTH ST.
          State the term remaining
                                                                                 CINCINNATI, OH 45202-4278
                                        EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          GRIJALVA REALTY
2. 109    lease is for and the nature                                            4937 E 5TH ST., STE 115
                                        SITE NAME: ACACIA; PROPERTY
          of the debtor’s interest                                               TUCSON, AZ 85711-2282
                                        ADDRESS: 7921 M CASIMIR PULASKI,
                                        TUCSON AZ
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       GUARDIAN INSURANCE
2. 110    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        LIFE, DISABILITY, DENTAL, VISION,
          of the debtor’s interest                                               10 HUDSON YARDS
                                        ACCIDENT, ETC.; GROUP 00568204
                                                                                 NEW YORK, NY 10001-2157
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    PARTICIPATING PROVIDER                   HEALTH NET OF ARIZONA INC
2. 111    lease is for and the nature                                            DBA ARIZONA COMPLETE HEALTH
                                        AGREEMENT: AMENDMENT ONE
          of the debtor’s interest                                               ATTN: PRESIDENT
                                                                                 1870 W RIO SALADO PARKWAY
          State the term remaining                                               TEMPE, AZ 85281
          List the contract number of
          any government contract


          State what the contract or    BUSINESS ASSOCIATE AGREEMENT             HEALTH NET OF ARIZONA INC
2. 112    lease is for and the nature                                            DBA ARIZONA COMPLETE HEALTH
          of the debtor’s interest                                               ATTN: PRESIDENT
          State the term remaining
                                                                                 1870 W RIO SALADO PARKWAY
                                                                                 TEMPE, AZ 85281
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                   Page 22 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 114  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    INSURANCE CONTRACT                       HISCOX INSURANCE
2. 113    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        GENERAL LIABILITY/PROFESSIONAL;
          of the debtor’s interest                                               520 MADISON AVENUE 32ND FLOOR
                                        POLICY NBR: MEO130966919
                                                                                 NEW YORK, NY 10022-4213
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          HSL ASSET MANAGEMENT, LLC
2. 114    lease is for and the nature                                            201 S KOLB RD
                                        SITE NAME: CHERRY BLOSSOMS;
          of the debtor’s interest                                               TUCSON, AZ 85710-3614
                                        PROPERTY ADDRESS: 213 S KOLB RD
                                        F, TUCSON, AZ 85710
          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          HSL ASSET MANAGEMENT, LLC
2. 115    lease is for and the nature                                            201 S KOLB RD
                                        SITE NAME: CHERRY BLOSSOM ;
          of the debtor’s interest                                               TUCSON, AZ 85710-3614
                                        PROPERTY ADDRESS: 221 S KOLB RD
                                        A, TUCSON, AZ 85710
          State the term remaining      EXPIRES: 2/28/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          HSL ASSET MANAGEMENT, LLC
2. 116    lease is for and the nature                                            201 S KOLB RD
                                        SITE NAME: CHERRY BLOSSOM;
          of the debtor’s interest                                               TUCSON, AZ 85710-3614
                                        PROPERTY ADDRESS: 231 S KOLB RD
                                        B, TUCSON, AZ 85710
          State the term remaining      EXPIRES: 10/31/2019
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          HSL ASSET MANAGEMENT, LLC
2. 117    lease is for and the nature                                            201 S KOLB RD
                                        SITE NAME: CHERRY BLOSSOMS;
          of the debtor’s interest                                               TUCSON, AZ 85710-3614
                                        PROPERTY ADDRESS: 243 S KOLB RD
                                        B, TUCSON, AZ 85710
          State the term remaining      EXPIRES: 5/7/2020
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                  Page 23 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 115  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    INSURANCE CONTRACT                       HUDSON INSURANCE COMPANY
2. 118    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        D&O/EPLI/FIDUCIARY; POLICY NBR:
          of the debtor’s interest                                               100 WILLIAM STREET, 5TH FLOOR
                                        HFP-HN-PRP-5390
                                                                                 NEW YORK, NY 10038-5044
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          IDEAL ARIZONA HOLDINGS LLC
2. 119    lease is for and the nature                                            ATTN J BRUCE FORBES
                                        SITE NAME: NIFTY THRIFTY;
          of the debtor’s interest                                               1931 CORDOVA RD STE 220,
                                        PROPERTY ADDRESS: 326 S.
                                        OCOTILLO AVE., BENSON, AZ 85602          FT LAUDERDALE, FL 33316-2157

          State the term remaining      EXPIRES: 12/31/2025
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          IDEAL ARIZONA HOLDINGS LLC
2. 120    lease is for and the nature                                            ATTN J BRUCE FORBES
                                        SITE NAME: BISBEE OFFICE;
          of the debtor’s interest                                               1931 CORDOVA RD STE 220,
                                        PROPERTY ADDRESS: 324 S.
                                        OCOTILLO, BENSON, AZ 85602               FT LAUDERDALE, FL 33316-2157

          State the term remaining      EXPIRES: 12/31/2025
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          JANET CASE
2. 121    lease is for and the nature                                            PETER SPICER
                                        SITE NAME: SILVERADO; PROPERTY
          of the debtor’s interest                                               1325 E ROCKWOOD BLVD.
                                        ADDRESS: 1821 1823 1825 1827 E
                                        SILVER ST, TUCSON, AZ 85719              SPOKANE, WA 99203-3317

          State the term remaining      EXPIRES: 4/30/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          JAY CARTER
2. 122    lease is for and the nature                                            515 E CAREFREE HWY #392
                                        SITE NAME: INDIGO; PROPERTY
          of the debtor’s interest                                               PHOENIX, AZ 85085-8839
                                        ADDRESS: 4212 W. DESERT COVE,
                                        PHOENIX, AZ 85029
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                     Page 24 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06             Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 116  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          JEAN GERSTNER IRA, LLC
2. 123    lease is for and the nature                                            1249 W COVE DR
                                        SITE NAME: HARVARD; PROPERTY
          of the debtor’s interest                                               GILBERT, AZ 85233-6628
                                        ADDRESS: 111 E MANHATTAN DR,
                                        TEMPE, AZ 85282
          State the term remaining      EXPIRES: 11/30/2019
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          JIM EICHENOUR
2. 124    lease is for and the nature                                            PO BOX 64959
                                        SITE NAME: CREW OFFICE;
          of the debtor’s interest                                               TUCSON, AZ 85728-4959
                                        PROPERTY ADDRESS: 1250 E
                                        WAREHOUSE AVE, TUCSON, AZ 85716
          State the term remaining      EXPIRES: 12/31/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          K LAZY V HOLDINGS, LLC
2. 125    lease is for and the nature                                            PO BOX 2641
                                        SITE NAME: CEDAR LANE WILL BE
          of the debtor’s interest                                               OVERGAARD, AZ 85933-2641
                                        SPLIT; PROPERTY ADDRESS: 408 W.
                                        MAIN STREET SUITES 2 AND 3,
                                        PAYSON, AZ 85541
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          K LAZY V HOLDINGS, LLC
2. 126    lease is for and the nature                                            PO BOX 2641
                                        SITE NAME: CEDAR LANE WILL BE
          of the debtor’s interest                                               OVERGAARD, AZ 85933-2641
                                        OFFICE; PROPERTY ADDRESS: 408 W.
                                        MAIN STREET SUITE 10, PAYSON, AZ
                                        85541
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          LA ESTANCIA APARTMENTS
2. 127    lease is for and the nature                                            6445 S MAPLE AVE.
                                        SITE NAME: ELLIOT'S CROSSING;
          of the debtor’s interest                                               TEMPE, AZ 85283-3673
                                        PROPERTY ADDRESS: 6445 S MAPLE
                                        AVE APT 1031, TEMPE, AZ 85283
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                 Page 25 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06               Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 117  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          LA ESTANCIA APARTMENTS
2. 128    lease is for and the nature                                            6445 S MAPLE AVE.
                                        SITE NAME: ELLIOT'S CROSSING;
          of the debtor’s interest                                               TEMPE, AZ 85283-3673
                                        PROPERTY ADDRESS: 6445 S MAPLE
                                        AVE APT 1019, TEMPE, AZ 85283
          State the term remaining      EXPIRES: 5/31/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          LA ESTANCIA APARTMENTS
2. 129    lease is for and the nature                                            6445 S MAPLE AVE.
                                        SITE NAME: ELLIOT'S CROSSING;
          of the debtor’s interest                                               TEMPE, AZ 85283-3673
                                        PROPERTY ADDRESS: 6445 S MAPLE
                                        AVE APT 1017, TEMPE, AZ 85283
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          LEE CHILDRESS
2. 130    lease is for and the nature                                            6514 S MOUNTAINSIDE DR
                                        SITE NAME: CASAS LINDAS;
          of the debtor’s interest                                               GOLD CANYON, AZ 85118-2901
                                        PROPERTY ADDRESS: 1005 GRANADA
                                        SOUTH, WILLCOX, AZ 85643
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       LLOYDS OF LONDON
2. 131    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        CYBER LIABILITY; POLICY NBR:
          of the debtor’s interest                                               10TH FLOOR, 1 MINSTER COURT, MINCING
                                        ASH19H007124
                                                                                 LANE
          State the term remaining      EXPIRES: 1/1/2021                        LONDON, EC3R 7AA
                                                                                 UNITED KINGDOM
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          MADELYN EVENSON
2. 132    lease is for and the nature                                            P O BOX 89699
                                        SITE NAME: QUADRANTE; PROPERTY
          of the debtor’s interest                                               TUCSON, AZ 85752-9699
                                        ADDRESS: 7640 E. 29TH. STREET,
                                        TUCSON, AZ 85710
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                   Page 26 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 118  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    AMENDMENT #1 - NETWORK                   MAGELLAN HEALTHCARE
2. 133    lease is for and the nature                                            14100 MAGELLAN PLAZA
                                        PROVIDER AGREEMENT
          of the debtor’s interest                                               MARYLAND HEIGHTS, MO 63043

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          MAQSOOD & SABINA ENTERPRISES, LLC
2. 134    lease is for and the nature                                            6000 E CALLE DE VITA
                                        SITE NAME: TUCSON TRAINING;
          of the debtor’s interest                                               TUCSON, AZ 85750-1957
                                        PROPERTY ADDRESS: 6979 E
                                        BROADWAY #121,123,125, TUCSON,
                                        AZ 85710
          State the term remaining      EXPIRES: 6/30/2023
          List the contract number of
          any government contract


          State what the contract or    PROVIDER AND PHYSICIAN GROUP             MERCY CARE
2. 135    lease is for and the nature                                            ATTN: CONTRACTING DEPARTMENT
                                        AGREEMENT CHECKLIST
          of the debtor’s interest                                               4350 E COTTON CENTER BLVD
                                                                                 BUILDING D
          State the term remaining                                               PHOENIX, AZ 85040
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          MICHAEL OR CINDIE GITTELMAN
2. 136    lease is for and the nature                                            12874 E BECKER LANE
                                        SITE NAME: LABELLE; PROPERTY
          of the debtor’s interest                                               SCOTTSDALE, AZ 85259-4487
                                        ADDRESS: 1909 E. CARSON DRIVE,
                                        TEMPE, AZ 85282
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          MICHAEL WINSHIP
2. 137    lease is for and the nature                                            572 MASON RD
                                        SITE NAME: LINDSAY; PROPERTY
          of the debtor’s interest                                               VISTA, CA 92084-1815
                                        ADDRESS: 820 BULLMOOSE DR,
                                        CHANDLER, AZ
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                    Page 27 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 119  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    INSURANCE CONTRACT                       NATIONWIDE MUTUAL INSURANCE COMPANY
2. 138    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        AZ PACKAGE; POLICY NBR:
          of the debtor’s interest                                               1100 LOCUST STREET, DEPT 1100
                                        ACP3019071801
                                                                                 DES MOINES, IA 50391-2000
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       NEW BENEFITS, LTD.
2. 139    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        BENEFITS CALL CENTER; POLICY
          of the debtor’s interest                                               14240 PROTON RD
                                        NBR: 1136-786790
                                                                                 DALLAS, TX 75244-3605
          State the term remaining      EXPIRES: 1/1/2021
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          NORMA ALAVEZ
2. 140    lease is for and the nature                                            10525 E FELTLEAF WILLOW TRAIL
                                        SITE NAME: CASA ALEGRE;
          of the debtor’s interest                                               TUCSON, AZ 85747-9534
                                        PROPERTY ADDRESS: 110 OCOTILLO
                                        ST., BISBEE, AZ 85603
          State the term remaining      EXPIRES: 9/30/2020
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          ORSETT FOOTHILLS LLC
2. 141    lease is for and the nature                                            C/O ORSETT PROPERTIES, LTD.
                                        SITE NAME: TEMPE OFFICES/BH/SCH/
          of the debtor’s interest                                               5353 N 16TH ST #105
                                        HR; PROPERTY ADDRESS: 3930 E RAY
                                        ROAD, STE 200, PHOENIX, AZ               PHOENIX, AZ 85016-3282

          State the term remaining      EXPIRES: 10/31/2029
          List the contract number of
          any government contract


          State what the contract or    EQUIPMENT LEASE                          PACIFIC OFFICE AUTOMATION, INC.
2. 142    lease is for and the nature                                            3450 S BROADMONT DR
                                        COPIERS; LEASE NO: 25411336
          of the debtor’s interest                                               STE 100
          State the term remaining                                               TUCSON, AZ 85713

          List the contract number of
          any government contract


          State what the contract or    EQUIPMENT LEASE                          PACIFIC OFFICE AUTOMATION, INC.
2. 143    lease is for and the nature                                            3450 S BROADMONT DR
                                        COPIERS; LEASE NO: 25426494
          of the debtor’s interest                                               STE 100
          State the term remaining
                                                                                 TUCSON, AZ 85713

          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                     Page 28 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 120  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    EQUIPMENT LEASE                          PACIFIC OFFICE AUTOMATION, INC.
2. 144    lease is for and the nature                                            3450 S BROADMONT DR
                                        COPIERS; LEASE NO: 25452915
          of the debtor’s interest                                               STE 100
          State the term remaining                                               TUCSON, AZ 85713

          List the contract number of
          any government contract


          State what the contract or    EQUIPMENT LEASE                          PACIFIC OFFICE AUTOMATION, INC.
2. 145    lease is for and the nature                                            3450 S BROADMONT DR
                                        COPIERS; LEASE NO: 25496006
          of the debtor’s interest                                               STE 100
          State the term remaining
                                                                                 TUCSON, AZ 85713

          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       PHILADELPHIA INDEMNITY INSURANCE
2. 146    lease is for and the nature                                            COMPANY
                                        CA PACKAGE; POLICY NBR:
          of the debtor’s interest                                               ATTN: GENERAL COUNSEL
                                        PHPK2078345
                                                                                 ONE BALA PLAZA, #100
          State the term remaining      EXPIRES: 1/1/2021                        BALA CYNWYD, PA 19004-1401
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          PLAZA 44 TRUST ACCOUNT
2. 147    lease is for and the nature                                            C/O CASE, HUFF & ASSOCIATES INC
                                        SITE NAME: HIGHER GROUND;
          of the debtor’s interest                                               4835 E CACTUS RD #443
                                        PROPERTY ADDRESS: 4494 W.
                                        PEORIA, GLENDALE, AZ 85302               SCOTTSDALE, AZ 85254-3546

          State the term remaining      EXPIRES: 4/1/2023
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       PROVIDENT LIFE AND ACCIDENT INSURANCE
2. 148    lease is for and the nature                                            COMPANY
                                        LONG TERM CARE; POLICY NBR:
          of the debtor’s interest                                               ATTN: GENERAL COUNSEL
                                        E0531004
                                                                                 1 FOUNTAIN SQ STE 1
          State the term remaining      EXPIRES: 1/1/2021                        CHATTANOOGA, TN 37402-1303
          List the contract number of
          any government contract


          State what the contract or    TRANSPORTATION AGREEMENT                 REGIONAL CENTER OF THE EAST BAY
2. 149    lease is for and the nature                                            CREEKSIDE PLAZA
          of the debtor’s interest                                               ATTN: ACCOUNTING DEPT.
          State the term remaining                                               500 DAVIS STREET, SUITE 100
                                        EXPIRES: 6/30/2020                       SAN LEANDRO, CA 94577
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                   Page 29 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                 Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 121  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    AMENDED SUPPORTED LIVING                 REGIONAL CENTER OF THE EAST BAY
2. 150    lease is for and the nature                                            CREEKSIDE PLAZA
                                        SERVICES AGREEMENT
          of the debtor’s interest                                               ATTN: ACCOUNTING DEPT.
                                                                                 500 DAVIS STREET, SUITE 100
          State the term remaining                                               SAN LEANDRO, CA 94577
          List the contract number of
          any government contract


          State what the contract or    BUSINESS ASSOCIATE AGREEMENT -           REGIONAL CENTER OF THE EAST BAY
2. 151    lease is for and the nature                                            CREEKSIDE PLAZA
                                        CONTRACTOR
          of the debtor’s interest                                               ATTN: ACCOUNTING DEPT.
                                                                                 500 DAVIS STREET, SUITE 100
          State the term remaining                                               SAN LEANDRO, CA 94577
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          RIGGS, DONALD S
2. 152    lease is for and the nature                                            5075 S HWY 186
                                        SITE NAME: BUCK STOP; PROPERTY
          of the debtor’s interest                                               WILLCOX, AZ 85643-4634
                                        ADDRESS: 105 E. MALEY, WILLCOX,
                                        AZ 85643
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          RIGGS, DONALD S
2. 153    lease is for and the nature                                            5075 S HWY 186
                                        SITE NAME: DRAGOON; PROPERTY
          of the debtor’s interest                                               WILLCOX, AZ 85643-4634
                                        ADDRESS: 107 E MALEY, WILLCOX, AZ
                                        85643
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          RON W BROWN
2. 154    lease is for and the nature                                            C/O HVI, LLC
                                        SITE NAME: TUCSON OFFICE;
          of the debtor’s interest                                               PO BOX 65648
                                        PROPERTY ADDRESS: 4825 N. SABINO
                                        CANYON RD, TUCSON, AZ 85745              TUCSON, AZ 85728-5648

          State the term remaining      EXPIRES: 3/31/2023
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       SENTRY INSURANCE
2. 155    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        WORKERS COMP; POLICY NBR:
          of the debtor’s interest                                               1800 NORTH POINT DRIVE
                                        9020630
                                                                                 STEVENS POINT, WI 54481-1283
          State the term remaining      EXPIRES: 10/2/2020
          List the contract number of
          any government contract



Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                     Page 30 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                  Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 122  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          SONORAN SPRINGS
2. 156    lease is for and the nature                                            PO BOX 62828
                                        SITE NAME: JUNIPER; PROPERTY
          of the debtor’s interest                                               PHOENIX, AZ 85082-2828
                                        ADDRESS: 7740 E OLLA AVE ACCT #1,
                                        MESA, AZ 85212
          State the term remaining      QUARTERLY
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          STAFF OF LIFE LLC SPECIAL PROPERTIES
2. 157    lease is for and the nature                                            4873 E SPEEDWAY BLVD
                                        SITE NAME: PINEAPPLE HARMONY;
          of the debtor’s interest                                               TUCSON, AZ 85712-4732
                                        PROPERTY ADDRESS: 4805 E.
                                        SPEEDWAY, TUCSON, AZ 85712
          State the term remaining      EXPIRES: 4/15/2021
          List the contract number of
          any government contract


          State what the contract or    REQUEST FOR PROPOSAL                     STATE OF ARIZONA DEPARTMENT OF CHILD
2. 158    lease is for and the nature                                            SAFETY
          of the debtor’s interest                                               OFFICE OF PROCUREMENT & CONTRACTS
          State the term remaining                                               3003 N CENTRAL AVE
                                                                                 20TH FLOOR
          List the contract number of                                            PHOENIX, AZ 85012
          any government contract


          State what the contract or    COUNSELING & CONSULTATION                STATE OF ARIZONA, DEPARTMENT OF CHILD
2. 159    lease is for and the nature                                            SAFETY
                                        SERVICES
          of the debtor’s interest                                               OFFICE OF PROCUREMENT
                                                                                 3003 N. CENTRAL AVE., 20TH FL.
          State the term remaining                                               PHOENIX, AZ 85012-2928
          List the contract number of
          any government contract       ADCS16-00005689


          State what the contract or    LEASE AGREEMENT                          SUNNYSIDE POINTE VILLAS II LP
2. 160    lease is for and the nature                                            PO BOX 26548
                                        SITE NAME: SUNNYSIDE
          of the debtor’s interest                                               TUCSON, AZ 85726-9998
                                        MARKET/CAFÉ; PROPERTY ADDRESS:
                                        775 E LANDERS DR, TUCSON, AZ
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          SWANS REALTY & PROPERTY MANAGEMENT
2. 161    lease is for and the nature                                            1425 W ELLIOT RD , STE A105
                                        SITE NAME: VAL VISTA; PROPERTY
          of the debtor’s interest                                               GILBERT, AZ 85233-5129
                                        ADDRESS: 2107 W EL ALBA WAY,
                                        CHANDLER, AZ
          State the term remaining      EXPIRES: 8/31/2019
          List the contract number of
          any government contract


Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                      Page 31 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 123  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          THE GOLBA GROUP REALTY, INC.
2. 162    lease is for and the nature                                            PROPERTY MANAGEMENT DIVISION
                                        SITE NAME: CACTUS; PROPERTY
          of the debtor’s interest                                               2141 E PECOS RD.
                                        ADDRESS: 1142 SAN PEDRO,
                                        GILBERT, AZ 85234                        CHANDLER, AZ 85225-6077

          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          TOWNS, J E
2. 163    lease is for and the nature                                            780 CAYO GRANDE COURT
                                        SITE NAME: LODGE; PROPERTY
          of the debtor’s interest                                               NEWBURY PARK, CA 91320-1942
                                        ADDRESS: 1124 E LODGE, TEMPE, AZ
                                        85282
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          TUCSON REALTY & TRUST MGMT SERVICES
2. 164    lease is for and the nature                                            LLC
                                        SITE NAME: COOL HOUSE; PROPERTY
          of the debtor’s interest                                               2525 E BROADWAY BLVD , STE 111
                                        ADDRESS: 4873 E. 12TH STREET,
                                        TUCSON, AZ 85711                         TUCSON, AZ 85716-5398

          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          TUCSON`S CHOICE PROPERTY MANAGEMENT
2. 165    lease is for and the nature                                            PO BOX 91755
                                        SITE NAME: VENICE; PROPERTY
          of the debtor’s interest                                               TUCSON, AZ 85752-1755
                                        ADDRESS: 5035 E CECELIA, TUCSON,
                                        AZ 85711
          State the term remaining      EXPIRES: 3/31/2020
          List the contract number of
          any government contract


          State what the contract or    PARTICIPATING PROVIDER                   UNITED BEHAVIORAL HEALTH
2. 166    lease is for and the nature                                            425 MARKET STEET
                                        AGREEMENT
          of the debtor’s interest                                               27TH FLOOR
                                                                                 SAN FRANCISCO, CA 94105-2426
          State the term remaining
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                    Page 32 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06              Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 124  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    AWARD OF BLANKET PURCHASE                UNITED STATES DISTRICT COURT - DIST OF AZ
2. 167    lease is for and the nature                                            DAVID L MARTIN CHIEF
                                        AGREEMENT
          of the debtor’s interest                                               EVO A DECONCINI US COURTHOUSE
                                                                                 405 WEST CONGRESS STREET - SUITE 2600
          State the term remaining      EXPIRES: 9/30/2021                       TUCSON, AZ 85701
          List the contract number of
          any government contract       BPA 0970-2019-112


          State what the contract or    AWARD OF BLANKET PURCHASE                UNITED STATES DISTRICT COURT - DIST OF AZ
2. 168    lease is for and the nature                                            DAVID L MARTIN CHIEF
                                        AGREEMENT
          of the debtor’s interest                                               EVO A DECONCINI US COURTHOUSE
                                        OUTPATIENT SUBSTANCE ABUSE
                                        AND MENTAL HEALTH TREATMENT              405 WEST CONGRESS STREET - SUITE 2600
                                                                                 TUCSON, AZ 85701-5020
          State the term remaining      EXPIRES: 9/30/2020
          List the contract number of
          any government contract       BPA #0970-2019-3000


          State what the contract or    AWARD OF BLANKET PURCHASE                UNITED STATES DISTRICT COURT - DIST OF AZ
2. 169    lease is for and the nature                                            SANDRA DAY O`CONNOR COURTHOUSE
                                        AGREEMENT
          of the debtor’s interest                                               SPC 8
                                        OUTPATIENT SUBSTANCE ABUSE
                                        AND MENTAL HEALTH TREATMENT              401 W WASHINGTON STREET - SUITE 260
                                                                                 PHOENIX, AZ 85003-2119
          State the term remaining      EXPIRES: 9/30/2020
          List the contract number of
          any government contract       BPA #0970-2019-3000


          State what the contract or    AWARD OF BLANKET PURCHASE                UNITED STATES DISTRICT COURT - DIST OF AZ
2. 170    lease is for and the nature                                            SANDRA DAY O`CONNOR COURTHOUSE
                                        AGREEMENT
          of the debtor’s interest                                               SPC 8
                                                                                 401 W WASHINGTON STREET - SUITE 260
          State the term remaining                                               PHOENIX, AZ 85003-2119
          List the contract number of
          any government contract       BPA 0970-2019-112


          State what the contract or    LEASE AGREEMENT                          WEST USA PROPERTY MANAGEMENT/GREEN
2. 171    lease is for and the nature                                            16150 N ARROWHEAD FOUNTAIN CTR DR #100
                                        SITE NAME: GLENROSA; PROPERTY
          of the debtor’s interest                                               PEORIA, AZ 85382-4748
                                        ADDRESS: 13443 N. 18TH DRIVE,
                                        PHOENIX, AZ 85029
          State the term remaining      EXPIRES: 11/30/2019
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                   Page 33 of 34
             Case 9:20-bk-10554-DS             Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                Desc
 Debtor
                                              Main     Document
          Community Provider of Enrichment Services, Inc.
                                                                Page 125  of 127
                                                                     Case Number (if known): 20-10554
          Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
          State what the contract or    LEASE AGREEMENT                          WEST USA REALTY
2. 172    lease is for and the nature                                            ATTN: BOB MORRIS
                                        SITE NAME: LONGMORE; PROPERTY
          of the debtor’s interest                                               7077 E. MARILYN RD. BLDG 4
                                        ADDRESS: 1720 E TULSA, CHANDLER,
                                        AZ                                       SCOTTSDALE, AZ 85254-2782

          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract


          State what the contract or    INSURANCE CONTRACT                       WESTCHESTER FIRE INSURANCE CO.
2. 173    lease is for and the nature                                            ATTN: GENERAL COUNSEL
                                        EXCESS D&O/FIDUCIARY; POLICY
          of the debtor’s interest                                               ROYAL CENTRE TWO
                                        NBR: G27072574 006
                                                                                 11575 GREAT OAKS WAY, #200
          State the term remaining      EXPIRES: 1/1/2021                        ALPHARETTA, GA 30022-2426
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          WILLIAM OR SHERRY BAUER
2. 174    lease is for and the nature                                            14 VIA SANTA MARIA
                                        SITE NAME: SUNFLOWER; PROPERTY
          of the debtor’s interest                                               SAN CLEMENTE, CA 92672-9416
                                        ADDRESS: 205 S PONDEROSA ST.
                                        HOUSE C, PAYSON, AZ 85541
          State the term remaining      EXPIRES: 10/15/2019
          List the contract number of
          any government contract


          State what the contract or    LEASE AGREEMENT                          WYATT SIEGAL
2. 175    lease is for and the nature                                            8511 E EDGEMONT AVE.
                                        SITE NAME: FREEDOM; PROPERTY
          of the debtor’s interest                                               SCOTTSDALE, AZ 85257-1813
                                        ADDRESS: 5255 S MILL AVE, TEMPE,
                                        AZ 85283
          State the term remaining      MONTH TO MONTH
          List the contract number of
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                    Page 34 of 34
              Case 9:20-bk-10554-DS                  Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06                                     Desc
 Fill in this information to identify your case:     Main Document   Page 126 of 127
 Debtor 1       Community Provider of Enrichment Services, Inc.

 United States Bankruptcy Court for the:       Central                        District of   California
                                                                                            (State of)
 Case Number (if known):       20-10554                                         Chapter     11                                         Check if this is an
                                                                                                                                       amended filing

 Official Form 206H
 SCHEDULE H - CODEBTORS                                                                                                                             12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
 consecutively. Attach the Additional Page to this page.

  1. Do you have any codebtors?
        No Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in
     the schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the
     creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a
     debt to more than one creditor, list each creditor separately in Column 2.
Column 1: Codebtor                                                              Column 2: Creditor                                  Check all schedules
                                                                                                                                    that apply:
      Name and Mailing Address                                                  Name




Official Form 206H                                           Schedule H: Codebtors                                                    Page 1 of 1
Case 9:20-bk-10554-DS   Doc 165 Filed 06/08/20 Entered 06/08/20 21:15:06   Desc
                        Main Document   Page 127 of 127
